Exhibit 10.1

CREDIT AGREEMENT

Dated as of November 26, 2013

among

VIASAT, INC.

THE LENDERS HEREIN NAMED

UNION BANK, N.A.,

as Agent

BANK OF AMERICA, N.A. and

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents

COMPASS BANK,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

ROYAL BANK OF CANADA and

SUNTRUST BANK,

as Co-Documentation Agents,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

UNION BANK, N.A., and

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

     1      1.1    Defined Terms      1      1.2    Use of Defined Terms      37
     1.3    Accounting Terms      37      1.4    Rounding      38      1.5   
Exhibits and Schedules      38      1.6    References to “Borrower and its
Subsidiaries”      38      1.7    Miscellaneous Terms      38      1.8    Times
of Day; Rates      38   

ARTICLE 2 LOANS AND LETTERS OF CREDIT

     39      2.1    Loans – General.      39      2.2    Alternate Base Rate
Loans      40      2.3    Eurodollar Rate Loans.      40      2.4    Letters of
Credit.      40      2.5    Termination or Reduction of Revolving Commitment   
  45      2.6    Agent’s Right to Assume Funds Available for Advances      46   
  2.7    Collateral      46      2.8    Increase of Commitment.      46      2.9
   Swing Line Advances.      48      2.10    Defaulting Lenders      51     
2.11    Cash Collateral.      54      2.12    Request for Extended Facilities   
  55   

ARTICLE 3 PAYMENTS AND FEES

     57      3.1    Principal and Interest.      57      3.2    Closing Date
Fees      58      3.3    Commitment Fee      58      3.4    Letter of Credit
Fees      58      3.5    Increased Commitment Costs      59      3.6   
Eurodollar Costs and Related Matters.      59      3.7    Late Payments      63
  

 

i



--------------------------------------------------------------------------------

  3.8    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate      63      3.9    Non-Banking Days      64      3.10    Manner and
Treatment of Payments.      64      3.11    Taxes.      65      3.12    Funding
Sources      68      3.13    Failure to Charge Not Subsequent Waiver      68   
  3.14    Agent’s Right to Assume Payments Will be Made      68      3.15    Fee
Determination Detail      69      3.16    Survivability      69   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

     69      4.1    Existence and Qualification; Power; Compliance With Laws   
  69      4.2    Authority; Compliance With Other Agreements and Instruments and
Government Regulations      69      4.3    No Governmental Approvals Required   
  70      4.4    Subsidiaries.      70      4.5    Financial Statements      71
     4.6    No Other Liabilities; No Material Adverse Changes      71      4.7
   Intentionally Deleted.      71      4.8    Intangible Assets      71      4.9
   Intentionally Omitted.      71      4.10    Litigation      71      4.11   
Binding Obligations      71      4.12    Intentionally Omitted      72      4.13
   ERISA.      72      4.14    Regulation U; Investment Company Act      72     
4.15    Disclosure      72      4.16    Tax Liability      72      4.17   
Projections      73      4.18    Hazardous Materials      73      4.19   
Security Interests      73      4.20    Solvency      73      4.21    OFAC     
73   

 

ii



--------------------------------------------------------------------------------

    4.22       Patriot Act      73        4.23       Communications Licenses.   
  74   

ARTICLE 5 AFFIRMATIVE COVENANTS

     74        5.1       Payment of Taxes and Other Potential Liens      74     
  5.2       Preservation of Existence      74        5.3       Maintenance of
Properties      75        5.4       Maintenance of Insurance      75        5.5
      Compliance With Laws      76        5.6       Inspection Rights      76   
    5.7       Keeping of Records and Books of Account      77        5.8      
Compliance With Agreements      77        5.9       Use of Proceeds      77     
  5.10       Hazardous Materials Laws      77        5.11       Syndication
Process      77        5.12       Future Subsidiaries; Additional Security
Documentation      77        5.13       Certain ECA Revenue      78        5.14
      Post-Closing Obligations.      79   

ARTICLE 6 NEGATIVE COVENANTS

     79        6.1       Payment of Subordinated Obligations      79        6.2
      Disposition of Property      79        6.3       Mergers      80       
6.4       Hostile Acquisitions      80        6.5       Acquisitions      80   
    6.6       Distributions      80        6.7       ERISA      81        6.8   
   Change in Nature of Business      81        6.9       Liens      81       
6.10       Indebtedness and Guaranty Obligations      82        6.11      
Transactions with Affiliates      84        6.12       Negative Pledges      84
       6.13       Total Leverage Ratio      84        6.14       Interest
Coverage Ratio      85   

 

iii



--------------------------------------------------------------------------------

  6.15    Sales and Lease-Backs      85      6.16    Investments      85     
6.17    Capital Expenditures      86      6.18    Amendments to Subordinated
Obligations      87      6.19    Changes in Name, Location of Chief Executive
Offices, Etc      87      6.20    Hedging Agreements      87   

ARTICLE 7 INFORMATION AND REPORTING REQUIREMENTS

     88      7.1    Financial and Business Information      88      7.2   
Intentionally Omitted.      90      7.3    Compliance Certificates      90     
7.4    Electronic Communications; Platform      90   

ARTICLE 8 CONDITIONS

     91      8.1    Initial Credit Issuance      91      8.2    Any Advance     
93   

ARTICLE 9 EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

     94      9.1    Events of Default      94      9.2    Remedies Upon Event of
Default      96   

ARTICLE 10 THE AGENT

     98      10.1    Appointment and Authority      98      10.2    Rights as a
Lender      99      10.3    Exculpatory Provisions      99      10.4    Reliance
by Agent      100      10.5    Delegation of Duties      100      10.6   
Resignation of the Agent.      100      10.7    Non-Reliance on the Agent and
Other Lenders      102      10.8    No Other Duties, etc      102      10.9   
The Agent May File Proofs of Claim      102      10.10    Collateral and
Guaranty Matters      103      10.11    Secured Hedging Agreements; Bank
Products      103      10.12    Reimbursement by Lenders      104   

ARTICLE 11 MISCELLANEOUS

     104      11.1    Cumulative Remedies; No Waiver      104   

 

iv



--------------------------------------------------------------------------------

  11.2    Amendments; Consents      104      11.3    Costs and Expenses      106
     11.4    Nature of Lenders’ Obligations      106      11.5    Survival of
Representations and Warranties      107      11.6    Notices      107      11.7
   Execution of Loan Documents      107      11.8    Binding Effect; Assignment.
     107      11.9    Right of Setoff      110      11.10    Sharing of Setoffs
     111      11.11    Indemnity by Borrower      111      11.12    Nonliability
of the Lenders      112      11.13    No Third Parties Benefited      113     
11.14    Confidentiality      113      11.15    Further Assurances      114     
11.16    Integration      114      11.17    GOVERNING LAW; VENUE      114     
11.18    Severability of Provisions      115      11.19    Headings      115   
  11.20    Time of the Essence      115      11.21    Hazardous Material
Indemnity      115      11.22    DISPUTES.      115      11.23    Purported Oral
Amendments      116      11.24    Patriot Act      116      11.25    [Reserved].
     116      11.26    Replacement of Lenders      116      11.27    Judgment
Currency      117      11.28    Keepwell.      117   

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Exhibits       A    —      Form of Assignment and Acceptance B    —      Form of
Compliance Certificate C    —      Form of Pricing Certificate D    —      Form
of Request for Loan E-1    —      Form of Revolving Note E-2    —      Form of
Swing Line Note F-1    —      Form of Affiliate Subordination Agreement F-2   
—      Form of Subordination Agreement G    —      Intercreditor Terms H    —  
   Form of Increased Commitment Letter I    —      Form of Joinder Agreement J
   —      Form of New Term Facility Supplement K    —      Form of Extended
Revolving Credit Facility Agreement L    —      Form of Extended Term Facility
Agreement M    —      Form of Secured Party Designation Notice N-1    —     
Form of U.S. Tax Compliance Certificate N-2    —      Form of U.S. Tax
Compliance Certificate N-3    —      Form of U.S. Tax Compliance Certificate N-4
   —      Form of U.S. Tax Compliance Certificate O    —      Form of Subsidiary
Guaranty P    —      Form of Subsidiary Pledge Agreement Q    —      Form of
Subsidiary Security Agreement Schedules       1.1       Lender Commitments 2.4
      Existing Letters of Credit 4.4       Subsidiaries 4.8       Trade Names
4.10       Material Litigation 4.18       Hazardous Materials Matters 4.23      
Communications Licenses 5.4       Insurance 6.9       Existing Liens 6.10      
Existing Indebtedness and Guaranty Obligations

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of November 26, 2013

THIS CREDIT AGREEMENT is entered into by and among ViaSat, Inc., a Delaware
corporation (“Borrower”), each Lender (as hereafter defined), and Union Bank,
N.A., as administrative agent and collateral agent to the Lenders (in such
capacities and together with any successors or assigns, the “Agent”), with
reference to the following facts:

RECITALS

WHEREAS, Borrower has requested that the Lenders provide a credit facility for
the purposes set forth herein, and the Lenders are willing to do so on the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereby agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
respective meanings set forth below:

“2012 Senior Notes” means the $575,000,000 in aggregate principal amount of
6.875% senior unsecured notes due 2020 issued by Borrower and the Exchange Notes
issued in exchange therefor, and includes the associated Guaranty Obligations of
the Subsidiary Guarantors in respect thereof.

“Acceptable Exclusions” means:

(1) war, invasion or hostile or warlike action in time of peace or war,
including action in hindering, combating or defending against an actual,
impending or expected attack by:

 

  (a) any government or sovereign power (de jure or de facto),

 

  (b) any authority maintaining or using a military, naval or air force,

 

  (c) a military, naval or air force, or

 

  (d) any agent of any such government, power, authority or force;

(2) any anti-satellite device, or device employing atomic or nuclear fission
and/or fusion, or device employing laser or directed energy beams;

(3) insurrection, strikes, labor disturbances, riots, civil commotion,
rebellion, revolution, civil war, usurpation, or action taken by a government
authority in hindering, combating or defending against such an occurrence,
whether there be declaration of war or not;

(4) confiscation, nationalization, seizure, restraint, detention, appropriation,
requisition for title or use by or under the order of any government or
governmental authority or agent (whether secret or otherwise or whether civil,
military or de facto) or public or local authority or agency (whether secret or
otherwise);

 

1



--------------------------------------------------------------------------------

(5) nuclear reaction, nuclear radiation, or radioactive contamination of any
nature, whether such loss or damage be direct or indirect, except for radiation
naturally occurring in the space environment;

(6) electromagnetic or radio frequency interference, except for physical damage
to the Covered Satellite directly resulting from such interference;

(7) willful or intentional acts of the named insured designed to cause loss or
failure of the Covered Satellite;

(8) any act of one or more Persons, whether or not agents of a sovereign power,
for political or terrorist purposes and whether the loss, damage or failure
resulting therefrom is accidental or intentional;

(9) any unlawful seizure or wrongful exercise of control of the Covered
Satellite and/or launch vehicle made by any Person or Persons acting for
political or terrorist purposes;

(10) loss of income or revenue, incidental damages or indirect and/or
consequential loss;

(11) extra expenses, except to the extent this exclusion conflicts with the
insuring agreements’ provisions for corrective measures;

(12) third party liability;

(13) loss of a redundant component(s) that does not cause a transponder or beam
failure; and

(14) such other similar exclusions or modifications to the foregoing exclusions
as either may be customary for policies of such type as of the date of issuance
or renewal of such coverage or may be otherwise reasonably acceptable to
Borrower.

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Closing Date, by which Borrower and/or any of its
Subsidiaries directly or indirectly (a) acquires any ongoing business or all or
substantially all of the assets of any Person (other than Borrower or any of its
Subsidiaries), whether through a purchase of assets, a merger or otherwise,
(b) acquires control of securities of a Person representing more than 50% of the
ordinary voting power for the election of directors or other governing body if
the business affairs of such Person are managed by a board of directors or other
governing body or (c) acquires control of more than 50% of the ownership
interest in any partnership, joint venture, limited liability company, business
trust or other Person that is not managed by a board of directors or other
governing body.

“Advance” means any advance made or to be made by any Lender to Borrower as
provided in Article 2 or pursuant to the terms of any New Term Facility
Supplement or Extended Facility Agreement, and includes each Alternate Base Rate
Advance and Eurodollar Rate Advance.

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided that, in any event, any
Person that owns, directly or indirectly, 10% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation that has more

 

2



--------------------------------------------------------------------------------

than 100 record holders of such securities, or 10% or more of the partnership or
other ownership interests of any other Person that has more than 100 record
holders of such interests, will be deemed to be an Affiliate of such
corporation, partnership or other Person.

“Affiliate Subordination Agreement” means a subordination agreement between
Borrower or a Subsidiary Guarantor, as applicable, as the borrower thereunder
and a Subsidiary that is not a Subsidiary Guarantor, as the lender thereunder
substantially in the form attached hereto as Exhibit F-1 with such
modifications, if any, subject to the Agent’s reasonable approval.

“Agent” shall have the meaning provided in the introductory paragraph to this
Agreement .

“Agent Fee Letter” means that certain letter agreement dated October 28, 2013
between the Agent and Borrower.

“Agent’s Office” means the Agent’s address as set forth on the signature pages
of this Agreement, or such other address as the Agent hereafter may designate by
written notice to Borrower and the Lenders.

“Aggregate In-Orbit Insurance Amount” means 75% of the aggregate net book value
of all in-orbit Covered Satellites other than Excluded Satellites. For the
purposes of this definition, aggregate net book value with respect to a Covered
Satellite shall exclude any liability of a satellite purchaser to pay the
satellite manufacturer any satellite performance incentive payments and any
liability of a satellite manufacturer to pay the satellite purchaser any
satellite performance warranty paybacks.

“Agreement” means this Credit Agreement.

“Alternate Base Rate” means, as of any date of determination, the rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to the highest of
(a) the Prime Rate in effect on such date, (b) the Federal Funds Rate in effect
on such date plus 1/2 of 1% (50 basis points) or (c) the Eurodollar Rate in
effect on such date plus 1% (100 basis points).

“Alternate Base Rate Advance” means an Advance under the Commitment made
hereunder, under a New Term Facility Supplement or an Extended Facility
Agreement and specified to be an Alternate Base Rate Advance (including a Swing
Line Advance) in accordance with Article 2 or under such New Term Facility
Supplement or an Extended Facility Agreement, as applicable.

“Alternate Base Rate Loan” means a Loan made hereunder, under a New Term
Facility Supplement or an Extended Facility Agreement and specified to be an
Alternate Base Rate Loan, or a Swing Line Advance; in each case, in accordance
with Article 2 or pursuant to the terms of such New Term Facility Supplement or
an Extended Facility Agreement, as applicable.

“Anti-Terrorism Laws” means any laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery and
any regulation, order or directive promulgated, issued or enforced pursuant to
such laws, in each case, as amended, supplemented or replaced from time to time.

“Applicable Margin” means (a) with respect to any Advances and Loans that are
subject to a New Term Facility Supplement, the percentages per annum set forth
in the applicable New Term Facility Supplement, (b) with respect to any Advances
and Loans that are subject to an Extended Facility Agreement, the percentages
per annum set forth in the applicable Extended Facility Agreement and
(c) otherwise, for each Pricing Period, the following percentages per annum,
based upon the Total Leverage

 

3



--------------------------------------------------------------------------------

Ratio as of the last day of the Fiscal Quarter most recently ended prior to the
commencement of that Pricing Period:

 

Applicable
Pricing Level

  

Total Leverage Ratio

   Alternate
Base Rate Loans    Eurodollar
Rate Loans    Commitment
Fee I    Less than 2.00 to 1.00    75 bps    175 bps    25 bps II   

Greater than or equal to

2.00 to 1.00, but less than

2.75 to 1.00

   100 bps    200 bps    30 bps III   

Greater than or equal to

2.75 to 1.00, but less than

3.50 to 1.00

   125 bps    225 bps    35 bps IV   

Greater than or equal to

3.50 to 1.00, but less than

4.00 to 1.00

   150 bps    250 bps    40 bps V   

Greater than or equal to

4.00 to 1.00

   175 bps    275 bps    45 bps

provided that (i) in the event that Borrower does not deliver a Pricing
Certificate with respect to any Pricing Period prior to the commencement of such
Pricing Period, then until such Pricing Certificate is delivered, the Applicable
Pricing Level for that Pricing Period shall be Pricing Level V, but once
Borrower has delivered a Pricing Certificate with respect to such Pricing
Period, then any resulting change in the Applicable Pricing Level shall be made
retroactively to the beginning of such Pricing Period, and (ii) the
determination of the Applicable Pricing Level for any period shall be subject to
the provisions of Section 3.8(b). The Applicable Margin in effect from the
Closing Date through the date a Pricing Certificate is required to be delivered
hereunder with respect to the first Pricing Period commencing after the Closing
Date shall be determined based upon Applicable Pricing Level II.

“Approved Fund” means, with respect to any Lender that is an investment fund,
any other investment fund that invests in commercial loans and that is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, Union
Bank, N.A. and J.P. Morgan Securities LLC, in their capacity as Joint Lead
Arrangers.

“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit A.

“Available Basket Amount” means, at any date of determination, an amount (which
shall not be less than $0) determined on a cumulative basis equal to the
difference between: (a) the sum of: (i) the Net Cash Proceeds received from any
issuance or sale of its Equity Interests occurring after the Closing Date (other
than issuances or sales pursuant to an employee stock ownership plan or other
employee benefit plan), (ii) the after-tax amount (after taking into account any
available tax credit or deductions and any tax sharing arrangements) of all
Distributions received in Cash by the Loan Parties after the Closing Date that
are attributable to their Equity Interests in any Joint Venture, TrellisWare or
any Subsidiary that is not a Subsidiary Guarantor and (iii) all Net Cash Sales
Proceeds received from Dispositions permitted by this Agreement, minus (b) the
aggregate amount of all Permitted Acquisitions, Investments, Capital

 

4



--------------------------------------------------------------------------------

Expenditures, Distributions and payments in respect of Subordinated Obligations,
in each case to the extent made after the Closing Date with amounts available
under the Available Basket Amount.

“Bank Product Lender” means any Lender or any Affiliate of a Lender providing
Bank Products.

“Bank Products” means any one or more of the following types of services or
facilities extended to Borrower or any Subsidiary by any Lender or any Affiliate
of a Lender: (i) credit cards, debit cards and p-cards (including purchasing
cards and commercial cards); (ii) automated clearing house transfer or funds
transfer; (iii) overdrafts; (iv) deposit accounts; and (v) zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

“Banking Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office is located and, if such day
relates to any Eurodollar Rate Loan, means any such day that is also a day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

“Bankruptcy Event” means, with respect to any Person, (i) a court or
Governmental Agency having jurisdiction in the premises shall enter a decree or
order for relief in respect of such Person in an involuntary case under any
Debtor Relief Law now or hereafter in effect, or appoint a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of such Person or
for any substantial part of its property or ordering the winding up or
liquidation of its affairs, (ii) an involuntary case under any applicable Debtor
Relief Law now or hereafter in effect is commenced against such Person and such
petition remains unstayed and in effect for a period of 60 consecutive days,
(iii) such Person shall commence a voluntary case under any applicable Debtor
Relief Law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
or taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of such Person or any substantial part of its
property or make any general assignment for the benefit of creditors or
(iv) such Person shall admit in writing its inability to pay its debts generally
as they become due or any action shall be taken by such Person in furtherance of
any of the aforesaid purposes.

“Basel III” all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III.

“Borrower” shall have the meaning provided in the introductory paragraph to this
Agreement.

“Borrower Pledge Agreement” means the Pledge Agreement, dated as of the date
hereof, between Borrower and the Agent.

“Borrower Security Agreement” means the Security Agreement, dated as of the date
hereof, between Borrower and the Agent.

“Capital Expenditure” means any expenditure by Borrower or any of its
Subsidiaries for or related to fixed assets or purchased intangibles that is
treated as a capital expenditure under GAAP, including any amount which is
required to be treated as an asset subject to a Capital Lease Obligation. The
amount of Capital Expenditures in respect of fixed assets purchased or
constructed by Borrower or any of its Subsidiaries in any fiscal period
(a) shall be net of (i) any net sales proceeds received during such fiscal
period by Borrower or such Subsidiary for fixed assets sold by Borrower or such
Subsidiary and (ii) any casualty insurance proceeds received during such fiscal
period by Borrower or such

 

5



--------------------------------------------------------------------------------

Subsidiary for casualties to fixed assets and applied to the repair or
replacement thereof and (b) shall not include Permitted Acquisitions.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or is required to be accounted for
as a capital lease on a balance sheet of such Person prepared in accordance with
GAAP; provided that, “Capital Lease” shall not include any satellite capacity,
bandwidth, beam, transponder, thread or similar lease, rental or right of use
arrangements or other leases of all or a portion of a satellite with a third
party to the extent required to be classified and accounted for as a capitalized
lease for financial reporting purposes in accordance with GAAP that either
(i) have a term of five (5) years or less, or (ii) have a term of more than five
(5) years and for which such Person has a commitment in place from an
unaffiliated customer to use all or a substantial portion of the leased item for
a substantially commensurate period.

“Capital Lease Obligations” means all monetary obligations of a Person under any
Capital Lease.

“Cash” means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with GAAP, consistently applied.

“Cash Collateralize” means (i) to pledge and deposit with or deliver to the
Agent, for the benefit of one or more of the Issuing Lender or the Lenders, as
collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash in the amount equal to 103%
of the face amount of the relevant Letter of Credit, (ii) a “back-up” standby
letter of credit issued by an institution reasonably acceptable to the Agent and
the Issuing Lender, or (iii) such other credit support as shall be acceptable to
the Agent and the Issuing Lender, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Agent and the Issuing Lender. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means money-market instruments of the type described in
Borrower’s Investment Policy, a copy of which has been previously provided to
the Agent.

“Cash Interest Expense” means Interest Expense that is paid or currently payable
in Cash.

“Certificate” means a certificate signed by a Senior Officer or Responsible
Official (as applicable) of the Person providing the certificate.

“Change in Control” means (a) any transaction or series of related transactions
in which any Unrelated Person or two or more Unrelated Persons acting in concert
acquire beneficial ownership (within the meaning of Rule 13d-3(a)(l) under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of 35% or
more of the outstanding Common Stock, (b) Borrower conveys, transfers or leases
all or substantially all of its and its Subsidiaries’ properties and assets,
taken as a whole, to any Person, (c) Borrower consolidates with or merges into
another Person or any Person consolidates with or merges into Borrower, in
either event pursuant to a transaction in which the outstanding Common Stock is
changed into or exchanged for cash, securities or other property, with the
effect that any Unrelated Person becomes the beneficial owner, directly or
indirectly, of 35% or more of Common Stock, or (d) during any period of 24
consecutive months, individuals who at the beginning of such period constituted
the board of directors of Borrower (together with any new or replacement
directors whose election by the board of directors, or whose nomination for
election, was approved by a vote of at least a majority of the directors then
still in office who were either directors at the beginning of such period or
whose election or nomination for reelection was previously so approved) cease
for any reason to constitute a majority of the directors then

 

6



--------------------------------------------------------------------------------

in office. For purposes of the foregoing, the term “Unrelated Person” means any
Person other than (i) a Subsidiary of Borrower or (ii) an employee stock
ownership plan or other employee benefit plan covering the employees of Borrower
and its Subsidiaries.

“Change in Law” means the occurrence, after the date hereof, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Agency or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Agency; provided that notwithstanding anything herein to the
contrary, (i) Dodd-Frank and (ii) Basel III shall in each case be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.

“Claim” has the meaning given in Section 11.22.

“Closing Date” means the time and Banking Day on which the conditions set forth
in Section 8.1 are satisfied or waived. The Agent shall notify Borrower and the
Lenders of the date that is the Closing Date.

“Code” means the Internal Revenue Code of 1986, as amended or replaced and as in
effect from time to time.

“Collateral” means all of the collateral covered by the Security Agreements.

“Commercial Letter of Credit” means each Letter of Credit issued to support the
purchase of goods and/or services by Borrower or any of its Subsidiaries which
is determined to be a commercial letter of credit by the Issuing Lender.

“Commitment” means, with respect to any Lender, such Lender’s Revolving
Commitment, Extended Revolving Commitment, New Term Loan Commitment and Extended
Term Loan Commitment.

“Commitment Increase Notice” has the meaning given in Section 2.8(a).

“Commodity Agreement” means any commodity futures contract, commodity swap,
commodity option or other similar agreement or arrangement entered into by
Borrower or any of its Subsidiaries designed or intended to protect Borrower or
any of its Subsidiaries against fluctuations in the price of commodities
actually used in the ordinary course of business of Borrower and/or its
Subsidiaries.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Common Stock” means the common stock of Borrower or its successor.

“Communications Act” means the Communications Act of 1934, as amended, and any
successor federal statute, and the rules and regulations and published policies
of the FCC promulgated thereunder.

“Communications Laws” means all Laws issued or promulgated by a Governmental
Agency relating to the use of radiofrequency spectrum, the launch, orbit and
control of space stations, earth stations, or other communications facilities,
or the offering or provision of communications, telecommunications or
information services.

“Communications License” means any license, authorization, approval, order,
consent or permit issued or granted by any Governmental Agency to Borrower or
any of its Subsidiaries or assigned or

 

7



--------------------------------------------------------------------------------

transferred to Borrower or any of its Subsidiaries pursuant to Communications
Laws, including the Communications Licenses listed on Schedule 4.23.

“Compliance Certificate” means a certificate in the form of Exhibit B, properly
completed and signed by a Senior Officer of Borrower.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP, as shown on the consolidated balance
sheet of Borrower as of Borrower’s most recent Fiscal Quarter end for which
financial statements prepared on a consolidated basis in accordance with GAAP
are available (or are required to have been delivered pursuant to Section 7.1(a)
or (c)).

“Contractual Obligation” means, as to any Person, any material provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.

“Covered Entity” means (a) Borrower and its Subsidiaries and (b) each Person
that, directly or indirectly, is in control of any Person described in clause
(a) above. As used in this definition, “control” shall have the meaning ascribed
to such term in the definition of “Affiliate” contained in this Section 1.1.

“Covered Satellite” means any Satellite or a portion of a Satellite, as
applicable, with respect to which Borrower or any of its Subsidiaries owns or
retains risk of loss.

“Credit Issuance” means the making of an Advance or the issuance of a Letter of
Credit.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract or option contract with respect to foreign exchange
rates or currency values, or other similar agreement entered into by Borrower or
any of its Subsidiaries.

“Debt Fund Affiliate” means an Affiliate of a Disqualified Institution that is a
bona fide debt fund that is engaged in making, purchasing, holding or otherwise
investing in a diversified portfolio of commercial loans and similar extensions
of credit in the ordinary course of business and whose managers have fiduciary
duties to the investors in such fund independent of, or in addition to, their
duties to such Disqualified Institution.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, as amended
from time to time, and all other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws from time to time in effect affecting the rights
of creditors generally.

“Default” means any event that, with the giving of any applicable notice or
passage of time specified in Section 9.1, or both, would be an Event of Default.

“Default Rate” has the meaning given in Section 3.1(d).

“Defaulting Lender” means, subject to Section 2.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Banking Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and Borrower in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent, the Issuing Lender, the Swing Line Lender or any other

 

8



--------------------------------------------------------------------------------

Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
two Banking Days of the date when due, (b) has notified Borrower, the Agent, the
Issuing Lender or the Swing Line Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Banking Days after written request by the Agent or
Borrower, to confirm in writing to the Agent and Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Agent and Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Agency so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Agency) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Agent that a Lender
is a Defaulting Lender under any one or more of clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.10(b)) upon delivery of
written notice of such determination to Borrower, the Issuing Lender, the Swing
Line Lender and each Lender.

“Designated Deposit Account” means a deposit account to be maintained by
Borrower with the Agent or one of its Affiliates, as from time to time
designated by Borrower by written notification to the Agent.

“Designated Eurodollar Market” means the London interbank eurodollar market.

“Disposition” means the sale, transfer or other disposition in any single
transaction or series of related transactions of any asset, or group of related
assets, of Borrower or any of its Subsidiaries the aggregate fair market value
(as reasonably determined in good faith by Borrower’s senior management) of
which is more than $25,000,000; provided that none of the following shall
constitute a Disposition: (i) inventory or other assets sold, transferred or
otherwise disposed of in the ordinary course of business of Borrower or its
Subsidiaries, (ii) equipment sold, transferred or otherwise disposed of where
substantially similar equipment in replacement thereof has theretofore been
acquired, or thereafter within 90 days is acquired, by Borrower or any of its
Subsidiaries, (iii) assets sold, transferred or otherwise disposed of that are
(x) obsolete, surplus, damaged or worn out or (y) are no longer useful in the
business of Borrower and its Subsidiaries, and (iv) dispositions in the form of
licensing or sublicensing of intellectual property or other general intangibles
or licenses, leases or subleases of other property in the ordinary course of
business; and, provided further that, for purposes of the calculation of the
Available Basket Amount only, the requirement that a sale, transfer or other
disposition have an aggregate fair market value of more than $25,000,000 to
constitute a “Disposition” shall not apply.

“Disqualified Institution” means a Person who is a competitor of Borrower (or
any division, operating unit or Subsidiary thereof) and whose name is
specifically set forth on a list provided by Borrower to the Agent, for
distribution to the Lenders (as such list may be amended in writing from time

 

9



--------------------------------------------------------------------------------

to time by Borrower delivered to the Agent); provided, however, a “Disqualified
Institution” shall not include any Debt Fund Affiliates.

“Disqualified Stock” means any Equity Interests (but excluding any debt security
which is convertible, or exchangeable, for capital stock), which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof, in whole or in part, on or prior to the
date that is 91 days after the latest applicable Maturity Date.

“Distribution” means, with respect to Equity Interests of any Person, (a) any
payment in Cash or Property for the retirement, redemption, purchase or other
acquisition by such Person of any such Equity Interest (but, for the avoidance
of doubt, excluding (i) any amount that represents all or a portion of the
exercise or exchange price deemed paid by such Person upon an exercise or
exchange of warrants, options or other rights to purchase or acquire any Equity
Interests, (ii) any amount deemed paid by such Person with respect to
withholding taxes or (iii) any amount paid in lieu of issuance of fractional
shares), (b) the declaration or (without duplication) payment by such Person of
any dividend in Cash or in Property on or with respect to any such Equity
Interest, (c) any Investment by such Person in the holder of 5% or more of any
such Equity Interests if a purpose of such Investment is to avoid
characterization of the transaction as a Distribution and (d) any other payment
in Cash or Property by such Person constituting a distribution under applicable
Laws with respect to such Equity Interests.

“Dodd-Frank” means the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith.

“Dollar Equivalent” means, on any date of determination, with respect to the
amount available to be drawn under any Foreign Currency Letter of Credit, the
equivalent amount thereof in Dollars as determined by the Issuing Lender of such
Letter of Credit on such date on the basis of the Spot Rate for the purchase of
Dollars with such Permitted Foreign Currency.

“Dollars” or “$” means United States dollars.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“Earlier Revolving Commitment Maturity Date” has the meaning given in
Section 2.4(l).

“EBITDA” means, for any period, the sum of (a) Net Income plus (b) without
duplication and to the extent deducted in determining Net Income for such
period:

(i) Interest Expense,

(ii) expense for taxes paid or accrued,

(iii) depreciation,

(iv) amortization,

(v) non-cash losses as a result of the disposition of customer premises
equipment,

 

10



--------------------------------------------------------------------------------

(vi) any extraordinary non-cash or nonrecurring non-cash losses,

(vii) any non-cash charges arising from compensation expense as a result of the
adoption of Financial Accounting Standards Board Statement 123 (Revised 2004),
“Share-Based Payment”, which requires certain stock-based compensation to be
recorded as expense within Borrower’s consolidated statement of operations,

(viii) non-recurring expenses for professional services, regulatory clearances
and filings, transfer fees, severance payments and other similar closing costs
(to the extent such expenses are not capitalized by Borrower) incurred in
connection with Permitted Acquisitions, whether or not consummated,

(ix) [reserved],

(x) any expenses that have been reimbursed by third parties during such period,
including third party insurers, to the extent such reimbursements are not
included in determining Net Income,

(xi) fees, costs, expenses, commissions and original issue discounts paid,
deducted or accrued by Borrower in connection with the transactions contemplated
by this Agreement,

(xii) reasonable fees, costs, expenses, original issue discounts, premiums
(including tender premiums, prepayment penalties, breakage costs, and other
similar amounts paid to facilitate or effect the early repayment or redemption
of, or tender for, Indebtedness) and commissions, in each case that are or have
been incurred, paid or deducted in connection with any actual or proposed
permitted issuance or refinancing of Indebtedness or permitted issuance of
Equity Interests or any actual or proposed permitted Disposition, and all
reasonable fees, costs and expenses associated with the actual or proposed
registration or exchange of any permitted debt or equity securities, in each
case, whether or not such issuance, refinancing, Disposition, registration or
exchange is consummated,

(xiii) reasonable fees, costs and expenses incurred in connection with any
amendment, supplement or modification to Indebtedness (or any agreement,
indenture or other instrument relating thereto) permitted hereby, in each case,
whether or not consummated,

(xiv) any non-cash loss attributable to the mark-to-market movement in the
valuation of Hedging Agreements nor prohibited under Article 6 pursuant to FASB
Accounting Standards Codification 815 — “Derivatives and Hedging”,

(xv) proceeds from any business interruption insurance received during such
period to the extent such proceeds are not already included in Net Income,

(xvi) losses from discontinued operations in accordance with GAAP,

(xvii) cash and non-cash charges resulting from the application of FASB
Accounting Standards Codification 805 – “Business Combinations” (including with
respect to earn-outs in connection with any Permitted Acquisition),

 

11



--------------------------------------------------------------------------------

(xviii) subject to Agent’s reasonable approval, the amount of cost savings and
other operating improvements or synergies (net of the amount of actual benefits
realized during such period) projected by Borrower in good faith to be realized
during the next four consecutive Fiscal Quarters (which cost savings shall be
added to EBITDA as so projected until fully realized and calculated on a Pro
Forma Basis as though such cost savings, operating improvements and synergies
had been realized on the first day of such period) as a result of an EBITDA
Event, so long as (A) such cost savings are reasonably identifiable and
factually supportable, (B) the actions causing such cost savings in connection
with any EBITDA Event are taken within 12 months of any such EBITDA Event and
the Agent shall have received a Certificate of a Responsible Official that such
actions have been taken within such time period and (C) the cost savings
described in this clause (xviii) shall only be added back until the date that is
24 months from the date of the applicable EBITDA Event,

(xix) subject to Agent’s reasonable approval, transition, business optimization
or restructuring charges and integration costs, accruals or reserves related to
any EBITDA Event and other unusual or non-recurring charges (including charges
directly related to implementation of cost-savings initiatives), including,
those related to severance, relocation, signing costs, signing, retention or
completion bonuses, opening and closing/consolidation/integration of facilities
and curtailments or modifications to employee benefits plans,

(xx) any other non-cash charges (other than the write-down of current assets)
for such period, including goodwill and other intangible assets, impairment
charges or write-offs, stock compensation and non-cash income or expense on
benefit plan obligations;

minus (c) to the extent included in Net Income, (i) any non-cash gains, (ii) the
amount of any subsequent cash payments in respect of any non-cash charges
described in the preceding clause (b)(vii), (iii) interest income, (iv) income
or gains from discontinued operations in accordance with GAAP and (v) other
non-cash income for such period; all calculated for Borrower and its
Subsidiaries on a consolidated basis.

“EBITDA Event” means any Permitted Acquisition.

“ECA Assets” means, collectively, (a) assets or services purchased by any ECA
Borrower or ECA Guarantor with the proceeds of Permitted ECA Financing and
relating to the design, installation, testing, launch, manufacture or operation
of the ECA Project that is the subject of such Permitted ECA Financing and
insurance relating thereto, (b) assets or services required or used to launch or
operate the assets referenced in the foregoing clause (a), (c) project and
construction contracts and Communications Licenses and other licenses, consents,
permits and authorizations related to the assets or services referenced in the
foregoing clause (a), and (d) Equity Interests in ECA Borrowers and ECA
Guarantors, in each case in clauses (a), (b) and (c) to the extent such assets
or services are required by the definitive documentation with respect to any
Permitted ECA Financing to be collateral for such Permitted ECA Financing. For
the avoidance of doubt, “ECA Assets” shall not include subscription revenues
received by Borrower or any of its Subsidiaries from (i) non-Affiliated third
party retail or wholesale subscribers of the satellite broadband services of
Borrower and its Subsidiaries (other than any ECA Borrower or ECA Guarantor) or
(ii) unless the Agent shall otherwise consent in writing with respect to any
Permitted ECA Financing (in which case such revenues shall constitute “ECA
Assets” for such Permitted ECA Financing), non-Affiliated third party retail or
wholesale subscribers of the satellite broadband services of any ECA Borrower or
any ECA Guarantor.

 

12



--------------------------------------------------------------------------------

“ECA Borrower” means any Subsidiary of Borrower that is identified in the
definitive documentation with respect to any Permitted ECA Financing as a
borrower of such Permitted ECA Financing and is not otherwise required to be or
become a Subsidiary Guarantor pursuant to the terms hereof immediately prior to
becoming a borrower of Permitted ECA Financing.

“ECA Guarantor” means any direct or indirect parent (other than Borrower) and
any direct or indirect Subsidiary of an ECA Borrower or an ECA Guarantor, in
each case that (a) is required by the definitive documentation with respect to
any Permitted ECA Financing to guarantee any obligations of an ECA Borrower
under any Permitted ECA Financing, and (b) is not otherwise required to be or
become a Subsidiary Guarantor pursuant to the terms hereof immediately prior to
becoming a guarantor of a Permitted ECA Financing.

“ECA Project” means, with respect to each Permitted ECA Financing, the Other
Satellite Project to which such Permitted ECA Financing relates.

“Eligible Assignee” means (a) any Lender, (b) any Affiliate of a Lender, (c) any
Approved Fund and (d) any other Person satisfying the requirements (including
consent requirements) of Section 11.8(b); provided that no Disqualified
Institution shall qualify as an Eligible Assignee unless approved in writing by
Borrower.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equivalent equity or ownership interests in any Person, and any
option, warrant or other right entitling the holder thereof to purchase or
otherwise acquire any such equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations or rulings issued pursuant thereto, as amended or replaced and as in
effect from time to time.

“ERISA Affiliate” means each Person (whether or not incorporated) which is
required to be aggregated with Borrower pursuant to Section 414 of the Code.

“Eurodollar Banking Day” means any Banking Day on which dealings in Dollar
deposits are conducted by and among banks in the Designated Eurodollar Market.

“Eurodollar Lending Office” means, as to each Lender, its office or branch so
designated by written notice to Borrower and the Agent as its Eurodollar Lending
Office. If no Eurodollar Lending Office is designated by a Lender, its
Eurodollar Lending Office shall be its office at its address for purposes of
notices hereunder.

“Eurodollar Market” means a regular established market located outside the
United States of America by and among banks for the solicitation, offer and
acceptance of Dollar deposits in such banks.

“Eurodollar Obligations” means eurocurrency liabilities, as defined in
Regulation D or any comparable regulation of any Governmental Agency having
jurisdiction over any Lender.

“Eurodollar Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date specified by Borrower pursuant to Section 2.1(c) and
ending 1, 2, 3 or, if available, 6 months (or, with the written consent of all
of the Lenders, any other period) thereafter, as specified by Borrower in the
applicable Request for Loan; provided that:

 

  (a) The first day of any Eurodollar Period shall be a Eurodollar Banking Day;

 

13



--------------------------------------------------------------------------------

(b) Any Eurodollar Period that would otherwise end on a day that is not a
Eurodollar Banking Day shall be extended to the immediately succeeding
Eurodollar Banking Day unless such Eurodollar Banking Day falls in another
calendar month, in which case such Eurodollar Period shall end on the
immediately preceding Eurodollar Banking Day; and

(c) No Eurodollar Period shall extend beyond the Maturity Date applicable to
such Eurodollar Rate Loan.

“Eurodollar Rate” means, with respect to any Alternate Base Rate Loan or any
Eurodollar Rate Loan, the average of the interest rates per annum (rounded
upward, if necessary, to the next 1/100 of 1%) at which deposits in Dollars are
offered to the Agent in the Designated Eurodollar Market at or about 11:00 a.m.
local time in the Designated Eurodollar Market, two (2) Eurodollar Banking Days
before the first day of the applicable Eurodollar Period in an aggregate amount
approximately equal to the amount of the Advance to be made by the Agent with
respect to such Alternate Base Rate Loan or Eurodollar Rate Loan and for a
period of time comparable to the number of days in the applicable Eurodollar
Period; provided that for any Alternate Base Rate Loan the applicable Eurodollar
Period shall be deemed to be 1 month.

“Eurodollar Rate Advance” means an Advance made hereunder and specified to be a
Eurodollar Rate Advance in accordance with Article 2.

“Eurodollar Rate Loan” means a Loan made hereunder and specified to be a
Eurodollar Rate Loan in accordance with Article 2.

“Event of Default” shall have the meaning provided in Section 9.1.

“Exchange Notes” means any registered secured or unsecured senior notes issued
in exchange for unregistered secured or unsecured senior notes, which exchange
notes are substantially identical in all material respects to such unregistered
senior notes, except for the modification or elimination of provisions related
to transfer restrictions and additional interest for a registration default.

“Excluded Satellite” means any (a) Covered Satellite that has a book value of
less than $50.0 million, (b) Covered Satellite that is not expected or intended,
in the good faith determination of Borrower, to earn revenue from the operation
of such Covered Satellite in excess of $75.0 million for the immediately
succeeding 12-month calendar period, (c) Covered Satellite with one year or less
of in-orbit life remaining (it being understood and agreed that such Covered
Satellite shall be deemed to have “in-orbit life” only for so long as it is
maintained in station kept orbit in a manner consistent with applicable
governmental and ITU requirements), (d) Covered Satellite for which the
procurement of In-Orbit Insurance in the amounts and on the terms required
herein would not be available at a premium amount that is, and on other terms
and conditions that are, commercially reasonable despite commercially reasonable
efforts to obtain such coverage (including efforts to minimize the exclusions
and insurance deductibles, subject to usual and customary exclusions consistent
with the operating status of the Covered Satellite) and (e) Covered Satellite
designated as an Excluded Satellite by Borrower if Borrower determines in good
faith that (i)(A) such Covered Satellite’s performance and/or operating status
has been adversely affected by anomalies or component exclusions and Borrower
and its Subsidiaries are unlikely to receive insurance proceeds from a future
failure thereof or (B) there are systemic failures or anomalies applicable to
satellites of the same model or using the same components and (ii) Borrower and
its Subsidiaries are unlikely to obtain usual and customary coverage in the
satellite insurance market for the Covered Satellite at a premium amount that
is, and on other terms and conditions that are, commercially reasonable despite
commercially reasonable efforts to obtain such coverage (including efforts to
minimize

 

14



--------------------------------------------------------------------------------

the exclusions and insurance deductibles, subject to usual and customary
exclusions consistent with the anomalies and/or operating status of the Covered
Satellite).

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor
(other than the direct counterparty of such Swap Obligation), any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Subsidiary Guarantor (other than the direct counterparty of such Swap
Obligation) of, or the grant under a Loan Document by such Subsidiary Guarantor
of a security interest to secure, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act (or the
application or official interpretation thereof) by virtue of such Subsidiary
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 11.28 or any similar provision in any Subsidiary Guaranty and
any and all guarantees of such Subsidiary Guarantor’s Swap Obligations by other
Loan Parties) at the time the guaranty of such Subsidiary Guarantor, or grant by
such Subsidiary Guarantor of a security interest, becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a “master agreement”
governing more than one Hedging Agreement, such exclusion shall apply to only
the portion of such Swap Obligation that is attributable to Hedging Agreements
for which such guaranty or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment) (other than pursuant to an assignment request by
Borrower under Section 11.26) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.11, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.11(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Credit Agreement” means that certain Fifth Amended and Restated Credit
Agreement dated as of May 9, 2012 by and among, Borrower, Union Bank, N.A., as
administrative and collateral agent, and the lenders from time to time party
thereto, as amended prior to the date hereof.

“Existing Letters of Credit” means the letters of credit, if any, outstanding on
the Closing Date and listed on Schedule 2.4.

“Existing Satellite Project” means any Satellite Activities performed or
undertaken in connection with or with respect to any Existing Satellite System.

“Existing Satellite Systems” means (i) the ViaSat-1 Satellite manufactured by
Space Systems/Loral, Inc., the WildBlue-1 Satellite and the Anik F2 Satellite
and (ii) in each case, the related gateway facilities, earth stations and other
ground infrastructure (including user terminals and hub equipment), whether
constructed, acquired or installed before or after the Closing Date.

“Extended Commitments” means the Extended Term Loan Commitments and the Extended
Revolving Commitments.

 

15



--------------------------------------------------------------------------------

“Extended Facility” means any additional tranche reflecting an extension of the
maturity and, if applicable, amortization schedule of any Facility established
pursuant to Section 2.12.

“Extended Facility Agreement” means an Extended Revolving Credit Facility
Agreement or an Extended Term Facility Agreement, as the context may require.

“Extended Facility Closing Date” means, with regard to an Extended Facility, the
first date all the conditions precedent set forth in the respective Extended
Facility Agreement are satisfied or waived in accordance with Section 11.2.

“Extended Facility Lender” means, at any time, with regard to an Extended
Facility, any Lender that holds Loans or Commitments under such Extended
Facility at such time.

“Extended Facility Note” means, with regard to an Extended Facility, a
promissory note made by Borrower in favor of an Extended Facility Lender under
such Extended Facility, evidencing Loans made by such Extended Facility Lender
under such Extended Facility, substantially in the form of Exhibit A to the
respective Extended Facility Agreement.

“Extended Revolving Commitments” shall have the meaning provided in
Section 2.12.

“Extended Revolving Credit Facility” means an Extended Facility designated as an
“Extended Revolving Credit Facility” by Borrower and established pursuant to an
Extended Revolving Credit Facility Agreement.

“Extended Revolving Credit Facility Agreement” means an agreement in
substantially the form of Exhibit K hereto duly completed such that such
agreement shall set forth the terms and conditions relating to an Extended
Revolving Credit Facility.

“Extended Term Facility” means an Extended Facility designated as an “Extended
Term Facility” by Borrower and established pursuant to an Extended Term Facility
Agreement.

“Extended Term Facility Agreement” means an agreement in substantially the form
of Exhibit L hereto duly completed such that such agreement shall set forth the
terms and conditions relating to an Extended Term Facility.

“Extended Term Loan Commitment” means the agreement of any Lender, pursuant to
Section 2.12, to extend the Maturity Date of outstanding Term Loans owed to it
by Borrower.

“Extended Term Loans” shall have the meaning provided in Section 2.12.

“Extending Revolving Lender” shall have the meaning provided in Section 2.12.

“Extending Term Loan Lender” shall have the meaning provided in Section 2.12.

“Extension Offer” shall have the meaning provided in Section 2.12.

“Facility” means the Revolving Credit Facility, a New Term Facility, an Extended
Revolving Credit Facility or an Extended Term Facility as the context may
require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to

 

16



--------------------------------------------------------------------------------

comply with), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code,
and any applicable intergovernmental agreement with respect thereto.

“FCC” shall mean the Federal Communications Commission, or any successor entity.

“Federal Funds Rate” means, as of any date of determination, the rate set forth
in the weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such date opposite the caption “Federal Funds
(Effective).” If for any relevant date such rate is not yet published in
H.15(519), the rate for such date will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Lender of New York (including any such successor, the “Composite 3:30
p.m. Quotation”) for such date under the caption “Federal Funds Effective Rate.”
If on any relevant date the appropriate rate for such date is not yet published
in either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such
date will be the arithmetic mean of the rates for the last transaction in
overnight Federal funds arranged prior to 9:00 a.m. (New York City time) on that
date by each of three leading brokers of Federal funds transactions in New York
City selected by the Agent. For purposes of this Agreement, any change in the
Alternate Base Rate due to a change in the Federal Funds Rate shall be effective
as of the opening of business on the effective date of such change.

“First Year” has the meaning given in Section 7.1(d).

“Fiscal Quarter” means a fiscal quarter of Borrower consistent with Borrower’s
SEC filings.

“Fiscal Year” means the fiscal year of Borrower ending on the last day of the
first Fiscal Quarter of each calendar year.

“Foreign Currency Letter of Credit” means a Letter of Credit issued pursuant to
Section 2.4(n) and denominated in a Permitted Foreign Currency.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means a Subsidiary of Borrower that is organized under the
Laws of a country (or political subdivision thereof) other than the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations with respect to Letters of Credit issued by the
Issuing Lender other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Pro Rata Share of outstanding Swing
Line Advances made by the Swing Line Lender other than Swing Line Advances as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders in accordance with the terms of this Agreement.

“GAAP” means, as of any date of determination, accounting principles (a) set
forth as generally accepted in then currently effective Opinions of the
Accounting Principles Board of the American Institute of Certified Public
Accountants, (b) set forth as generally accepted in then currently effective
Statements of the Financial Accounting Standards Board or (c) that are then
approved by such other entity as may be approved by a significant segment of the
accounting profession in the United States. The term

 

17



--------------------------------------------------------------------------------

“consistently applied,” as used in connection therewith, means that the
accounting principles applied are consistent in all material respects with those
applied at prior dates or for prior periods.

“Government Securities” means readily marketable (a) direct full faith and
credit obligations of the United States or obligations guaranteed by the full
faith and credit of the United States and (b) obligations of an agency or
instrumentality of, or corporation owned, controlled or sponsored by, the United
States that are generally considered in the securities industry to be implicit
obligations of the United States.

“Governmental Agency” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency (including, but not limited to, the
FCC), authority, board, bureau, commission, department, instrumentality or
public body (including, but not limited to, the International Telecommunication
Union (ITU)) or (c) any court or administrative tribunal of competent
jurisdiction.

“Guaranty Obligation” means, as to any Person, any (a) guarantee by that Person
of Indebtedness of, or other obligation performable by, any other Person or
(b) assurance given by that Person to an obligee of any other Person with
respect to the performance of an obligation by, or the financial condition of,
such other Person, whether direct, indirect or contingent, including any
purchase or repurchase agreement covering such obligation or any collateral
security therefor, any agreement to provide funds (by means of loans, capital
contributions or otherwise) to such other Person, any agreement to support the
solvency or level of any balance sheet item of such other Person or any
“keep-well” or other arrangement of whatever nature given for the purpose of
assuring or holding harmless such obligee against loss with respect to any
obligation of such other Person; provided, however, that the term Guaranty
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation in respect of Indebtedness shall be deemed to be an amount equal to
the stated or determinable amount of the related Indebtedness (unless the
Guaranty Obligation is limited by its terms to a lesser amount, in which case to
the extent of such amount) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the Person
in good faith. The amount of any other Guaranty Obligation shall be deemed to be
zero unless and until the amount thereof has been (or in accordance with
Financial Accounting Standards Board Statement No. 5 should be) quantified and
reflected or disclosed in the consolidated financial statements (or notes
thereto) of Borrower.

“Hazardous Materials” means substances defined as “hazardous substances”
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. § 9601 et seq., or as “hazardous”, “toxic” or “pollutant”
substances or as “solid waste” pursuant to the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901, et seq., or as “friable asbestos” pursuant to
the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq. or any other
applicable Law relating to the protection of the environment or human health (as
it relates to the exposure to environmental hazards) or to the presence,
release, manufacture, use, transportation, treatment, storage, disposal or
recycling of hazardous materials, in each case as such Laws are amended from
time to time.

“Hazardous Materials Laws” means all Laws governing the treatment,
transportation or disposal of Hazardous Materials applicable to any of the Real
Property.

“Hedge Bank” any Person in its capacity as a party to a Hedging Agreement that
(a) at the time it enters into a Hedging Agreement, is a Lender or an Affiliate
of a Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a
party to a Hedging Agreement, in its capacity as a party to such Hedging
Agreement (even if such Person ceases to be a Lender or such Person’s Affiliate
ceased to be a Lender);

 

18



--------------------------------------------------------------------------------

provided, in the case of a Secured Hedging Agreement with a Person who is no
longer a Lender (or Affiliate of a Lender), such Person shall be considered a
Hedge Bank only through the stated termination date (without extension or
renewal) of such Secured Hedging Agreement, and provided further that for any of
the foregoing to be included as a “Secured Hedging Agreement” on any date of
determination by the Agent, the applicable Hedge Bank (other than the Agent or
an Affiliate of the Agent) must have delivered a Secured Party Designation
Notice to the Agent prior to such date of determination.

“Hedge Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

“Hedging Agreements” means Interest Rate Protection Agreements, Commodity
Agreements and Currency Agreements.

“Increased Amount Date” has the meaning given in Section 2.8(a).

“Indebtedness” means, as to any Person (without duplication), (a) indebtedness
of such Person for borrowed money or for the deferred purchase price of Property
(excluding (i) trade and other accounts payable accrued in the ordinary course
of business and not past due for more than sixty (60) days after the date on
which such trade account was created) and (ii) contingent in-orbit incentive
payments or other contingent deferred payments earned by a manufacturer during
the life of a satellite under any satellite manufacturing contract), including
any Guaranty Obligation for any such indebtedness, (b) indebtedness or Guaranty
Obligations of such Person of the nature described in clause (a) that is
non-recourse to the credit of such Person but is secured by assets of such
Person, to the extent of the fair market value of such assets as determined in
good faith by such Person, (c) Capital Lease Obligations of such Person,
(d) indebtedness of such Person arising under bankers’ acceptance facilities,
(e) any direct or contingent obligations of such Person under letters of credit
issued for the account of such Person and (f) any net obligations of such Person
under any Hedging Agreement. The amount of any net obligation under any Hedging
Agreement on any date shall be deemed to be the Hedge Termination Value thereof
as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
or any Subsidiary Guarantor under any Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.

“Indemnitees” has the meaning given in Section 11.11.

“In-Orbit Insurance” means, with respect to any Covered Satellite, insurance or
other contractual arrangement providing for coverage against the risk of loss of
or damage to such Covered Satellite attaching upon the expiration of the launch
insurance therefor (or, if launch insurance is not procured, upon the initial
completion of in-orbit testing) and attaching, during the commercial in-orbit
service of such Covered Satellite, upon the expiration of the immediately
preceding corresponding policy or other contractual arrangement, as the case may
be, subject to the terms and conditions set forth in this Agreement.

“In-Orbit Spare Capacity” means a satellite or the payload of a satellite that:

 

19



--------------------------------------------------------------------------------

(a) is available in the event of a Covered Satellite loss or failure in order to
restore service on the Covered Satellite;

(b) meets or exceeds the contractual performance specifications for the payload
being protected; and

(c) may be provided directly by Borrower or a Subsidiary or by another satellite
operator pursuant to a contractual arrangement.

“Intangible Assets” means assets that are considered intangible assets under
GAAP, including customer lists, goodwill, covenants not to compete, copyrights,
trade names, trademarks, licenses and patents.

“Intercreditor Agreement” means an intercreditor agreement based on the terms
contained in Exhibit G attached hereto with such modifications, if any, subject
to the Agent’s reasonable approval.

“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) EBITDA for the fiscal period consisting of the four (4) Fiscal
Quarters ended on such date to (b) Cash Interest Expense of Borrower and its
Subsidiaries for such fiscal period.

“Interest Expense” means, with respect to any Person and as of the last day of
any fiscal period, the sum of (a) all interest, fees, charges and related
expenses (in each case as such expenses are calculated according to GAAP) paid
or payable (without duplication) for that fiscal period by that Person to a
lender in connection with borrowed money (including any obligations for fees,
charges and related expenses payable to the issuer of any letter of credit) or
the deferred purchase price of assets that are considered “interest expense”
under GAAP plus (b) the portion of rent paid or payable (without duplication)
for that fiscal period by that Person under Capital Lease Obligations that
should be treated as interest in accordance with Financial Accounting Standards
Board Statement No. 13.

“Interest Rate Protection Agreement” means a written agreement between Borrower
or any of its Subsidiaries and one or more financial institutions providing for
“swap,” “cap,” “collar” or other interest rate protection with respect to any
Indebtedness.

“Investment” means, when used in connection with any Person, any investment by
or of that Person, whether by means of purchase or other acquisition of Equity
Interests or other securities of any other Person or by means of a loan, advance
creating a debt, capital contribution, guaranty or other debt or equity
participation or interest in any other Person; provided that (a) expenditures by
Borrower or the Subsidiaries with respect to customer premises equipment shall
not be deemed to be an Investment and (b) intercompany receivables and payables
between or among Borrower and/or any of its Subsidiaries in the ordinary course
of business in exchange for goods and services on an arm’s length basis shall
not be deemed to be Investments. The amount of any Investment shall be the
amount actually invested (minus any return of capital with respect to such
Investment which has actually been received in Cash or has been converted into
Cash), without adjustment for subsequent increases or decreases in the value of
such Investment.

“Issuing Lender” means Union Bank, N.A., JPMorgan Chase Bank, N.A., or any other
Lender capable of issuing Commercial Letters of Credit or Standby Letters of
Credit and approved by Borrower and Agent (such consent not to be unreasonably
withheld or delayed) that has accepted appointment as an Issuing Lender.

 

20



--------------------------------------------------------------------------------

“Joint Venture” means any direct or indirect Investment by Borrower or any
Subsidiary in any Person that is not a Wholly-Owned Subsidiary of Borrower,
which Person is engaged in a Permitted Business.

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all unreimbursed amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 2.4(k).

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents of any Governmental Agency.

“Lender” means (a) each lender whose name is set forth in the signature pages of
this Agreement, (b) each lender which may hereafter become a party to this
Agreement pursuant to Section 2.8, Section 11.8 or pursuant to a New Term
Facility Supplement, (c) the successors and assigns of the Persons described in
clauses (a) and (b), (d) unless the context requires otherwise, the Swing Line
Lender and (e) as the context requires, the Issuing Lender.

“Letter of Credit Sublimit” means an amount equal to $150,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Letters of Credit” means (a) the Existing Letters of Credit and (b) any
Commercial Letters of Credit or Standby Letters of Credit issued by an Issuing
Lender pursuant to Section 2.4.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, lien or charge of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any conditional sale or other title retention agreement, any
lease in the nature of a security interest, and/or the filing of any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the Uniform
Commercial Code or comparable Law of any jurisdiction with respect to any
Property.

“Liquidity” means, as of any date of determination, the sum of (x) all domestic
Cash and Cash Equivalents held by Borrower and its Domestic Subsidiaries plus
(y) the maximum aggregate unused Revolving Commitment.

“Loan” means, as the context may require, the amount of a particular Advance
made or to be made, or the aggregate of the Advances made at any one time by the
Lenders pursuant to Section 2.1 or pursuant to the terms of any New Term
Facility Supplement or Extended Facility Agreement.

“Loan Documents” means, collectively, this Agreement, the Notes, the Subsidiary
Guaranty (if any), the Security Agreements, each New Term Facility Supplement,
each Extended Facility Agreement and any other agreements of any type or nature
hereafter executed and delivered by Borrower or any of the Subsidiary Guarantors
to the Agent, the Issuing Lender or to any Lender in any way relating to or in

 

21



--------------------------------------------------------------------------------

furtherance of this Agreement (but specifically excluding any Secured Hedging
Agreement and agreements governing Bank Products).

“Loan Parties” means Borrower and the Subsidiary Guarantors (if any), and “Loan
Party” means any one of them.

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

“Material Adverse Effect” means any set of circumstances or events which (a) has
had or would reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of any Loan Document, (b) has
been or would reasonably be expected to be material and adverse to the business
or condition (financial or otherwise) of Borrower and its Subsidiaries, taken as
a whole or (c) has had a material adverse effect or would reasonably be expected
to have a material adverse effect on the ability of Borrower to perform the
Obligations.

“Maturity Date” means (a) with respect to any tranche of Term Loans (including
any New Term Loans or Extended Term Loans), the maturity dates specified
therefor in the applicable New Term Facility Supplement or Extended Facility
Agreement and (b) with respect to the Revolving Commitments, the applicable
Revolving Loan Maturity Date.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 103% of the Fronting Exposure of the
Issuing Lender with respect to Letters of Credit issued and outstanding at such
time, (b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.11(a)(i),
(a)(ii), (a)(iii) or (a)(iv), an amount equal to 103% of the Outstanding Amount
of all L/C Obligations, and (c) otherwise, an amount determined by the Agent and
the Issuing Lender in their sole discretion.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which Borrower or any of its ERISA Affiliates
contributes or is obligated to contribute.

“Net Cash Proceeds” means, with respect to any issuance or sale of Equity
Interests, the Cash proceeds received by or for the account of Borrower and its
Subsidiaries from such issuance or sale to a Person other than Borrower or any
of its Subsidiaries, net of (i) attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, listing fees, discounts or commissions
and brokerage, consultant and other out-of-pocket fees, charges and expenses
actually incurred in connection with such issuance or sale and (ii) any taxes
paid or payable as a result of such issuance or sale (after taking into account
any available tax credit or deductions and any tax sharing arrangements).

“Net Cash Sales Proceeds” means, with respect to any Disposition, the sum of
(a) the Cash proceeds received by or for the account of Borrower and its
Subsidiaries from such Disposition plus (b) the amount of Cash received by or
for the account of Borrower and its Subsidiaries upon the sale, collection or
other liquidation of any proceeds that are not Cash from such Disposition, in
each case net of (i) any amount required to be paid to any Person owning an
interest in the assets disposed of, (ii) any amount applied to the repayment of
Indebtedness secured by a Lien permitted under Section 6.9 on the asset disposed
of, (iii) any transfer, income or other taxes payable as a result of such
Disposition (after taking into account any available tax credit or deductions
and any tax sharing arrangements), (iv) professional fees and expenses, fees due
to any Governmental Agency, broker’s commissions and other out-of-pocket costs
of sale actually paid to any Person that is not an Affiliate of Borrower

 

22



--------------------------------------------------------------------------------

attributable to such Disposition and (v) any reserves established in accordance
with GAAP in connection with such Disposition.

“Net Income” means, with respect to any fiscal period, the consolidated net
income of Borrower and its Subsidiaries for that period, determined in
accordance with GAAP, consistently applied.

“New Commitments” has the meaning given in Section 2.8(a).

“New Revolving Commitment” has the meaning given in Section 2.8(a).

“New Revolving Loan Lender” has the meaning given in Section 2.8(a).

“New Term Commitment” has the meaning given in Section 2.8(c).

“New Term Facility” means any additional tranche of term commitments and loans
established pursuant to a New Term Facility Supplement.

“New Term Facility Note” means, with regard to a New Term Facility, a promissory
note made by Borrower in favor of a New Term Facility Lender under such New Term
Facility, evidencing New Term Facility Loans made by such New Term Facility
Lender under such New Term Facility, substantially in the form of Exhibit A to
the respective New Term Facility Supplement.

“New Term Facility Supplement” means a supplement to this Agreement in
substantially the form of Exhibit J hereto duly completed such that such
supplement shall set forth the terms and conditions relating to a New Term
Facility.

“New Term Loan” has the meaning given in Section 2.8(c).

“New Term Loan Lender” has the meaning given in Section 2.8(a).

“Non-Consenting Lender” has the meaning given in Section 11.26.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means any of the Revolving Notes, the Swing Line Notes, the New Term
Facility Notes, if any, or the Extended Facility Notes, if any, and “Notes”
means all of the Revolving Notes, all of the Swing Line Notes, all of the New
Term Facility Notes, if any, and all of the Extended Facility Notes, if any.

“Obligations” means all present and future obligations of every kind or nature
of Borrower or any of the Subsidiary Guarantors at any time and from time to
time owed to the Agent, the Issuing Lender or the Lenders or any one or more of
them, under any one or more of the Loan Documents, whether due or to become due,
matured or unmatured, liquidated or unliquidated, or contingent or
noncontingent, including obligations of performance as well as obligations of
payment, and including interest that accrues after the commencement of any
proceeding under any Debtor Relief Law by or against Borrower or any of the
Subsidiary Guarantors; provided, however, that the “Obligations” of a Loan Party
shall exclude any Excluded Swap Obligations with respect to such Loan Party.

 

23



--------------------------------------------------------------------------------

“Opinion of Counsel” means the favorable written legal opinion of Latham &
Watkins LLP, counsel to Borrower, as to such matters as the Agent may reasonably
request, in form and substance satisfactory to the Agent.

“Other Satellite Project” means any Satellite Activities performed or undertaken
in connection with or with respect to any Other Satellite System.

“Other Satellite System” means (i) a Satellite (other than the ViaSat-1,
WildBlue-1 and Anik F2 Satellites) manufactured by, on behalf of or in
consultation with or otherwise acquired by Borrower or any of its Subsidiaries
and (ii) any gateway facilities, earth stations and other ground infrastructure
(including user terminals and hub equipment).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Outstanding Amount” means (a) with respect to any Revolving Loans, Swing Line
Loans and Term Loans (if any) on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Revolving Loans, Swing Line Loans and Term Loans, as the case may
be, occurring on such date; and (b) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of such L/C Obligations on such date after
giving effect to any issuance of Letters of Credit occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by Borrower of unreimbursed
amounts.

“Participant Register” has the meaning given in Section 11.8(e).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereof
established under ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and is maintained by Borrower or to which Borrower
contributes or has an obligation to contribute.

“Permitted Acquisition” means any Acquisition of another Person that is engaged
in, or of assets relating to, a Permitted Business, provided that: (i) no
Default or Event of Default shall exist at the time of such Acquisition or would
occur after giving effect to such Acquisition; (ii) if the total consideration
(whether such consideration is in the form of Equity Interests, cash or
otherwise) for such Acquisition exceeds $20,000,000, as determined by Borrower
in good faith and certified on behalf of Borrower by a Responsible Official in
writing, (a) Borrower would have been in compliance with the financial covenants
set forth in Sections 6.13 and 6.14 (after giving effect to such Acquisition on
a Pro Forma Basis) throughout the period of the four (4) Fiscal Quarters most
recently ended prior to the date of such

 

24



--------------------------------------------------------------------------------

Acquisition for which financial statements prepared on a consolidated basis in
accordance with GAAP are available, and (b) Borrower provides pro-forma balance
sheets and combining projections (including pro-forma financial covenant ratios)
to the Agent that demonstrate such compliance and that Borrower would remain in
compliance with such financial covenants for the period of four (4) Fiscal
Quarters immediately following the date of such Acquisition; (iii) if the total
consideration (whether such consideration is in the form of Equity Interests,
cash or otherwise) for such Acquisition exceeds $20,000,000 (as determined by
Borrower in good faith and certified on behalf of Borrower by a Responsible
Official in writing), Borrower has Liquidity of at least $20,000,000 after
giving effect to such Acquisition; (iv) the terms and conditions of any and all
seller purchase-money financing provided to Borrower or its Subsidiaries in
connection with such Acquisition shall be subject to the Agent’s reasonable
approval and (v) Borrower shall use commercially reasonable efforts to provide
the Agent with at least one (1) week prior written notice of such Acquisition,
together with at least one (1) year (or such shorter period in which the target
has been in existence) of historical financial information relating to the
target (if available) and such other documentation pertaining to the
Acquisition, including quarterly projections prepared on a Pro Forma Basis, as
the Agent may reasonably request; provided further that if (x) the Senior
Secured Leverage Ratio is greater than 2.50 to 1.00 or (y) Liquidity is less
than $75,000,000, in either case, immediately before or after giving effect to
any such Acquisition on a Pro Forma Basis, such Acquisition shall not be a
Permitted Acquisition hereunder unless (A) the total consideration for such
Acquisition (as determined by Borrower in good faith and certified on behalf of
Borrower by a Responsible Official in writing) is equal to or less than the sum
of $50,000,000 plus the then-available Available Basket Amount and (B) at the
time of such Acquisition, the total consideration for all Permitted Acquisitions
in the aggregate from and after the Closing Date, including such Acquisition, is
equal to or less than the sum of $150,000,000 plus all amounts previously used
from the Available Basket Amount to finance Permitted Acquisitions plus the
then-available Available Basket Amount.

“Permitted Additional Senior Indebtedness” means, collectively, (i) senior
unsecured or senior secured Indebtedness of Borrower issued under an indenture
under the Trust Indenture Act of 1939; provided that, in the event such
Indebtedness is secured, (a) the maturity date under the indenture for such
Indebtedness shall in no event occur before the Maturity Date hereunder, (b) the
indenture for such Indebtedness shall not contain any covenants that require
Borrower to maintain certain specified levels of earnings, leverage or similar
financial tests (provided that the foregoing shall not preclude such indenture
from containing any such tests as a condition to entering into and/or
consummating certain transactions, such as the incurrence of other indebtedness,
making of investments or payments of dividends and other restricted payments;
provided the same are on market terms and conditions (as determined in the
reasonable discretion of the Requisite Lenders)), (c) such Indebtedness shall
not be secured by Collateral that does not also secure the Secured Obligations,
nor guaranteed by more or different obligors than those guaranteeing the Secured
Obligations, and any documents evidencing such security and/or such guaranties
shall be substantially the same as, and no more burdensome to the obligors than,
the Security Agreements covering the same Collateral and/or the guaranties
covering the Guaranty Obligations and (d) the terms and conditions of such
Indebtedness pursuant to any indenture or other agreement executed in connection
therewith shall not impose restrictions that prevent any obligor under the Loan
Documents from complying with the Loan Documents to which such obligor is a
party; (ii) Indebtedness of the Subsidiary Guarantors under any Guaranty
Obligations in respect thereof; and (iii) any Permitted Refinancing Indebtedness
in respect thereof; provided that the same shall (to the extent secured) be
subject to the terms and conditions of an Intercreditor Agreement. For the
avoidance of doubt, the 2012 Senior Notes do not constitute Permitted Additional
Senior Indebtedness.

“Permitted Business” means: (a) the study, research, development, testing, and
support of “off-the-shelf,” semi-custom and custom communication and satellite
systems, products and components (including without limitation terrestrial,
airborne and space systems); (b) the design, manufacture, production, sale,
distribution and operation of satellite and other wireless or wired networks and

 

25



--------------------------------------------------------------------------------

networking systems, products and services to government and commercial customers
and consumers (including without limitation terrestrial, airborne and space
systems); (c) the management and provision of network satellite and other
communication and information services; (d) the design, development, sale,
provision and distribution of fixed and mobile broadband products and services,
information security products and services, and media products and services
relating to the electronic delivery of content; (e) the business of Borrower and
its Subsidiaries as historically and currently conducted; and (f) any and all
business and other activities related to, in furtherance of, or ancillary or
complementary to the foregoing; provided that, in the case of an ECA Borrower or
ECA Guarantor, such Person’s sole businesses shall relate to one or more ECA
Projects, and other business activities so long as such Person’s assets that do
not relate to ECA Projects do not exceed 2.5% of Consolidated Total Assets as at
the end of the Fiscal Year then most recently ended for which financial
statements prepared on a consolidated basis in accordance with GAAP are
available (or are required to have been delivered pursuant to Section 7.1(c)).

“Permitted ECA Financing” means any financing arrangement with respect to
Indebtedness issued to or owed to or guaranteed or otherwise supported by any
export credit agency (whether of the United States or any foreign jurisdiction
and including, without limitation, Export-Import Bank of the United States,
Compagnie Française d’Assurance pour le Commerce Extérieur, Nippon Export and
Investment Insurance and any other government export credit agency) or
institution serving a similar function for the purpose of financing (in whole or
in part) any Other Satellite Project, which financing (i) either (x) has a
Weighted Average Life to Maturity of at least 50% of the applicable Tenor of
such financing or (y) is subject to equal installments of principal amortization
that are no less frequent than semi-annual and (ii) (A) in the case of a
Permitted ECA Financing of a Satellite, has a Tenor of at least eight (8) years
and (B) in the case of any other Permitted ECA Financing, has a Tenor of at
least four (4) years; provided that the aggregate principal amount of all
Permitted ECA Financings having a Tenor of less than eight (8) years shall not
exceed $75,000,000 at any time outstanding. For purposes of this definition,
“Tenor” shall mean, with respect to any financing arrangement, the period during
which such financing arrangement is subject to principal amortization.

“Permitted Encumbrances” means, with respect to Borrower and its Subsidiaries:

(a) inchoate Liens incident to construction on or maintenance of Property; or
Liens incident to construction on or maintenance of Property now or hereafter
filed of record for which adequate reserves have been set aside (or deposits
made pursuant to applicable Law) and which are being contested in good faith by
appropriate proceedings and have not proceeded to judgment, provided that, by
reason of nonpayment of the obligations secured by such Liens, no such Property
is subject to a material impending risk of loss or forfeiture;

(b) Liens for taxes and assessments on Property which are not yet past due; or
Liens for taxes and assessments on Property for which adequate reserves have
been set aside and are being contested in good faith by appropriate proceedings
and have not proceeded to judgment, provided that, by reason of nonpayment of
the obligations secured by such Liens, no such Property is subject to a material
impending risk of loss or forfeiture;

(c) defects and irregularities in title to any Property which in the aggregate
do not materially impair the fair market value or use of the Property for the
purposes for which it is or may reasonably be expected to be held;

(d) easements, exceptions, reservations, or other agreements for the purpose of
pipelines, conduits, cables, wire communication lines, power lines and
substations, streets, trails, walkways, drainage, irrigation, water, and
sewerage purposes, dikes, canals, ditches, the removal

 

26



--------------------------------------------------------------------------------

of oil, gas, coal, or other minerals, and other like purposes affecting Property
which in the aggregate do not materially burden or impair the fair market value
or use of such Property for the purposes for which it is or may reasonably be
expected to be held;

(e) easements, exceptions, reservations, or other agreements for the purpose of
facilitating the joint or common use of Property in or adjacent to a shopping
center or similar project affecting Property which in the aggregate do not
materially burden or impair the fair market value or use of such Property for
the purposes for which it is or may reasonably be expected to be held;

(f) rights reserved to or vested in any Governmental Agency to control or
regulate, or obligations or duties to any Governmental Agency with respect to,
the use of any Property;

(g) rights reserved to or vested in any Governmental Agency to control or
regulate, or obligations or duties to any Governmental Agency with respect to,
any right, power, franchise, grant, license, or permit;

(h) present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of Property;

(i) statutory Liens, other than those described in clauses (a) or (b) above,
arising in the ordinary course of business with respect to obligations which are
not delinquent or are being contested in good faith, provided that, if
delinquent, adequate reserves have been set aside with respect thereto and, by
reason of nonpayment, no Property is subject to a material impending risk of
loss or forfeiture;

(j) covenants, conditions, and restrictions affecting the use of Property which
in the aggregate do not materially impair the fair market value or use of the
Property for the purposes for which it is or may reasonably be expected to be
held;

(k) rights of tenants under leases and rental agreements covering Property
entered into in the ordinary course of business of the Person owning such
Property;

(l) Liens consisting of pledges or deposits to secure obligations under workers’
compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;

(m) Liens consisting of pledges or deposits of Property to secure performance in
connection with operating leases made in the ordinary course of business;

(n) Liens consisting of deposits of Property to secure bids made with respect
to, or performance of, contracts (other than contracts creating or evidencing an
extension of credit to the depositor);

(o) Liens consisting of any right of offset, or statutory bankers’ lien, on bank
deposit accounts maintained in the ordinary course of business so long as such
bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers’ lien;

(p) Liens consisting of deposits of Property to secure statutory obligations of
Borrower and its Subsidiaries;

 

27



--------------------------------------------------------------------------------

(q) Liens consisting of deposits of Property to secure (or in lieu of) surety,
appeal or customs bonds;

(r) Liens created by or resulting from any litigation or legal proceeding in the
ordinary course of business which is currently being contested in good faith by
appropriate proceedings, provided that, adequate reserves have been set aside
and no material Property is subject to a material impending risk of loss or
forfeiture;

(s) other non-consensual Liens incurred in the ordinary course of business but
not in connection with the incurrence of any Indebtedness, which do not in the
aggregate, when taken together with all other Liens, materially impair the fair
market value or use of the Property for the purposes for which it is or may
reasonably be expected to be held;

(t) Liens securing Permitted Additional Senior Indebtedness (to the extent
secured); provided that such Liens are junior in priority to the Liens securing
the Secured Obligations, pursuant to the terms and conditions of an
Intercreditor Agreement; and

(u) Rights of Others consisting of (i) an interest (other than a legal or
equitable co-ownership interest, an option or right to acquire a legal or
equitable co-ownership interest and any interest of a ground lessor under a
ground lease), that does not materially impair the fair market value or use of
Property for the purposes for which it is or may reasonably be expected to be
held, (ii) an option or right to acquire a Lien that would be a Permitted
Encumbrance, (iii) the subordination of a lease or sublease in favor of a
financing entity and (iv) a license, or similar right, of or to Intangible
Assets granted in the ordinary course of business.

“Permitted Foreign Currency” means, with respect to Letters of Credit issued
pursuant to Section 2.4(n), Australian dollars, British pounds sterling, Euros,
Swiss francs, Canadian dollars and any other currency acceptable to the Agent
and the applicable Issuing Lender.

“Permitted Refinancing Indebtedness” shall mean Indebtedness issued or incurred
to refinance, refund, extend, renew or replace all or a portion of Permitted
Additional Senior Indebtedness or Subordinated Obligations, as the case may be
(“Refinanced Indebtedness”); provided that (i) the principal amount of such
refinancing, refunding, extending, renewing or replacing Indebtedness is not
greater than the principal amount of such Refinanced Indebtedness (except by an
amount no greater than the sum of unpaid accrued interest thereon, any premium
reasonably determined to be necessary to accomplish such transaction, any
original issue discount on such exchanging, extending, renewing, replacing or
refinancing Indebtedness, and reasonable fees and expenses incurred in
connection with the foregoing), (ii) such refinancing, refunding, extending,
renewing or replacing Indebtedness has a final maturity that is no earlier than
such Refinanced Indebtedness, (iii) if such Refinanced Indebtedness or any
Guaranty Obligations thereof are subordinated to the Secured Obligations, such
refinancing, refunding, extending, renewing or replacing Indebtedness and any
Guaranty Obligations thereof remain so subordinated on terms, when taken as a
whole, no less favorable to the Lenders, (iv) such Indebtedness, if secured, is
not secured by a Lien on any assets other than the collateral securing the
Refinanced Indebtedness (including, for the avoidance of doubt, after acquired
collateral that would have secured such Refinanced Indebtedness pursuant to the
terms of such Refinanced Indebtedness), and (v) in the case of Permitted
Refinancing Indebtedness or Permitted Additional Senior Indebtedness that will
be secured by the Collateral, the relevant holders of such refinancing,
refunding, extending, renewing or replacing Indebtedness become party to an
Intercreditor Agreement.

 

28



--------------------------------------------------------------------------------

“Person” means any individual or entity, including a trustee, corporation,
limited liability company, general partnership, limited partnership, joint stock
company, trust, estate, unincorporated organization, business association, firm,
joint venture, Governmental Agency, or other entity.

“Pricing Certificate” means a certificate in the form of Exhibit C, properly
completed and signed by a Senior Officer or his or her designated representative
of Borrower.

“Pricing Period” means (a) the period commencing on the Closing Date and ending
on December 1, 2013, and (b) thereafter, the period commencing on each
December 2, March 2, June 2 and September 2, and ending on the next following
March 1, June 1, September 1 and December 1, respectively.

“Prime Rate” means the rate of interest publicly announced from time to time by
the Agent in San Francisco, California (or other headquarters city of the
Agent), as its “reference rate.” The “reference rate” is one of several base
rates used by the Agent and serves as the basis upon which effective rates of
interest are calculated for loans and other credits making reference thereto.
The “reference rate” is not necessarily the lowest base interest rate used by
the Agent. The “reference rate” is evidenced by the recording thereof after its
announcement in such internal publication or publications as the Agent may
designate. Any change in the Prime Rate announced by the Agent shall take effect
at the opening of business on the day specified in the public announcement of
such change.

“Pro Forma Basis” means, with respect to compliance with any financial test or
ratio or preparation and delivery of pro forma financial information hereunder
(including any incurrence test), compliance with such financial test or ratio or
preparation and delivery of such financial information after giving effect to
(a) any EBITDA Event or (b) any Disposition of a Subsidiary, division or
operating unit for which historical financial statements for the relevant period
are available that occurred during the relevant testing period for which such
financial test or ratio is being calculated, including pro forma adjustments
arising out of events which are directly attributable to the proposed EBITDA
Event or Disposition, are factually supportable and are expected to have a
continuing impact, and such other adjustments as are determined in accordance
with the definition of EBITDA, in each case as determined by Borrower in good
faith and certified on behalf of Borrower by a Responsible Official in writing,
using, for purposes of determining such compliance with a financial test or
ratio (including any incurrence test), the historical financial statements of
all entities, divisions, operating units or assets so acquired or sold and the
consolidated financial statements of Borrower and/or any of its Subsidiaries,
calculated as if such EBITDA Event or Disposition, and all other EBITDA Events
or Dispositions that have been consummated during the relevant period, and any
Indebtedness incurred or repaid in connection therewith, had been consummated
and incurred or repaid at the beginning of such period, and any interest thereon
shall be deemed to have accrued from such day on such Indebtedness at the
applicable rates provided therefor (and in the case of interest that does or
would accrue at formula or floating rate, at the rate in effect at the time of
determination) and shall be included in the results of Borrower and its
Subsidiaries for such period; provided that interest accrued during such period
on, and the principal of, any Indebtedness repaid or to be repaid or refinanced
in such transaction shall be excluded from the results of Borrower and its
Subsidiaries for such period.

“Projections” means the projected financial information to be prepared by
Borrower and furnished to the Lenders hereunder.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Pro Rata Share” means, with respect to any Lender at any time, (a) with respect
to such Lender’s Revolving Commitment at any time, the percentage (carried out
to the ninth decimal place) of the

 

29



--------------------------------------------------------------------------------

aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment at such time; provided that if the commitment of each Lender to make
Revolving Loans and the obligation of the Issuing Lender to issue, amend or
extend Letters of Credit have been terminated pursuant to Section 9.2 or if the
Revolving Commitments have expired, then the Pro Rata Share of each Lender shall
be determined based on the Pro Rata Share of such Lender most recently in
effect, giving effect to any subsequent assignments, and (b) with respect to
such Lender’s portion of any outstanding Term Loan at any time, the percentage
(carried out to the ninth decimal place) of the outstanding principal amount of
such Term Loan held by such Lender at such time. The initial Pro Rata Share of
each Lender is set forth opposite the name of such Lender on Schedule 1.1 or in
the Assignment and Assumption or other documentation pursuant to which such
Lender becomes a party hereto, as applicable. The Pro Rata Shares shall be
subject to adjustment as provided in Section 2.10.

“Qualified ECP Guarantor” means, at any time, in respect of any Swap Obligation,
each Loan Party with total assets exceeding $10,000,000 or that qualifies at
such time as an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant” at
such time under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Quarterly Payment Date” means each April 1, July 1, October 1 and January 1,
commencing with January 1, 2014.

“Real Property” means, as of any date of determination, all real property then
or theretofore owned, leased or occupied by any of Borrower or its Subsidiaries.

“Recipient” means (a) the Agent, (b) any Lender and (c) the Issuing Lender, as
applicable.

“Refunded Swing Line Advances” has the meaning given in Section 2.9(c).

“Register” has the meaning given in Section 11.8(d).

“Regulation D” means Regulation D, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.

“Regulation U” means Regulation U, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.

“Related Parties” means, with respect to any Person, such Person’s Affiliates,
directors, officers, agents, trustees, managers, administrators, attorneys and
employees.

“Request for Letter of Credit” means a written request for a Letter of Credit on
the Issuing Lender’s then-current form of application and agreement for the
issuance or amendment of a Letter of Credit, signed by a Responsible Official of
Borrower and properly completed to provide all information required to be
included therein.

“Request for Loan” means a written request for a Loan substantially in the form
of Exhibit D, signed by a Responsible Official of Borrower, on behalf of
Borrower, and properly completed to provide all information required to be
included therein.

“Requirement of Law” means, as to any Person, the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any Law, or judgment, award, decree, writ or determination of a
Governmental Agency, in each case applicable to or binding upon such Person or
any of its Property or to which such Person or any of its Property is subject.

 

30



--------------------------------------------------------------------------------

“Requisite Lenders” means, at any time, Lenders having at such time in excess of
50% of the sum of (i) the unused Commitments, (ii) outstanding Loans and
(iii) unfunded participation interests in L/C Obligations and Swing Line Loans.
The unused Commitments and outstanding Loans of any Defaulting Lender shall be
disregarded in determining Requisite Lenders at any time; provided that the
amount of any participation in any Swing Line Loan and unreimbursed drawings
under Letters of Credit that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the Swing Line Lender or the Issuing Lender, as the case
may be, in making such determination.

“Responsible Official” means (a) any Senior Officer and (b) any other
responsible official of Borrower or a Subsidiary thereof so designated in a
written notice thereof from a Senior Officer to the Agent. The Lenders shall be
entitled to conclusively rely upon any document or certificate that is signed or
executed by a Responsible Official of Borrower or any of its Subsidiaries as
having been authorized by all necessary corporate, partnership and/or other
action on the part of Borrower or such Subsidiary.

“Revaluation Date” means, with respect to any Foreign Currency Letter of Credit,
each of the following: (i) the date of issuance of such Foreign Currency Letter
of Credit, (ii) each date of an amendment to such Foreign Currency Letter of
Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by the Issuing Lender under such Foreign Currency Letter of Credit
and (iv) in the case of all Existing Letters of Credit denominated in Permitted
Foreign Currencies, the Closing Date.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to Borrower pursuant to Section 2.1, (b) purchase participations
in L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.1 or in the Assignment and
Acceptance pursuant to which such Lender becomes a party hereto or in any
documentation executed by such Lender pursuant to Section 2.8(b), as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The Revolving Commitment of a Lender shall include any Extended
Revolving Commitment of such Lender. As the context requires, references to
“Revolving Commitment” shall include the aggregate Revolving Commitments of all
of the Revolving Lenders.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Lenders’ Revolving Commitments at such time. The aggregate amount of
all of the Revolving Credit Facility on the Closing Date is $500,000,000.

“Revolving Lender” means a Lender with a Revolving Commitment.

“Revolving Loan” means a Loan (other than a Swing Line Advance) made under a
Revolving Commitment. Unless the context shall otherwise require, the term
“Revolving Loan” shall include any Extended Revolving Loans.

“Revolving Loan Maturity Date” means the earliest of (a) (i) with respect to the
Revolving Commitments of the Revolving Lenders (other than any portion
constituting an Extended Facility), November 26, 2018 and (ii) with respect to
any Extended Revolving Commitments, the maturity dates specified therefor in the
applicable Extended Facility Agreement; (b) the date of termination of the
Revolving Commitments pursuant to Section 2.5 or 9.2; and (c) the date on which
the Obligations become due and payable pursuant to Section 9.2.

 

31



--------------------------------------------------------------------------------

“Revolving Note” means any of the promissory notes made by Borrower to a Lender
evidencing Advances (other than the Swing Line Advances) under that Lender’s Pro
Rata Share of the Revolving Commitment, substantially in the form of
Exhibit E-1.

“Right of Others” means, as to any Property in which a Person has an interest,
any legal or equitable right, title or other interest (other than a Lien) held
by any other Person in that Property, and any option or right held by any other
Person to acquire any such right, title or other interest in that Property,
including any option or right to acquire a Lien; provided, however, that (a) no
covenant restricting the use or disposition of Property of such Person contained
in any Contractual Obligation of such Person and (b) no provision contained in a
contract creating a right of payment or performance in favor of a Person that
conditions, limits, restricts, diminishes, transfers or terminates such right
shall be deemed to constitute a Right of Others.

“Sale and Leaseback Transaction” means, with respect to Borrower or any of its
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
Borrower or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred. For the
avoidance of doubt, the sale or transfer of a Satellite to a Person other than a
financial institution where Borrower or a Subsidiary rents or leases back all or
a portion of such satellite or such satellite’s capacity, bandwidth, beams,
transponders or threads or enters into a similar lease or right of use
arrangement with respect thereto shall not constitute a Sale and Leaseback
Transaction.

“Satellite” means any satellite owned by Borrower or any of its Subsidiaries
(whether now owned or hereafter acquired) and any satellite purchased by
Borrower or any of its Subsidiaries pursuant to the terms of a satellite
purchase agreement with the prime contractor and manufacturer of such Satellite
relating to the manufacture, testing and delivery of such satellite, whether
such satellite is in the process of manufacture, has been delivered for launch
or is in orbit (whether or not in operational service), and whether such
satellite has been acquired or purchased for use by Borrower and its
Subsidiaries, for resale to a third party or otherwise.

“Satellite Activities” means any of the following: (a) designing, developing,
procuring, constructing, managing, launching, testing, operating, insuring and
commercializing one or more Satellites; (b) procuring, leasing, managing and
operating capacity, bandwidth, beams, transponders or threads or other rights of
use on one or more satellites; (c) designing, developing, procuring,
constructing, manufacturing, managing, testing, operating, maintaining,
insuring, leasing and commercializing gateway facilities, earth stations and
other ground infrastructure (including user terminals and hub equipment) for
satellites; (d) procuring, making, holding and maintaining licenses,
authorizations, approvals, permits, filings, registrations, consents, agreements
and other instruments with respect to any of the foregoing and any payments
associated therewith; and (e) pursuing such other lawful business activities as
may be related, ancillary or complementary to any of the foregoing or a
reasonable extension or expansion thereof.

“Satellite Project” means any Existing Satellite Project and any Other Satellite
Project.

“Satellite Trigger” means, with respect to any Satellite, either (x) the launch
of such Satellite or (y) the commencement of commercial services with respect to
such Satellite, as elected and designated by Borrower in writing to the Agent no
later than 60 days following the launch of such Satellite; provided that, to the
extent Borrower fails to so notify the Agent within such 60 day period,
“Satellite Trigger” shall be deemed to be the launch of such Satellite.

 

32



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental Agency
succeeding to any of its principal functions.

“Secured Hedging Agreements” means any Hedging Agreement between Borrower or its
Subsidiaries and a Hedge Bank.

“Secured Obligations” means (a) all Obligations, (b) all debts, liabilities and
obligations now or hereafter owing from Borrower and any Subsidiary to any
Lender or any Affiliate of a Lender under Secured Hedging Agreements or arising
from or related to Bank Products and (c) all costs and expenses incurred in
connection with enforcement and collection of the foregoing, including the fees,
charges and disbursements of counsel, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against Borrower or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided, however, that the “Secured
Obligations” of a Loan Party shall exclude any Excluded Swap Obligations with
respect to such Loan Party.

“Secured Parties” has the meaning set forth in the Security Agreements.

“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit M.

“Security Agreements” means the Borrower Pledge Agreement, the Borrower Security
Agreement, the Subsidiary Pledge Agreement (if any), the Subsidiary Security
Agreement (if any) and each of the other collateral assignments, security
agreements, pledge agreements or other similar agreements, instruments or
documents that creates or purports to create a Lien in favor of the Agent.

“Senior Officer” means (a) the chief executive officer, (b) the president,
(c) any executive vice president, (d) the chief financial officer or (e) the
treasurer, in each case of Borrower.

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) all secured Indebtedness of Borrower and its Subsidiaries on that
date to (b) Borrower’s consolidated trailing twelve month EBITDA as of
Borrower’s most recent Fiscal Quarter end (or Fiscal Year end in the case of the
fourth Fiscal Quarter of any Fiscal Year) for which financial statements
prepared on a consolidated basis in accordance with GAAP are available (or are
required to have been delivered pursuant to Section 7.1(a) and (c)).

“Series” has the meaning given in Section 2.8(c).

“Significant Domestic Subsidiary” means a Domestic Subsidiary that is a
Significant Subsidiary, other than any such Subsidiary that is an ECA Borrower
or an ECA Guarantor.

“Significant Foreign Subsidiary” means a Foreign Subsidiary that is a
Significant Subsidiary, other than any such Subsidiary that is an ECA Borrower
or an ECA Guarantor.

“Significant Subsidiary” means a Subsidiary that either (i) had EBITDA (on a
consolidated basis with its Subsidiaries) for the Fiscal Year then most recently
ended for which financial statements prepared on a consolidated basis in
accordance with GAAP are available (or are required to have been delivered
pursuant to Section 7.1(c)) in excess of 5% of EBITDA for such Fiscal Year,
(ii) had total assets (on a consolidated basis with its Subsidiaries) in excess
of 5% of Consolidated Total Assets as at the end of the

 

33



--------------------------------------------------------------------------------

Fiscal Year then most recently ended for which financial statements prepared on
a consolidated basis in accordance with GAAP are available (or are required to
have been delivered pursuant to Section 7.1(c)) or (iii) owns a Satellite;
provided that, for purposes of this Agreement, Trellisware shall not be deemed
to be a Significant Subsidiary unless Trellisware (x) is a Wholly-Owned
Subsidiary and (y) otherwise satisfies either of the requirements set forth in
clauses (i), (ii) or (iii) of this definition.

“Solvent” means, as of any date of determination, and as to any Person, that on
such date: (a) the fair valuation of the assets of such Person is greater than
the fair valuation of such Person’s probable liability in respect of existing
debts; (b) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature; (c) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, which would leave such Person with assets
remaining which would constitute unreasonably small capital after giving effect
to the nature of the particular business or transaction; and (d) such Person is
generally paying its debts as they become due. For the purpose of the foregoing
(1) the “fair valuation” of any assets means the amount realizable within a
reasonable time, either through collection or sale, of such assets at their
regular market value, which is the amount obtainable by a capable and diligent
businessman from an interested buyer willing to purchase such assets within a
reasonable time under ordinary circumstances; and (2) the term “debts” includes
any legal liability whether matured or unmatured, liquidated or unliquidated,
absolute, fixed, or contingent.

“Special Eurodollar Circumstance” means the application or adoption after the
Closing Date of any Law or interpretation, or any change therein or thereof, or
any change in the interpretation or administration thereof by any Governmental
Agency, central bank or comparable authority charged with the interpretation or
administration thereof (including, without limitation, Dodd-Frank and Basel III,
regardless of the date enacted, adopted or issued), or compliance by any Lender
or its Eurodollar Lending Office with any request or directive (whether or not
having the force of Law) of any such Governmental Agency, central bank or
comparable authority.

“Specified Loan Party” has the meaning specified in Section 11.28.

“Spot Rate” means, with respect to any Foreign Currency Letter of Credit, the
rate determined by the Issuing Lender with respect thereto to be the rate quoted
by it as the spot rate for the purchase by it of Dollars with the applicable
Permitted Foreign Currency through its foreign exchange trading office at
approximately 11:00 a.m. (London time) on the date as of which the foreign
exchange computation is made.

“Standby Letter of Credit” means each Letter of Credit issued by an Issuing
Lender pursuant to Section 2.4 to support the payment or performance of an
obligation by Borrower or any of its Subsidiaries and providing for the payment
of cash upon the honoring of a presentation thereunder.

“Stockholders’ Equity” means, as of any date of determination and with respect
to any Person, the consolidated stockholders’ equity of the Person as of that
date determined in accordance with GAAP; provided that there shall be excluded
from Stockholders’ Equity any amount attributable to Disqualified Stock.

“Subordinated Obligations” means any Indebtedness of Borrower that (a) does not
have any scheduled principal payment, mandatory principal prepayment or sinking
fund payment due prior to the date that is one year after the latest applicable
Maturity Date (unless permitted under an Affiliate Subordination Agreement),
(b) is not secured by any Lien on any Property of Borrower or any of its
Subsidiaries, (c) is not guaranteed by any Subsidiary of Borrower unless, if
such Subsidiary is a party to the Subsidiary Guaranty, such guaranty of such
Indebtedness is subordinated to the Subsidiary Guaranty

 

34



--------------------------------------------------------------------------------

pursuant to a Subordination Agreement or an Affiliate Subordination Agreement,
as applicable, and (d) is subordinated pursuant to a Subordination Agreement or
an Affiliate Subordination Agreement, as applicable. For the avoidance of doubt,
the 2012 Senior Notes and any Permitted Additional Senior Indebtedness do not
constitute Subordinated Obligations.

“Subordination Agreement” means a subordination agreement substantially in the
form attached hereto as Exhibit F-2 with such modifications, if any, subject to
the Agent’s reasonable approval.

“Subsidiary” means, as of any date of determination and with respect to any
Person, any corporation, limited liability company or partnership (whether or
not, in any case, characterized as such or as a “joint venture”), whether now
existing or hereafter organized or acquired: (a) in the case of a corporation or
limited liability company, of which a majority of the Equity Interests having
ordinary voting power for the election of directors or other governing body
(other than securities having such power only by reason of the happening of a
contingency) are at the time beneficially owned by such Person and/or one or
more Subsidiaries of such Person, or (b) in the case of a partnership, of which
a majority of the partnership or other ownership interests are at the time
beneficially owned by such Person and/or one or more of its Subsidiaries.
Notwithstanding the foregoing, except for purposes of Sections 6.11, 6.13, 6.14,
7.1(a) through (d), Section 7.3, Sections 9.1(g), (i) and (j), the definitions
of Consolidated Total Assets, Disqualified Institution, EBITDA, Net Income,
Permitted Business and Pro Forma Basis and the calculations of Senior Secured
Leverage Ratio (with respect to the Indebtedness of Borrower and its
Subsidiaries), Total Leverage Ratio (with respect to the Indebtedness of
Borrower and its Subsidiaries) and Interest Coverage Ratio (with respect to the
Interest Expense of Borrower and its Subsidiaries), Trellisware shall not be
deemed to be a “Subsidiary” unless it is a Wholly-Owned Subsidiary, and the
representations and warranties set forth in Article 4, the covenants set forth
in Article 5 and Article 6, and the Events of Default set forth in Section 9.1
shall not apply to Trellisware unless it is a Wholly-Owned Subsidiary.

“Subsidiary Guarantors” means all Significant Domestic Subsidiaries and each
other Subsidiary of Borrower that guarantees the Secured Obligations pursuant to
the Subsidiary Guaranty from time to time; provided that no ECA Borrower or ECA
Guarantor shall be required to be a Subsidiary Guarantor while it is an ECA
Borrower or ECA Guarantor under a Permitted ECA Financing.

“Subsidiary Guaranty” means the Subsidiary Guaranty, in substantially the form
attached as Exhibit O hereto, by and among the Subsidiary Guarantors and the
Agent.

“Subsidiary Pledge Agreement” means the Subsidiary Pledge Agreement, in
substantially the form attached as Exhibit P hereto, by and among the Subsidiary
Guarantors and the Agent.

“Subsidiary Security Agreement” means the Subsidiary Security Agreement, in
substantially the form attached as Exhibit Q hereto, by and among the Subsidiary
Guarantors and the Agent.

“Succeeding Years” has the meaning given in Section 7.1(d).

“Swap Obligation” means with respect to any Subsidiary Guarantor any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swing Line” means the revolving credit loans to be advanced to Borrower by the
Swing Line Lender pursuant to Section 2.9, in an aggregate amount (subject to
the terms hereof), not to exceed, at any one time outstanding, the Swing Line
Maximum Amount. The Swing Line is part of, and not in addition to, the Revolving
Credit Facility.

 

35



--------------------------------------------------------------------------------

“Swing Line Advance” means a borrowing requested by Borrower and made by Swing
Line Lender pursuant to Section 2.9.

“Swing Line Lender” means Union Bank, N.A., in its capacity as lender of the
Swing Line under Section 2.9, or its successor as subsequently designated
hereunder.

“Swing Line Maximum Amount” means Ten Million Dollars ($10,000,000).

“Swing Line Note” means any of the promissory notes made by Borrower to Swing
Line Lender evidencing Swing Line Advances substantially in the form of
Exhibit E-2.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Agency, including any interest, additions to tax or
penalties applicable thereto.

“Term Loan Commitment” means any New Term Loan Commitment and any Extended Term
Loan Commitment.

“Term Loan Lender” means each Lender that has a Term Loan Commitment or that
holds a Term Loan.

“Term Loans” means the New Term Loans and the Extended Term Loans.

“to the best knowledge of” means, when modifying a representation, warranty or
other statement of Borrower, that the facts or situation described therein is
known by a Senior Officer, or with the exercise of reasonable due diligence
under the circumstances (in accordance with the standard of what a reasonable
Person in similar circumstances would have done) would have been known by a
Senior Officer.

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) all Indebtedness of Borrower and its Subsidiaries, on a consolidated basis,
on that date minus the aggregate amount of all domestic Cash and Cash
Equivalents in excess of $30,000,000 held by Borrower and each Domestic
Subsidiary on that date, to (b) Borrower’s consolidated trailing twelve month
EBITDA as of Borrower’s most recent Fiscal Quarter end (or Fiscal Year end in
the case of the fourth Fiscal Quarter of any Fiscal Year) for which financial
statements prepared on a consolidated basis in accordance with GAAP are
available (or are required to have been delivered pursuant to Section 7.1(a) and
(c)).

“Trellisware” means Trellisware Technologies, Inc., a Delaware corporation.

“type,” when used with respect to any Loan or Advance, means the designation of
whether such Loan or Advance is an Alternate Base Rate Loan or Advance, or a
Eurodollar Rate Loan or Advance.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

36



--------------------------------------------------------------------------------

“Weighted Average Yield” means with respect to any Loan, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Loan on such date and giving effect to all
upfront or similar fees or original issue discount payable with respect to such
Loan.

“Wholly-Owned Subsidiary” means a Subsidiary of Borrower, 100% of the Equity
Interests of which are owned, directly or indirectly, by Borrower, except for
director’s qualifying shares required by applicable Laws.

“Withholding Agent” means Borrower and the Agent.

1.2 Use of Defined Terms. Any defined term used in the plural shall refer to all
members of the relevant class, and any defined term used in the singular shall
refer to any one or more of the members of the relevant class. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
amended and restated, extended, renewed, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, amendments and
restatements, extensions, renewals, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, whether real, personal or mixed,
including cash, securities, accounts and contract rights.

1.3 Accounting Terms. All accounting terms not specifically defined in this
Agreement shall be construed in conformity with, and all financial data required
to be submitted by this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, except as otherwise specifically prescribed
herein. In the event that GAAP changes during the term of this Agreement such
that the covenants contained in Sections 6.13 and 6.14 would then be calculated
in a different manner or with different components, Borrower and the Lenders
agree to amend this Agreement in such respects as are necessary to conform those
covenants as criteria for evaluating Borrower’s financial condition to
substantially the same criteria as were effective prior to such change in GAAP
and Borrower shall be deemed to be in compliance with the covenants contained in
the aforesaid Sections if and to the extent that Borrower would have been in
compliance therewith under GAAP as in effect immediately prior to such change,
but shall have the obligation to deliver each of the materials described in
Article 7 to the Agent and the Lenders, on the dates therein specified, with
financial data presented in a manner which conforms with GAAP as in effect
immediately prior to such change. However, notwithstanding any change in GAAP
after the Closing Date that would require lease obligations that would be
treated as operating leases as of the Closing Date to be classified and
accounted for as Capital Leases or otherwise reflected on Borrower’s
consolidated balance sheet, such obligations shall continue to be excluded from
the definition of Indebtedness. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of Borrower or any Subsidiary at “fair value”,
as defined therein.

 

37



--------------------------------------------------------------------------------

1.4 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Agreement and rounding
the result up or down to the nearest number (with a round-up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Agreement.

1.5 Exhibits and Schedules. All Exhibits and Schedules to this Agreement, either
as originally existing or as the same may from time to time be supplemented,
modified or amended, are incorporated herein by this reference. A matter
disclosed on any Schedule shall be deemed disclosed on all Schedules.

1.6 References to “Borrower and its Subsidiaries”. Any reference herein to
“Borrower and its Subsidiaries” or the like shall refer solely to Borrower
during such times, if any, as Borrower shall have no Subsidiaries.

1.7 Miscellaneous Terms. The term “or” is disjunctive; the term “and” is
conjunctive. The term “shall” is mandatory; the term “may” is permissive.
Masculine terms also apply to females; feminine terms also apply to males. The
term “including” is by way of example and not limitation.

1.8 Times of Day; Rates. Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable). The Agent does not warrant, nor accept responsibility, nor shall
the Agent have any liability with respect to the administration, submission or
any other matter related to the rates in the definition of “Eurodollar Rate” or
with respect to any comparable or successor rate thereto.

 

38



--------------------------------------------------------------------------------

ARTICLE 2

LOANS AND LETTERS OF CREDIT

2.1 Loans – General.

(a) Subject to the terms and conditions set forth in this Agreement, at any time
and from time to time from the Closing Date through the applicable Revolving
Loan Maturity Date, each Revolving Lender shall, pro rata according to that
Lender’s Pro Rata Share of the then applicable Revolving Commitment, make
Advances to Borrower under the Revolving Commitment in such amounts as Borrower
may request that do not result in the sum of (i) the Outstanding Amount of all
Revolving Loans, (ii) the Outstanding Amount of all Swing Line Advances and
(iii) the Outstanding Amount of all L/C Obligations to exceed the then
applicable Revolving Commitment. Subject to the limitations set forth herein,
Borrower may borrow, repay and reborrow under the Revolving Commitment without
premium or penalty. Subject to the terms and conditions set forth in this
Agreement and in the applicable New Term Facility Supplement, each Term Loan
Lender shall, pro rata according to that Lender’s Pro Rata Share of the relevant
New Term Commitment, make Advances of the relevant New Term Loan to Borrower.
Amounts repaid on a Term Loan may not be reborrowed.

(b) Subject to the next sentence, each Loan shall be made pursuant to a Request
for Loan which shall specify the requested (i) date of such Loan, (ii) type of
Loan, (iii) amount of such Loan, and (iv) in the case of a Eurodollar Rate Loan,
the Eurodollar Period for such Loan. Unless the Agent has notified, in its
reasonable discretion, Borrower to the contrary, a Loan may be requested by
telephone by a Responsible Official of Borrower, in which case Borrower shall
confirm such request by promptly delivering a Request for Loan (conforming to
the preceding sentence) in person or by facsimile or electronic communication to
the Agent. The Agent shall incur no liability whatsoever hereunder in acting
upon any telephonic request for Loan purportedly made by a Responsible Official
of Borrower, and Borrower hereby agrees to indemnify the Agent from any loss,
cost, expense or liability as a result of so acting.

(c) Promptly following receipt of a Request for Loan, the Agent shall notify
each Lender by electronic mail, telephone, facsimile or posting on the Platform
(and if by telephone, promptly confirmed by facsimile) of the date and type of
the Loan, the applicable Eurodollar Period, and that Lender’s Pro Rata Share of
the Loan. Not later than 12:00 p.m. on the date specified for any Loan (which
must be a Banking Day), each Lender shall make its Pro Rata Share of the Loan in
immediately available funds available to the Agent at the Agent’s Office. Upon
satisfaction or waiver of the applicable conditions set forth in Article 8 and,
if applicable, any New Term Facility Supplement and Extended Facility Agreement,
all Advances shall be credited on that date in immediately available funds to
the Designated Deposit Account.

(d) Unless the Requisite Lenders otherwise consent, each Loan which is an
Alternate Base Rate Loan shall be not less than $1,000,000 and in an integral
multiple of $500,000 and each Loan which is a Eurodollar Rate Loan shall be not
less than $5,000,000 and in an integral multiple of $1,000,000. Unless the Swing
Line Lender otherwise consents, each Swing Line Advance shall be not less than
$250,000 and in an integral multiple of $250,000.

(e) If requested by any Lender, the Advances made by each Lender under any
Commitment shall be evidenced by a Note.

 

39



--------------------------------------------------------------------------------

(f) A Request for Loan that is a Eurodollar Rate Loan shall become irrevocable
three Eurodollar Banking Days before the requested date of the Loan. A Request
for Loan that is an Alternate Base Rate Loan shall become irrevocable one
Banking Day before the requested date of the Loan.

(g) If no Request for Loan (or telephonic request for Loan referred to in the
second sentence of Section 2.1(c), if applicable) has been made within the
requisite notice periods set forth in Section 2.2 or 2.3 prior to the end of the
Eurodollar Period for any outstanding Eurodollar Rate Loan, then on the last day
of such Eurodollar Period, such Eurodollar Rate Loan shall be automatically
converted into an Alternate Base Rate Loan in the same amount.

2.2 Alternate Base Rate Loans. Each request by Borrower for an Alternate Base
Rate Loan shall be made pursuant to a Request for Loan (or telephonic or other
request for loan referred to in the second sentence of Section 2.1(b), if
applicable) received by the Agent, at the Agent’s Office, not later than 10:00
a.m., on the date (which must be a Banking Day) immediately prior to the date of
the requested Alternate Base Rate Loan. All Loans shall constitute Alternate
Base Rate Loans unless properly designated as a Eurodollar Rate Loan pursuant to
Section 2.3.

2.3 Eurodollar Rate Loans.

(a) Each request by Borrower for a Eurodollar Rate Loan shall be made pursuant
to a Request for Loan (or telephonic or other request for Loan referred to in
the second sentence of Section 2.1(b), if applicable) received by the Agent, at
the Agent’s Office, not later than 9:00 a.m., at least three (3) Eurodollar
Banking Days before the first day of the applicable Eurodollar Period.

(b) On the date which is two (2) Eurodollar Banking Days before the first day of
the applicable Eurodollar Period, the Agent shall confirm its determination of
the applicable Eurodollar Rate (which determination shall be conclusive in the
absence of manifest error) and promptly shall give notice of the same to
Borrower and the Lenders by telephone or facsimile (and if by telephone,
promptly confirmed by facsimile).

(c) Unless the Agent and the Requisite Lenders otherwise consent, no more than
six (6) Eurodollar Rate Loans shall be outstanding at any one time.

(d) No Eurodollar Rate Loan may be requested during the continuation of a
Default or Event of Default.

(e) Nothing contained herein shall require any Lender to fund any Eurodollar
Rate Advance in the Designated Eurodollar Market.

2.4 Letters of Credit.

(a) The Existing Letters of Credit described in Schedule 2.4 shall be Letters of
Credit for all purposes under this Agreement.

(1) Subject to the terms and conditions hereof, at any time and from time to
time from the Closing Date through the Revolving Loan Maturity Date applicable
to the Issuing Lender, the Issuing Lender shall, in reliance upon the agreements
of the Lenders set forth in this Section 2.4, issue such Letters of Credit under
the Revolving

 

40



--------------------------------------------------------------------------------

Commitment as Borrower may request by a Request for Letter of Credit for the
account of Borrower; provided that:

(i) after giving effect to all such Letters of Credit, the sum of:

(A) the Outstanding Amount of all Revolving Loans; plus

(B) the Outstanding Amount of all Swing Line Advances; plus

(C) the Outstanding Amount of all L/C Obligations, does not exceed the then
applicable Revolving Commitment; and

(ii) the Outstanding Amount of all L/C Obligations does not exceed the Letter of
Credit Sublimit;

(2) Each Letter of Credit shall be in a form reasonably acceptable to the
Issuing Lender.

(3) Unless all the Revolving Lenders otherwise consent in a writing delivered to
the Agent, the term of any Letter of Credit (other than any Existing Letters of
Credit) shall not exceed twenty four (24) months.

(4) The term of any Letter of Credit shall not extend beyond the latest
Revolving Loan Maturity Date unless all Revolving Lenders and the Issuing Lender
otherwise consent in a writing delivered to the Agent and as a condition thereto
Borrower provides Cash Collateral to the Issuing Lender on or prior to the
latest Revolving Loan Maturity Date.

(b) Each Request for Letter of Credit shall be submitted to the Issuing Lender,
with a copy to the Agent, at least two (2) Banking Days prior to the date upon
which the related Letter of Credit is proposed to be issued. The Agent shall
promptly notify the Issuing Lender whether such Request for Letter of Credit,
and the issuance of a Letter of Credit pursuant thereto, conforms to the
requirements of this Agreement. Upon issuance of a Letter of Credit, the Issuing
Lender shall promptly notify the Agent, and the Agent shall promptly notify the
Revolving Lenders, of the amount and terms thereof. Such Request for Letter of
Credit may be sent by facsimile, by United States mail, by overnight courier, by
electronic transmission using the system provided by the Issuing Lender, by
personal delivery or by any other means acceptable to the Issuing Lender.

(c) Upon the issuance of a Letter of Credit, each Revolving Lender shall be
deemed to have purchased a pro rata participation in such Letter of Credit from
the Issuing Lender in an amount equal to that Lender’s Pro Rata Share of the
Revolving Commitment. Without limiting the scope and nature of each Revolving
Lender’s participation in any Letter of Credit, to the extent that the Issuing
Lender has not been reimbursed by Borrower for any payment required to be made
by the Issuing Lender under any Letter of Credit, each Revolving Lender shall,
pro rata according to its Pro Rata Share, reimburse the Issuing Lender through
the Agent promptly upon demand for the amount of such payment. The obligation of
each Revolving Lender to so reimburse the Issuing Lender shall be absolute and
unconditional and shall not be affected by the occurrence of an Event of Default
or any other occurrence or event. Any such reimbursement shall not relieve or
otherwise impair the obligation of Borrower to reimburse the Issuing Lender for
the amount of any payment made by the Issuing Lender under any Letter of Credit
together

 

41



--------------------------------------------------------------------------------

with interest as hereinafter provided.

(d) Borrower agrees to pay to the Issuing Lender through the Agent an amount
equal to any payment made by the Issuing Lender with respect to each Letter of
Credit within one (1) Banking Day after demand made by the Issuing Lender
therefor, together with interest on such amount from the date of any payment
made by the Issuing Lender at the rate applicable to Alternate Base Rate Loans
for two (2) Banking Days and thereafter at the Default Rate. The principal
amount of any such payment shall be used to reimburse the Issuing Lender for the
payment made by it under the Letter of Credit and, to the extent that the
Revolving Lenders have not reimbursed the Issuing Lender pursuant to
Section 2.4(c), the interest amount of any such payment shall be for the account
of the Issuing Lender. Each Revolving Lender that has reimbursed the Issuing
Lender pursuant to Section 2.4(c) for its Pro Rata Share of any payment made by
the Issuing Lender under a Letter of Credit shall thereupon acquire a pro rata
participation, to the extent of such reimbursement, in the claim of the Issuing
Lender against Borrower for reimbursement of principal and interest under this
Section 2.4(d) and shall share, in accordance with that pro rata participation,
in any principal payment made by Borrower with respect to such claim and in any
interest payment made by Borrower (but only with respect to periods subsequent
to the date such Lender reimbursed the Issuing Lender) with respect to such
claim.

(e) Borrower may, pursuant to a Request for Loan, request that Advances made
under the Revolving Commitment be made pursuant to Section 2.1(a) to provide
funds for the payment required by Section 2.4(d) and, for this purpose, the
conditions precedent set forth in Article 8 shall not apply. The proceeds of
such Advances shall be paid directly to the Issuing Lender to reimburse it for
the payment made by it under the Letter of Credit.

(f) If Borrower fails to make the payment required by Section 2.4(d) within the
time period therein set forth, in lieu of the reimbursement to the Issuing
Lender under Section 2.4(c) the Issuing Lender may (but is not required to),
without notice to or the consent of Borrower, instruct the Agent to cause L/C
Advances to be made by the Revolving Lenders under the Revolving Commitment in
an aggregate amount equal to the amount paid by the Issuing Lender with respect
to that Letter of Credit and, for this purpose, the conditions precedent set
forth in Article 8 shall not apply. The proceeds of such L/C Advances shall be
paid directly to the Issuing Lender to reimburse it for the payment made by it
under the Letter of Credit.

(g) The issuance of any supplement, modification, amendment, renewal, or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

(h) The obligation of Borrower to pay to the Issuing Lender the amount of any
payment made by the Issuing Lender under any Letter of Credit shall be absolute,
unconditional, and irrevocable, subject only to performance by the Issuing
Lender of its obligations to Borrower under Uniform Commercial Code
Section 5109. Without limiting the foregoing, Borrower’s obligations shall not
be affected by any of the following circumstances:

(i) any lack of validity or enforceability prior to its stated expiration date
of the Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto;

(ii) any amendment or waiver of or any consent to departure from the Letter of
Credit, this Agreement, or any other agreement or instrument relating thereto,
with the

 

42



--------------------------------------------------------------------------------

consent of Borrower;

(iii) the existence of any claim, setoff, defense, or other rights which
Borrower may have at any time against the Issuing Lender, the Agent or any
Lender, any beneficiary of the Letter of Credit (or any persons or entities for
whom any such beneficiary may be acting) or any other Person, whether in
connection with the Letter of Credit, this Agreement, or any other agreement or
instrument relating thereto, or any unrelated transactions;

(iv) any demand, statement, or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid, or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever so
long as any such document appeared substantially to comply with the terms of the
Letter of Credit;

(v) payment by the Issuing Lender in good faith under the Letter of Credit
against presentation of a draft or any accompanying document which does not
strictly comply with the terms of the Letter of Credit, unless the acceptance of
such draft or other accompanying document constituted gross negligence;

(vi) the existence, character, quality, quantity, condition, packing, value or
delivery of any Property purported to be represented by documents presented in
connection with any Letter of Credit or any difference between any such Property
and the character, quality, quantity, condition, or value of such Property as
described in such documents;

(vii) the time, place, manner, order or contents of shipments or deliveries of
Property as described in documents presented in connection with any Letter of
Credit or the existence, nature and extent of any insurance relative thereto;

(viii) the solvency or financial responsibility of any party issuing any
documents in connection with a Letter of Credit;

(ix) any failure or delay in notice of shipments or arrival of any Property;

(x) any error in the transmission of any message relating to a Letter of Credit
not caused by the Issuing Lender, or any delay or interruption in any such
message;

(xi) any error, neglect or default of any correspondent of the Issuing Lender in
connection with a Letter of Credit;

(xii) any consequence arising from acts of God, war, insurrection, civil unrest,
disturbances, labor disputes, emergency conditions or other causes beyond the
control of the Issuing Lender;

(xiii) so long as the Issuing Lender in good faith determines that the contract
or document appears substantially to comply with the terms of the Letter of
Credit, the form, accuracy, genuineness or legal effect of any contract or
document referred to in any document submitted to the Issuing Lender in
connection with a Letter of Credit unless the Issuing Lender’s actions
constituted gross negligence; and

(xiv) where the Issuing Lender has acted in good faith and observed general

 

43



--------------------------------------------------------------------------------

banking usage, any other circumstances whatsoever unless the Issuing Lender’s
actions constituted gross negligence.

(i) The Issuing Lender shall be entitled to the protection accorded to the Agent
pursuant to Section 10.6, with all necessary changes.

(j) The Uniform Customs and Practice for Documentary Credits, as published in
its most current version by the International Chamber of Commerce, shall be
deemed a part of this Section and shall apply to all Letters of Credit to the
extent not inconsistent with applicable Law.

(k) Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the Dollar Equivalent of the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Request for Letter
of Credit or other agreement entered into by Borrower and the Issuing Lender
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time;
provided further, that if the amount of a Letter of Credit is revalued at a loss
to the Issuing Lender upon drawing, Borrower shall indemnify the Issuing Lender
for such loss.

(l) If the Maturity Date in respect of any tranche of Revolving Commitments
occurs prior to the expiration of any Letter of Credit (such maturity date, the
“Earlier Revolving Commitment Maturity Date”), then (i) on such Earlier
Revolving Commitment Maturity Date, if one or more other tranches of Revolving
Commitments in respect of which the Maturity Date shall not have occurred are
then in effect, such Letters of Credit shall automatically be deemed to have
been issued (including for purposes of the obligations of the Revolving Lenders
to purchase participations therein and to make Revolving Loans and payments in
respect thereof pursuant to Section 2.4(c)) under (and ratably participated in
by Revolving Lenders pursuant to) the Revolving Commitments in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Commitments thereunder at such time
(it being understood that no partial face amount of any Letter of Credit may be
so reallocated) and (ii) to the extent not reallocated pursuant to the
immediately preceding clause (i), Borrower shall Cash Collateralize any such
Letter of Credit. Except to the extent of reallocations of participations
pursuant to clause (i) of the immediately preceding sentence, the occurrence of
a Maturity Date with respect to a given tranche of Revolving Commitments shall
have no effect upon (and shall not diminish) the percentage participations of
the Revolving Lenders in any Letter of Credit issued before such Maturity Date.

(m) The Issuing Lender shall not be under any obligation to issue any Letter of
Credit if any Revolving Lender is at that time a Defaulting Lender, unless the
Issuing Lender has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the Issuing Lender (in its sole discretion) with
Borrower or such Defaulting Lender to eliminate the Issuing Lender’s actual or
potential Fronting Exposure (after giving effect to Section 2.11(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the Issuing Lender has actual or potential Fronting Exposure, as it may
elect in its sole discretion.

(n) Borrower may request that any Letter of Credit permitted to be issued under
this Section 2.4 shall be denominated in a Permitted Foreign Currency; provided
that (i) the aggregate maximum amount of all outstanding Letters of Credit,
including the Dollar Equivalent of the

 

44



--------------------------------------------------------------------------------

aggregate maximum amount of such Foreign Currency Letter of Credit and all other
outstanding Foreign Currency Letters of Credit, shall not exceed the Letter of
Credit Sublimit and (ii) the Issuing Lender of such Letter of Credit shall have
consented to such Permitted Foreign Currency. With respect to any Foreign
Currency Letter of Credit requested hereunder, in addition to the information
required elsewhere in this Section 2.4, Borrower shall set forth in the Request
for Letter of Credit therefor (i) the Permitted Foreign Currency to be
applicable to such Letter of Credit and (ii) its calculation of the usage as of
such date of the Letter of Credit Sublimit (broken down by Letter of Credit,
including each Foreign Currency Letter of Credit, and otherwise in form and
detail acceptable to the Agent and the Issuing Lender).

With respect to each Foreign Currency Letter of Credit, the Issuing Lender
thereof shall determine, and provide written notice to the Agent and Borrower
of, the Spot Rate for such Letter of Credit as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Letters of Credit denominated
in Permitted Foreign Currencies. Such Spot Rates shall become effective as of
such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Borrower
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any Permitted Foreign Currency for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Issuing Lender of such Letter of Credit (written notice of
which shall be given by the Issuing Lender to Borrower and the Agent, which
notice shall include the calculation thereof) on the applicable date of
determination on the basis of the Spot Rate for the purchase of Dollars with
such Permitted Foreign Currency.

For the avoidance of doubt, (i) at any time when any Foreign Currency Letter of
Credit shall be outstanding, any calculation under the Loan Documents of “L/C
Obligations,” “Outstanding Amount,” or any similar calculation involving the
amount of Letters of Credit, shall mean the Dollar Equivalent of such amount,
(ii) all L/C Borrowings shall be denominated in Dollars and (iii) all repayments
of drawing on Letters of Credit, including pursuant to Section 2.4(d) shall be
made by Borrower in Dollars.

2.5 Termination or Reduction of Revolving Commitment.

(a) Optional. Borrower shall have the right, at any time and from time to time,
without penalty or charge, upon at least five (5) Banking Days’ prior written
notice by a Responsible Official of Borrower to the Agent, voluntarily to
reduce, permanently and irrevocably, in aggregate principal amounts in an
integral multiple of $1,000,000 but not less than $10,000,000, or to terminate,
all or a portion of the then undisbursed portion of the Revolving Commitment;
provided Borrower shall not terminate or reduce (A) the Revolving Commitment if,
after giving effect thereto and to any concurrent prepayments hereunder, the
total Revolving Loans outstanding would exceed the Revolving Commitment, or
(B) Letter of Credit Sublimit if, after giving effect thereto, the aggregate
amount of Letters of Credit outstanding that is not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit; provided further that
(i) Borrower may terminate or reduce separately (I) any portion of the Revolving
Credit Facility not constituting an Extended Revolving Credit Facility and (II)
any Extended Revolving Credit Facility as specified in the notice and (ii) no
Extended Revolving Credit Facility may be terminated or reduced pursuant to this
Section 2.5(a) prior to the termination of each portion of the Revolving Credit
Facility with an earlier Revolving Loan Maturity Date without the prior written
consent of each Revolving Lender under each such portion of the Revolving Credit
Facility. The Agent shall promptly notify the Lenders of any reduction or
termination of the Revolving Commitment under this Section.

 

45



--------------------------------------------------------------------------------

(b) Mandatory. (i) Upon the occurrence of the Revolving Loan Maturity Date
applicable to any portion of the Revolving Credit Facility, the Revolving
Commitments applicable to such portion shall be automatically and permanently
reduced to zero on such date.

(ii) If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.05, the Letter of Credit Sublimit exceeds the
Revolving Commitment at such time, the Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions. The Agent will promptly notify the
Lenders of any termination or reduction of the Letter of Credit Sublimit or the
Revolving Commitment under this Section 2.5. Upon any reduction of the Revolving
Commitments, unless otherwise permitted under this Section 2.5, the Revolving
Commitment of each Revolving Lender shall be reduced by such Lender’s Pro Rata
Share of such reduction amount. All fees in respect of the Revolving Commitment
accrued until the effective date of any termination of such Revolving Commitment
shall be paid on the effective date of such termination. In connection with the
termination or reduction of any portion of the Revolving Credit Facility
pursuant to this Section 2.5, Borrower shall prepay the Revolving Loans and L/C
Advances of the Revolving Lenders whose Revolving Commitments have been so
terminated or reduced to the extent necessary such that the Revolving Loans and
L/C Advances of each Revolving Lender shall not exceed its Pro Rata Share of the
Revolving Loans and L/C Advances after giving effect to such termination or
reduction.

2.6 Agent’s Right to Assume Funds Available for Advances. Unless the Agent shall
have been notified by any Lender no later than 10:00 a.m. on the Banking Day of
the proposed funding by the Agent of any Loan that such Lender does not intend
to make available to the Agent such Lender’s portion of the total amount of such
Loan, the Agent may assume that such Lender has made such amount available to
the Agent on the date of the Loan and the Agent may, but shall not be obligated
to, in reliance upon such assumption, make available to Borrower a corresponding
amount. If the Agent has made funds available to Borrower based on such
assumption and such corresponding amount is not in fact made available to the
Agent by such Lender, the Agent shall be entitled to recover such corresponding
amount on demand from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Agent’s demand therefor, the Agent
promptly shall notify Borrower and Borrower shall pay such corresponding amount
to the Agent. The Agent also shall be entitled to recover from such Lender
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to Borrower to the date
such corresponding amount is recovered by the Agent, at a rate per annum equal
to the daily Federal Funds Rate. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its share of the Commitments or to
prejudice any rights which the Agent or Borrower may have against any Lender as
a result of any default by such Lender hereunder.

2.7 Collateral. To the extent required in the Security Agreements, the Secured
Obligations shall be secured by a first priority (subject to Liens permitted by
Section 6.9) perfected Lien on the Collateral pursuant to the Security
Agreements.

2.8 Increase of Commitment.

(a) Request for Increase. If no Default or Event of Default shall have occurred
and be continuing, Borrower may at any time prior to the applicable Maturity
Date request (i) increases of the Revolving Commitment (any such increase, the
“New Revolving Commitments”) and/or (ii) the establishment of one or more new
term loan commitments (the “New Term Loan Commitments” and, together with the
New Revolving Commitments, the “New Commitments”)

 

46



--------------------------------------------------------------------------------

by notice to the Agent in writing of the amount of such proposed increase (such
notice, a “Commitment Increase Notice”) (which shall promptly notify the Lenders
being requested); provided, however, that any such request pursuant to a
Commitment Increase Notice (x) shall be in the minimum amount of $10,000,000 and
the aggregate amount of New Commitments on and after the Closing Date shall not
exceed $200,000,000 and (y) may only be exercised three (3) times by Borrower
during the term of this Agreement. Each such notice shall specify (A) the date
(each, an “Increased Amount Date”) on which Borrower proposes that the New
Revolving Commitments or New Term Loan Commitments, as applicable, shall be
effective, which shall be a date not less than 10 Banking Days after the date on
which such notice is delivered to the Agent (or such lesser period of time as
may be agreed to by the Agent) and (B) the identity of each Lender or other
Person that is an Eligible Assignee (each, a “New Revolving Loan Lender” or “New
Term Loan Lender”, as applicable) to whom Borrower proposes any portion of such
New Revolving Commitments or New Term Loan Commitments, as applicable, be
allocated and the amounts of such allocations (but no Lender is obligated to
accept such allocation); provided that Borrower may, in its sole discretion,
offer to any existing Lender the opportunity to participate in all or a portion
of any such New Commitments and any such Lender approached to provide all or a
portion of the New Commitments may elect or decline, in its sole discretion, to
provide a New Commitment.

(b) New Revolving Commitments. Each requested existing Revolving Lender shall
notify the Agent in writing whether or not it agrees to increase its Revolving
Commitment and, if it so agrees, provide the Agent prior to the Increased Amount
Date with a copy of an increased commitment letter executed by such Lender and
Borrower, substantially in the form of Exhibit H attached hereto. Each New
Revolving Loan Lender that is not an existing Revolving Lender shall become a
Lender pursuant to a joinder agreement substantially in the form attached as
Exhibit I hereto or otherwise in form and substance satisfactory to the Agent;
provided that the commitment of each such New Revolving Loan Lender shall be in
a minimum amount of $10,000,000. The terms and provisions of the loans made
pursuant to such New Revolving Commitments shall be identical to the existing
Revolving Loans. The Agent shall promptly notify Borrower and the Revolving
Lenders, including each New Revolving Loan Lender, as applicable, in writing of
the final allocation of such increase and the Increased Amount Date and shall
provide to such parties a revised Schedule 1.1 reflecting the final allocation
of such increase.

(c) New Term Loan Commitment. The New Term Loan Commitments shall be effected
pursuant to a New Term Facility Supplement executed and delivered by Borrower,
the New Term Loan Lenders and Agent, each of which shall be recorded in the
Register, and upon the effectiveness of such New Term Facility Supplement each
such New Term Loan Lender shall become a Lender for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement. The terms and provisions of each New Term Facility
shall be set forth in the New Term Facility Supplement; provided that (i) the
applicable maturity date of each Series shall be no shorter than the latest
Revolving Loan Maturity Date and (ii) the Weighted Average Yield applicable to
the New Term Loans of each Series shall be determined by Borrower and the
applicable New Term Loan Lenders and shall be set forth in each applicable New
Term Facility Supplement; provided, however, that, with respect to any Series of
New Term Loans established on or prior to the first anniversary of the Closing
Date, the Weighted Average Yield applicable to the New Term Loans shall not be
greater than the applicable Weighted Average Yield payable pursuant to the terms
of this Agreement with respect to Revolving Loans plus 0.50% per annum unless
the interest rate with respect to the Revolving Loans is increased so as to
cause the then applicable Weighted Average Yield under this Agreement on the
Revolving Loans to equal the Weighted Average Yield then applicable to such
Series of New Term Loans less 0.50% per annum. Each New Term Facility Supplement

 

47



--------------------------------------------------------------------------------

may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary, in the opinion of
the Agent to effect the provision of this Section 2.8 and the Lenders hereto
further agree that the New Term Lenders party to any New Term Facility
Supplement may, from time to time, make amendments to such New Term Facility
Supplement without the consent of any other Lenders so long as such New Term
Facility Supplement, as amended, complies with the terms set forth in this
Section 2.8. Any New Term Loans made on an Increased Amount Date shall be
designated a separate series (a “Series”) of New Term Loans for all purposes of
this Agreement. On any Increased Amount Date on which any New Term Loan
Commitments of any Series are effective, subject to the satisfaction of the
terms and conditions set forth in this Section 2.8(c) and Section 2.8(d),
(i) each New Term Loan Lender of any Series shall make a loan to Borrower (a
“New Term Loan”) in an amount equal to its New Term Loan Commitment of such
Series, and (ii) each New Term Loan Lender of any Series shall become a Lender
hereunder with respect to the New Term Loan Commitment of such Series and the
New Term Loans of such Series made pursuant thereto.

(d) Conditions to Effectiveness of Increase. Such New Commitments shall become
effective, as of such Increased Amount Date; provided that (1) both before and
after giving effect to the making of any Series of New Term Loans or Revolving
Loans with respect to the New Revolving Commitments, each of the conditions set
forth in Section 8.2 shall be satisfied and the Agent shall have received legal
opinions, board resolutions and other closing certificates reasonably requested
by the Agent and consistent with those delivered on the Closing Date under
Section 8.1 and such other conditions as the parties thereto shall agree and
(2) if, on the Increased Amount Date with respect to any New Revolving
Commitments, there are any Revolving Loans outstanding, such Revolving Loans
shall on effectiveness of such New Revolving Commitments be prepaid from the
proceeds of additional Revolving Loans made hereunder (reflecting such increase
in Revolving Commitments), which prepayment shall be accompanied by accrued
interest on the Revolving Loans being prepaid and any costs incurred by any
Lender in accordance with Section 3.6(e). On any date on which New Revolving
Commitments are increased, subject to the satisfaction of the foregoing terms
and conditions, (i) each of the Revolving Lenders (including the New Revolving
Loan Lenders, if any) shall make such assignments of Revolving Loans outstanding
on such date as shall be necessary in order that, after giving effect to all
such assignments, such Revolving Loans will be held by the Revolving Lenders
ratably in accordance with their Revolving Commitments after giving effect to
such New Revolving Commitments hereunder, (ii) each New Revolving Commitment
shall be deemed for all purposes a “Revolving Commitment” and each loan made
thereunder shall be deemed, for all purposes, a “Revolving Loan”, (iii) each New
Revolving Loan Lender shall become a “Lender” with respect to the New Revolving
Commitment and all matters relating thereto and (iv) and Borrower shall
compensate each existing Lender who shall have assigned any portion of any
Eurodollar Rate Loans previously held by such Lender compensation in the amount
that would have been payable to such Lender under Section 3.6(e) hereof had
Borrower made a prepayment of such Eurodollar Rate Loans by an amount equal to
such assigned portion thereof. Upon any increase in the Revolving Commitment
pursuant to this Section 2.8, Schedule 1.1 shall be deemed amended to reflect
such new Revolving Commitment and Pro Rata Share of each Lender (including any
New Revolving Loan Lender), as thereby increased or decreased, as appropriate.

2.9 Swing Line Advances.

(a) Commitment. Subject to the terms and conditions set forth in this Agreement
(including without limitation the provisions of this Section 2.9), Swing Line
Lender, in reliance upon the agreements of the other Lenders set forth in this
Section 2.9, agrees to make one or more Advances (each such advance being a
“Swing Line Advance”) to Borrower from time to time on

 

48



--------------------------------------------------------------------------------

any Banking Day during the period from the Closing Date until (but excluding)
the Revolving Loan Maturity Date applicable to the Swing Line Lender in an
aggregate amount not to exceed at any one time outstanding the Swing Line
Maximum Amount. Subject to the terms set forth herein, advances, repayments and
readvances may be made under the Swing Line. Swing Line Advances requested by
Borrower not later than 10:00 a.m. on a Banking Day shall be made by Swing Line
Lender on such day. Swing Line Advances requested by Borrower after 10:00 a.m.
on a Banking Day shall be made by Swing Line Lender as soon as possible, but no
later than the following Banking Day.

(b) Accrual of Interest and Maturity; Evidence of Indebtedness.

(i) Swing Line Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of Borrower to Swing Line Lender
resulting from each Swing Line Advance from time to time, including the amount
and date of each Swing Line Advance, its Applicable Interest Rate, and the
amount and date of any repayment made on any Swing Line Advance from time to
time. The entries made in such account or accounts of Swing Line Lender shall be
prima facie evidence, absent manifest error, of the existence and amounts of the
obligations of Borrower therein recorded; provided, however, that the failure of
Swing Line Lender to maintain such account, as applicable, or any error therein,
shall not in any manner affect the obligation of Borrower to repay the Swing
Line Advances (and all other amounts owing with respect thereto) in accordance
with the terms of this Agreement. Solely for the purposes of this Section 2.9
with respect to Swing Line Advances, “Applicable Interest Rate” means, as of any
date of determination, the Alternate Base Rate plus the Applicable Margin.

(ii) Borrower agrees that, upon the written request of Swing Line Lender,
Borrower will execute and deliver to Swing Line Lender a Swing Line Note.

(iii) Borrower unconditionally promises to pay to the Swing Line Lender the then
unpaid principal amount of such Swing Line Advance (plus all accrued and unpaid
interest) on the Revolving Loan Maturity Date applicable to the Swing Line
Lender and on such other dates and in such other amounts as may be required from
time to time pursuant to this Agreement. Subject to the terms and conditions
hereof, each Swing Line Advance shall, from time to time after the date of such
Advance (until paid), bear interest at its Applicable Interest Rate.

(c) Refunding of or Participation Interest in Swing Line Advances.

(i) The Agent, at any time in its sole and absolute discretion, may, in each
case on behalf of Borrower (which hereby irrevocably directs the Agent to act on
their behalf) request each of the Revolving Lenders (including the Swing Line
Lender in its capacity as a Lender) to make an Advance of the Revolving Loan to
Borrower, in an amount equal to such Lender’s Pro Rata Share of the Revolving
Commitment of the aggregate principal amount of the Swing Line Advances
outstanding on the date such notice is given (the “Refunded Swing Line
Advances”). The applicable Revolving Loan Advances used to refund any Swing Line
Advances shall be Alternate Base Rate Advances. In connection with the making of
any such Refunded Swing Line Advances or the purchase of a participation
interest in Swing Line Advances under Section 2.9(c)(ii), the Swing Line Lender
shall retain its claim against Borrower for any unpaid interest or fees in
respect thereof accrued to the date of such refunding. Unless any of the

 

49



--------------------------------------------------------------------------------

events described in Section 9.1(j) shall have occurred (in which event the
procedures of Section 2.9(c)(ii) shall apply) and regardless of whether the
conditions precedent set forth in this Agreement to the making of a Revolving
Loan Advance are then satisfied (but subject to Section 2.9(c)(iii)), each
Revolving Lender shall make the proceeds of its Revolving Loan Advance available
to the Agent for the benefit of the Swing Line Lender at the office of the Agent
specified in Section 2.1(c) prior to 12:00 p.m. on the Banking Day next
succeeding the date such notice is given (which must be a Banking Day), in
immediately available funds. The proceeds of such Revolving Loan Advances shall
be immediately applied to repay the Refunded Swing Line Advances.

(ii) If, prior to the making of an Advance of the Revolving Loan pursuant to
Section 2.9(c)(i), one of the events described in Section 9.1(j) shall have
occurred, each Revolving Lender will, on the date such Advance of the Revolving
Loan was to have been made, purchase from the Swing Line Lender an undivided
participating interest in each Swing Line Advance that was to have been refunded
in an amount equal to its Pro Rata Share of the Revolving Commitment of such
Swing Line Advance. Each Revolving Lender within the time periods specified in
Section 2.9(c)(i), as applicable, shall immediately transfer to the Agent, for
the benefit of the Swing Line Lender, in immediately available funds, an amount
equal to its Pro Rata Share of the Revolving Commitment of the aggregate
principal amount of all Swing Line Advances outstanding as of such date. Upon
receipt thereof, the Agent will deliver to such Lender documentation evidencing
such participation.

(iii) Each Revolving Lender’s obligation to make Revolving Loan Advances to
refund Swing Line Advances, and to purchase participation interests, in
accordance with Sections 2.9(c)(i) and (ii), respectively, shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Swing Line Lender, Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of any
Default or Event of Default; (C) any adverse change in the condition (financial
or otherwise) of Borrower or any other Person; (D) any breach of this Agreement
or any other Loan Document by Borrower or any other Person; (E) any inability of
Borrower to satisfy the conditions precedent to borrowing set forth in this
Agreement on the date upon which such Revolving Loan Advance is to be made or
such participating interest is to be purchased; (F) the termination of the
Revolving Commitment hereunder; or (G) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If any
Revolving Lender does not make available to the Agent the amount required
pursuant to Section 2.9(c)(i) or (ii), as the case may be, the Agent on behalf
of the Swing Line Lender, shall be entitled to recover such amount on demand
from such Lender, together with interest thereon for each day from the date of
non-payment until such amount is paid in full (x) for the first two (2) Banking
Days such amount remains unpaid, at the Federal Funds Effective Rate and
(y) thereafter, at the rate of interest then applicable to such Swing Line
Advances. The obligation of any Revolving Lender to make available its pro rata
portion of the amounts required pursuant to Section 2.9(c)(i) or (ii) shall not
be affected by the failure of any other Lender to make such amounts available,
and no Lender shall have any liability to Borrower, any Subsidiary Guarantor,
the Agent, the Swing Line Lender, or any other Lender or any other party for
another Lender’s failure to make available the amounts required under
Section 2.9(c)(i) or (ii).

 

50



--------------------------------------------------------------------------------

(iv) Notwithstanding the foregoing, no Revolving Lender shall be required to
make any Revolving Loan Advance to refund a Swing Line Advance or to purchase a
participation in a Swing Line Advance if at least two (2) Banking Days prior to
the making of such Swing Line Advance by the Swing Line Lender, the officers of
the Swing Line Lender immediately responsible for matters concerning this
Agreement shall have received written notice from the Agent or any Revolving
Lender that Swing Line Advances should be suspended based on the occurrence and
continuance of a Default or Event of Default and stating that such notice is a
“notice of default”; provided, however, that the obligation of the Revolving
Lenders to make such Revolving Loan Advances (or purchase such participations)
shall be reinstated upon the date on which such Default or Event of Default has
been waived by the requisite Lenders. In the event that the Swing Line Lender
receives any such notice, the Swing Line Lender shall have no obligation to fund
any Swing Line Advances until such notice is withdrawn by the Agent or such
Lender or until the requisite Lenders have waived such Default or Event of
Default in accordance with the terms of this Agreement.

(v) Notwithstanding anything to the contrary in this Section 2.9 or elsewhere in
this Agreement, the Swing Line Lender may terminate the Swing Line at any time
in its sole discretion.

(d) Extensions. If a Revolving Loan Maturity Date (the “Earlier Maturity Date”)
shall have occurred at a time when another tranche or tranches of Revolving
Commitments is or are in effect with a longer Maturity Date, then, on the
Earlier Maturity Date, all then outstanding Swing Line Advances shall be repaid
in full (and there shall be no adjustment to the participations in such Swing
Line Advances as a result of the occurrence of the Earlier Maturity Date);
provided, however, that if on the occurrence of the Earlier Maturity Date (after
giving effect to any repayments of Revolving Loans and any reallocation of
Letter of Credit participations as contemplated in Section 2.4(l)), there shall
exist sufficient undrawn amounts under the Extended Revolving Credit Facilities
in effect after the occurrence of the Earlier Maturity Date so that the
respective outstanding Swing Line Advances could be incurred pursuant to such
Extended Revolving Credit Facilities, then (1) there shall be an automatic
adjustment on the Earlier Maturity Date of the risk participations of the
Revolving Lenders under such Extended Revolving Credit Facilities pro rata
according to such Lender’s Pro Rata Share of the then applicable Commitments
under such Extended Revolving Credit Facilities and such outstanding Swing Line
Advances shall be deemed to have been incurred solely pursuant to the such
Commitments and (2) such Swing Line Advances shall not be required to be repaid
in full on the Earlier Maturity Date.

2.10 Defaulting Lenders

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(1) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and
Section 11.2.

(2) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article 9 or
otherwise) or received by

 

51



--------------------------------------------------------------------------------

the Agent from a Defaulting Lender pursuant to Section 11.9 shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Lender or Swing Line Lender hereunder; third,
to Cash Collateralize the Issuing Lender’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.11; fourth, as Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement or any New Term Facility
Supplement, as determined by the Agent; fifth, if so determined by the Agent and
Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement or any New Term Facility Supplement and
(y) Cash Collateralize the Issuing Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.11; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lender or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Lender or the Swing Line Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or any New Term Facility Supplement; seventh,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement or any
New Term Facility Supplement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Advances in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Sections 8.1 and 8.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments under the applicable Facility
without giving effect to Section 2.10(a)(4). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.10(a)(2) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(3) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
commitment fee under Section 3.3 or under any New Term Facility Supplement for
any period during which that Lender is a Defaulting Lender (and Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.11.

 

52



--------------------------------------------------------------------------------

(C) With respect to any commitment fee payable under Section 3.3 or any New Term
Facility Supplement or Letter of Credit fees not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Advances that has been reallocated to such
Non-Defaulting Lender pursuant to clause (4) below, (y) pay to the Issuing
Lender and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Lender’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(4) Reallocation of Pro Rata Shares to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Advances shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Share (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Sections 8.1 and 8.2 are satisfied at the time of such reallocation
(and, unless Borrower shall have otherwise notified the Agent at such time,
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate principal amount of Revolving Loans and participations in L/C
Obligations and Swing Line Loans of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(5) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (4) above cannot, or can only partially, be effected,
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 2.11.

(b) Defaulting Lender Cure. If Borrower, the Agent, the Swing Line Lender and
the Issuing Lender agree in writing that a Lender is no longer a Defaulting
Lender, the Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the Agent
may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Commitments under the
applicable Facility (without giving effect to Section 2.10(a)(4), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

53



--------------------------------------------------------------------------------

(c) New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) the Issuing Lender shall
not be required to issue, extend, renew or increase any Letter of Credit unless
it is satisfied that it will have no Fronting Exposure after giving effect
thereto.

2.11 Cash Collateral.

(a) Certain Credit Support Events. If (i) the Issuing Lender has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Revolving Loan Maturity Date, any
L/C Obligation for any reason remains outstanding, (iii) Borrower shall be
required to provide Cash Collateral pursuant to Section 9.2, or (iv) there shall
exist a Defaulting Lender, Borrower shall immediately (in the case of clause
(iii) above) or within one (1) Banking Day (in all other cases) following any
request by the Agent or the Issuing Lender, provide Cash Collateral in an amount
not less than the applicable Minimum Collateral Amount (determined in the case
of Cash Collateral provided pursuant to clause (iv) above, after giving effect
to Section 2.10(a)(4) and any Cash Collateral provided by the Defaulting
Lender).

(b) Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Agent, for the
benefit of the Agent, the Issuing Lender and the Lenders, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to clause
(c) below. If at any time the Agent determines that Cash Collateral is subject
to any right or claim of any Person other than the Agent or the Issuing Lender
as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, Borrower will, promptly upon demand by the
Agent, pay or provide to the Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender). All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
accounts with respect to which the Agent has a perfected security interest by
control.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.11, Section 2.4,
Section 2.5, Section 2.10 or Section 9.2 in respect of Letters of Credit shall
be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be otherwise provided for herein.

(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or other obligations shall no
longer be required to be held as Cash Collateral following (i) the elimination
of the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Agent and the Issuing Lender that
there exists excess Cash Collateral; provided that, subject to this
Section 2.11, the Person providing Cash Collateral and the Issuing Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that

 

54



--------------------------------------------------------------------------------

such Cash Collateral was provided by Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

2.12 Request for Extended Facilities. Notwithstanding anything to the contrary
in this Agreement, pursuant to one or more offers (each, an “Extension Offer”)
made from time to time by Borrower to all Lenders of New Term Loans with a like
Maturity Date (as specified in the applicable New Term Facility Supplement
therefor) or all Lenders with Revolving Commitments with a like Maturity Date,
in each case on a pro rata basis (based on the Outstanding Amount of the
respective Loans or the aggregate amount of the Commitments, as the case may be,
with the same Maturity Date) and on the same terms to each such Lender, Borrower
may from time to time offer (but no Lender is obligated to accept such offer) to
extend the maturity date, increase the interest rate or fees payable in respect
of such Loans and/or Commitments (and related outstandings) and/or modify the
amortization schedule in respect of such Lender’s New Term Loans for any New
Term Loans (each, an “Extension”, and each group of Loans or Commitments, as
applicable, in each case as so extended, as well as the original Loans and
Commitments (in each case not so extended), being a tranche; any Extended Term
Loans shall constitute a separate tranche of Term Loans from the tranche of Term
Loans from which they were converted, and any Extended Revolving Commitments
shall constitute a separate tranche of Revolving Commitments from the tranche of
Revolving Commitments from which they were converted), all as set forth in
greater detail in an Extended Facility Agreement so long as the terms set forth
below are satisfied:

(i) (A) no Default or Event of Default shall have occurred and be continuing at
the time an Extension Offer is delivered to the Lenders or at the time of the
Extended Facility Closing Date and (B) except for (I) representations and
warranties which expressly speak as of a particular date or are no longer true
and correct as a result of a change which is permitted by this Agreement or
(II) as disclosed by Borrower and approved in writing by the Requisite Lenders,
the representations and warranties contained in Article 4 (other than Sections
4.6 (with respect to the last sentence only) and 4.17) shall be true and correct
in all material respects on and as of the date of the Extended Facility Closing
Date as though made on that date;

(ii) except as to interest rates, fees and final maturity, the Revolving
Commitment of any Lender (an “Extending Revolving Lender”) extended pursuant to
an Extension (an “Extended Revolving Commitment”), and the related outstandings,
shall be a Revolving Commitment (or related Revolving Loan outstandings, as the
case may be) with the same terms as the original Revolving Commitments (and
related Revolving Loan outstandings); provided that (x) subject to the
provisions of Sections 2.4(l) and 2.9(d) to the extent dealing with Letters of
Credit and Swing Line Advances which mature or expire after a Maturity Date when
there exist Extended Revolving Commitments with a longer Maturity Date, all
Letters of Credit and Swing Line Advances shall be participated in on a pro rata
basis by all Lenders with Revolving Commitments in accordance with their Pro
Rata Share of the aggregate Revolving Commitment (and except as provided in
Sections 2.4(l) and 2.9(d), without giving effect to changes thereto on an
earlier Maturity Date with respect to Swing Line Advances and Letters of Credit
theretofore incurred or issued) and all borrowings under Revolving Commitments
and repayments thereunder shall be made on a pro rata basis (except for
(A) payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings) and (B) repayments required upon the
Maturity Date for the non-extending Revolving Commitments) and (y) at no time
shall there be Revolving Commitments hereunder (including Extended Revolving
Commitments and any original Revolving Commitments) which have more than five
(5) different Maturity Dates;

(iii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments, the Term
Loans of any Term Loan Lender (an “Extending Term Loan Lender”) extended
pursuant to any Extension (“Extended

 

55



--------------------------------------------------------------------------------

Term Loans”) shall have the same terms as the tranche of Term Loans subject to
such Extension Offer;

(iv) the final maturity date for any Extended Term Loans shall be no earlier
than the then latest Maturity Date hereunder or under any existing Extended
Facility Agreement and the amortization schedule applicable to such Extended
Term Loans for periods prior to the Maturity Date of the Term Loans extended
thereby may not be increased from any then existing amortization schedule
applicable to Term Loans;

(v) the Weighted Average Life to Maturity of any Extended Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term Loans
extended thereby;

(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extended Facility Agreement;

(vii) if the aggregate principal amount of applicable Term Loans (calculated on
the face amount thereof) or Revolving Commitments, as the case may be, in
respect of which applicable Term Loan Lenders or Revolving Lenders, as the case
may be, shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of applicable Term Loans or Revolving
Commitments, as the case may be, offered to be extended by Borrower pursuant to
such Extension Offer, then the applicable New Term Loans or Revolving Loans, as
the case may be, of the applicable Term Loan Lenders or Revolving Lenders, as
the case may be, shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Term Loan Lenders or Revolving Lenders, as the case
may be, have accepted such Extension Offer;

(viii) all documentation in respect of such Extension shall be consistent with
the foregoing;

(ix) any Extended Facility requested by Borrower shall be in a minimum amount of
$20,000,000; and

(x) the Agent and the lenders party thereto shall enter into an Extended
Revolving Credit Facility Agreement or an Extended Term Facility Agreement, as
the case may be, and satisfy the conditions precedent set forth therein.

Subject to compliance with the terms of this Section 2.12, the Agent, the
Issuing Lender and the Lenders hereby consent to the Extensions and the other
transactions contemplated by this Section 2.12 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Commitments on such terms as may be set forth in
the relevant Extended Facility Agreement) and hereby waive the requirements of
any provision of this Agreement (including, without limitation, Sections 3.10,
11.2, 11.10 or any other provisions regarding the sharing of payments) or any
other Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section 2.12. The Lenders hereto agree that the
Extended Facility Lenders party to any Extended Facility Agreement may, from
time to time, make amendments to such Extended Facility Agreement without the
consent of any other Lenders so long as such Extended Facility Agreement, as
amended, complies with the terms set forth in this Section 2.12.

 

56



--------------------------------------------------------------------------------

ARTICLE 3

PAYMENTS AND FEES

3.1 Principal and Interest.

(a) Interest shall be payable on the outstanding daily unpaid principal amount
of each Advance from the date thereof until payment in full is made and shall
accrue and be payable at the rates set forth or provided for herein before and
after Default, before and after maturity, before and after judgment, and before
and after the commencement of any proceeding under any Debtor Relief Law, with
interest on overdue interest at the Default Rate to the fullest extent permitted
by applicable Laws.

(b) Interest accrued on each Alternate Base Rate Loan shall be due and payable
on each Quarterly Payment Date; provided that all accrued and unpaid interest on
any Swing Line Advance refunded pursuant to Section 2.9(c), shall be due and
payable in full on the date such Advance is refunded or converted. Except as
otherwise provided in Sections 3.1(d) and 3.7, the unpaid principal amount of
any Alternate Base Rate Loan shall bear interest at a fluctuating rate per annum
equal to the Alternate Base Rate plus the Applicable Margin. Each change in the
interest rate under this Section 3.1(b) due to a change in the Alternate Base
Rate shall take effect simultaneously with the corresponding change in the
Alternate Base Rate.

(c) Interest accrued on each Eurodollar Rate Loan shall be due and payable on
the last day of the related Eurodollar Period; provided, however, that if any
Eurodollar Period exceeds three (3) months, interest shall be paid on the
respective dates that fall every three (3) months after the beginning of such
Eurodollar Period. Except as otherwise provided in Sections 3.1(d) and 3.7, the
unpaid principal amount of any Eurodollar Rate Loan shall bear interest at a
rate per annum equal to the Eurodollar Rate for that Eurodollar Rate Loan plus
the Applicable Margin.

(d) During the existence of an Event of Default, the Loans shall bear interest
at a rate per annum equal to the sum of (i) the interest rate specified in
Section 3.1(b) or 3.1(c). whichever is applicable, plus (ii) two (2) percentage
points (the “Default Rate”).

(e) If not sooner paid, the aggregate principal amount of all Loans and Swing
Line Advances outstanding shall be payable as follows:

(i) the amount, if any, by which the sum of (a) the Outstanding Amount of all
Revolving Loans plus (b) the Outstanding Amount of the Swing Line Advances plus
(c) the Outstanding Amount of all L/C Obligations at any time exceeds the then
applicable Revolving Commitment shall be payable immediately;

(ii) the aggregate Outstanding Amount under all Revolving Loans and all Swing
Line Advances shall in any event be payable on the applicable Revolving Loan
Maturity Date;

(iii) any New Term Loans shall be payable in the installments and on the
Maturity Date set forth in the applicable New Term Facility Supplement pursuant
to which such Loans were made; and

 

57



--------------------------------------------------------------------------------

(iv) any Loans subject to an Extended Facility Agreement shall be payable in the
installments and on the Maturity Date set forth in the applicable Extended
Facility Agreement pursuant to which such Loans were made.

(f) Outstanding Loans and Advances may, at any time and from time to time,
voluntarily be paid or prepaid in whole or in part without premium or penalty,
except that with respect to any voluntary prepayment under this Subsection,
(i) any partial prepayment of a Loan (other than a Swing Line Advance) shall be
not less than $500,000 and shall be an integral multiple of $100,000 unless the
entire outstanding amount of such Loan is being prepaid, (ii) unless the Swing
Line Lender otherwise consents, any partial prepayment of a Swing Line Advance
shall be not less than $250,000 and shall be in an integral multiple of
$250,000, (iii) the Agent shall have received written notice of any prepayment
by 9:00 a.m. on the date that is one (1) Banking Day before the date of
prepayment (which must be a Banking Day) in the case of an Alternate Base Rate
Loan, and, in the case of a Eurodollar Rate Loan, three (3) Banking Days before
the date of prepayment, which notice shall identify the date and amount of the
prepayment and the Loan(s) being prepaid, (iv) each prepayment of principal on
any Eurodollar Rate Loan shall be accompanied by payment of interest accrued to
the date of payment on the amount of principal paid, and (v) any payment or
prepayment of all or any part of any Eurodollar Rate Loan on a day other than
the last day of the applicable Eurodollar Period shall be subject to
Section 3.6(e).

3.2 Closing Date Fees. On the Closing Date, Borrower shall pay each of the
following fees:

(a) to the Agent, for the account of each Lender, a one-time upfront fee, based
upon each Lender’s Pro Rata Share of the Revolving Commitment on the Closing
Date, as set forth in a separate agreement among Borrower and the Arrangers;
provided that any such fees payable for the account of Bank of America, National
Association, shall be paid directly to Bank of America, National Association;
and

(b) to the Agent, for the sole account of the Agent, such fees as are set forth
in the Agent Fee Letter.

3.3 Commitment Fee. From the Closing Date through the applicable Revolving Loan
Maturity Date for each Revolving Lender, Borrower shall pay to the Agent, for
the ratable accounts of the Revolving Lenders pro rata according to their Pro
Rata Share of the Revolving Commitment, a commitment fee equal to the Applicable
Margin times the average daily amount by which the Revolving Commitment exceeds
an amount equal to the sum of (i) aggregate daily outstanding principal amount
of all Revolving Loans plus (ii) the Outstanding Amount of all L/C Obligations,
subject to adjustment as provided in Section 2.10. The commitment fee shall be
payable quarterly in arrears as of each Quarterly Payment Date within ten
(10) days after receipt by Borrower of an invoice therefor from the Agent.

3.4 Letter of Credit Fees. With respect to each Letter of Credit, Borrower shall
pay the following fees (subject to Section 2.10):

(a) with respect to the issuance of each Standby Letter of Credit, (x) to the
Agent, for the benefit of the Issuing Lender, an issuance fee of 0.125% of the
face amount of such Standby Letter of Credit; and (y) for each day during each
Pricing Period that a Letter of Credit is outstanding, to the Agent, for the
Revolving Lenders ratably, in accordance with their respective Pro Rata Shares
of the Revolving Commitment, a standby letter of credit fee in an amount equal
to the Applicable Margin for Eurodollar Rate Loans times the face amount of such
Standby Letter of Credit;

 

58



--------------------------------------------------------------------------------

(b) with respect to the issuance of each Commercial Letter of Credit, to the
Agent a commercial letter of credit issuance fee in the amount set forth from
time to time as the Issuing Lender’s published scheduled fee for the issuance of
commercial letters of credit, which fee the Agent shall promptly pay to the
Revolving Lenders ratably, in accordance with their respective Pro Rata Shares
of the Revolving Commitment; and

(c) concurrently with each negotiation, drawing or amendment of each Commercial
Letter of Credit, to the Issuing Lender for the sole account of the Issuing
Lender, negotiation, drawing and amendment fees in the amounts set forth from
time to time as the Issuing Lender’s published scheduled fees for such services.

Each of the fees payable with respect to Letters of Credit under this Section is
earned when due and is nonrefundable and, with respect to Sections 3.4(a) and
(b), shall be payable quarterly in arrears.

3.5 Increased Commitment Costs. If any Lender or Issuing Lender shall determine
in good faith that any Change in Law, or compliance by such Lender or Issuing
Lender (or its Lending Office) or any holding company controlling such Lender or
Issuing Lender, with any request, guideline or directive regarding capital
adequacy or liquidity requirements (whether or not having the force of Law) of
any central bank or Governmental Agency not imposed as a result of such
Lender’s, such Issuing Lender’s or such holding company’s failure to comply with
any other Laws, affects or would affect the amount of capital required or
expected to be maintained by such Lender, such Issuing Lender or any holding
company controlling such Lender or Issuing Lender and determines in good faith
(taking into consideration such Lender’s, such Issuing Lender’s or such holding
company’s policies with respect to capital adequacy or liquidity requirements
and such Lender’s or such Issuing Lender’s desired return on capital) that the
amount of such capital is increased, or the rate of return on capital is
reduced, as a consequence of its obligations under this Agreement, then, within
five (5) Banking Days after demand of such Lender or such Issuing Lender,
Borrower shall pay to such Lender or such Issuing Lender, from time to time as
specified in good faith by such Lender or such Issuing Lender, additional
amounts sufficient to compensate such Lender or such Issuing Lender in light of
such circumstances, to the extent reasonably allocable to such obligations under
this Agreement, provided that Borrower shall not be obligated to pay any such
amount unless such Lender or such Issuing Lender is charging similar amounts to
similarly situated Borrowers and provided further that Borrower shall not be
obligated to pay any such amount which arose prior to the date which is ninety
(90) days preceding the date of such demand or is attributable to periods prior
to the date which is ninety (90) days preceding the date of such demand (except
to the extent of any retroactive application of the Change in Law giving rise to
such demand). If a Lender or Issuing Lender requests compensation pursuant to
this Section 3.5, Borrower may replace such Lender or such Issuing Lender in
accordance with Section 11.26. If any Lender requests compensation pursuant to
this Section, such Lender agrees to designate a different Lending Office if such
designation will avoid the need for or reduce the amount of such compensation
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

3.6 Eurodollar Costs and Related Matters.

(a) In the event that any Governmental Agency imposes on any Lender any reserve
or comparable requirement (including any emergency, supplemental or other
reserve) with respect to the Eurodollar Obligations of that Lender, Borrower
shall pay that Lender within five (5) Banking Days after demand all amounts
necessary to compensate such Lender (determined as though such Lender’s
Eurodollar Lending Office had funded 100% of its Eurodollar Rate Advance in the
Designated Eurodollar Market) in respect of the imposition of such reserve
requirements (provided that Borrower shall not be obligated to pay any such
amount unless such Lender is charging similar amounts to similarly situated
Borrowers and provided further that

 

59



--------------------------------------------------------------------------------

Borrower shall not be obligated to pay any such amount which arose prior to the
date which is ninety (90) days preceding the date of such demand or is
attributable to periods prior to the date which is ninety (90) days preceding
the date of such demand (except to the extent of any retroactive application of
the law, rule, regulation or guideline (or similar) giving rise to such
demand)). The Lender’s determination of such amount shall be conclusive in the
absence of manifest error.

(b) If any Change in Law:

(1) shall subject any Lender or its Eurodollar Lending Office to any tax, duty
or other charge or cost with respect to any Eurodollar Rate Advance, any
Eurodollar Rate Loans or its obligation to make Eurodollar Rate Advances, or
shall change the basis of taxation of payments to any Lender attributable to the
principal of or interest on any Eurodollar Rate Advance or any other amounts due
under this Agreement in respect of any Eurodollar Rate Advance, any Eurodollar
Rate Loans or its obligation to make Eurodollar Rate Advances, excluding, in
each case, (i) any Indemnified Taxes (as to which Section 3.11 shall govern
exclusively), and (ii) any Taxes described in clause (a), (c) or (d) of the
definition of “Excluded Taxes”;

(2) shall impose, modify or deem applicable any reserve not applicable or deemed
applicable on the date hereof (including any reserve imposed by the Board of
Governors of the Federal Reserve System, special deposit, compulsory loan,
insurance charge, capital or similar requirements against assets of, deposits
with or for the account of, or credit extended by, any Lender or its Eurodollar
Lending Office); or

(3) shall impose on any Lender or its Eurodollar Lending Office or the
Designated Eurodollar Market any other condition affecting any Eurodollar Rate
Advance, any Eurodollar Rate Loans, its obligation to make Eurodollar Rate
Advances or this Agreement, or shall otherwise affect any of the same;

and the result of any of the foregoing, as determined in good faith by such
Lender, increases the cost to such Lender or its Eurodollar Lending Office of
making or maintaining any Eurodollar Rate Advance or in respect of any
Eurodollar Rate Advance, any Eurodollar Rate Loans or its obligation to make
Eurodollar Rate Advances or reduces the amount of any sum received or receivable
by such Lender or its Eurodollar Lending Office with respect to any Eurodollar
Rate Advance, any Eurodollar Rate Loans or its obligation to make Eurodollar
Rate Advances (assuming such Lender’s Eurodollar Lending Office had funded 100%
of its Eurodollar Rate Advance in the Designated Eurodollar Market), then,
within five (5) Banking Days after demand by such Lender (with a copy to the
Agent), Borrower shall pay to such Lender such additional amount or amounts as
will compensate such Lender for such increased cost or reduction (determined as
though such Lender’s Eurodollar Lending Office had funded 100% of its Eurodollar
Rate Advance in the Designated Eurodollar Market); provided that Borrower shall
not be obligated to pay any such amount unless such Lender is charging similar
amounts to similarly situated Borrowers and provided further that Borrower shall
not be obligated to pay any such amount which arose prior to the date which is
ninety (90) days preceding the date of such demand or is attributable to periods
prior to the date which is ninety (90) days preceding the date of such demand
(except to the extent of any retroactive application of the law, rule,
regulation or guideline (or similar) giving rise to such demand). A statement of
any Lender claiming compensation under this subsection shall be conclusive in
the absence of manifest error. If a Lender requests compensation pursuant to
this Section 3.6(b), Borrower may replace such Lender or such Issuing Lender in
accordance with Section 11.26.

 

60



--------------------------------------------------------------------------------

(c) If, after the date hereof, any Lender shall, in its good faith opinion,
determine that any Law has made it unlawful or impossible (or that any
Governmental Agency has asserted that it is unlawful) for such Lender or its
Eurodollar Lending Office to make, maintain or fund its portion of any
Eurodollar Rate Loan or to determine or charge interest rates based upon the
Eurodollar Rate, or any Law or Governmental Agency has materially restricted the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the Designated Eurodollar Market, and such Lender shall so notify the Agent,
then (A) such Lender’s obligation to make or continue Eurodollar Rate Advances
shall be suspended and (B) if such notice asserts the illegality of such Lender
making or maintaining Alternate Base Rate Advances the interest rate on which is
determined by reference to the Eurodollar Rate component of the Alternate Base
Rate, the interest rate on which Alternate Base Rate Advances of such Lender,
shall, if necessary to avoid such illegality, be determined by the Agent without
reference to the Eurodollar Rate component of the Alternate Base Rate, in each
case for the duration of such illegality or impossibility, and the Agent
forthwith shall give notice thereof to the other Lenders and Borrower. Upon
receipt of such notice, (I) the outstanding principal amount of such Lender’s
Eurodollar Rate Advances, together with accrued interest thereon, automatically
shall be converted to Alternate Base Rate Advances (the interest rate on which
Alternate Base Rate Advances of such Lender shall, if necessary to avoid such
illegality, be determined by the Agent without reference to the Eurodollar Rate
component of the Alternate Base Rate) on either (1) the last day of the
Eurodollar Period(s) applicable to such Eurodollar Rate Advances if such Lender
may lawfully continue to maintain and fund such Eurodollar Rate Advances to such
day(s) or (2) immediately if such Lender may not lawfully continue to fund and
maintain such Eurodollar Rate Advances to such day(s), provided that in such
event the conversion shall not be subject to payment of a prepayment fee under
Section 3.6(e) and (II) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Eurodollar Rate, the Agent
shall during the period of such suspension compute the Alternate Base Rate
applicable to such Lender without reference to the Eurodollar Rate component
thereof until the Agent is advised in writing by such Lender that it is no
longer illegal for such Lender to determine or charge interest rates based upon
the Eurodollar Rate. Each Lender agrees to endeavor promptly to notify Borrower
of any event of which it has actual knowledge, occurring after the Closing Date,
which will cause that Lender to notify the Agent under this Section, and agrees
to designate a different Eurodollar Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender. In the event
that any Lender is unable, for the reasons set forth above, to make, maintain or
fund its portion of any Eurodollar Rate Loan, such Lender shall fund such amount
as an Alternate Base Rate Advance for the same period of time, and such amount
shall be treated in all respects as an Alternate Base Rate Advance. If a Lender
provides a notice pursuant to this Section 3.6(c), Borrower may replace such
Lender or such Issuing Lender in accordance with Section 11.26. Any Lender whose
obligation to make Eurodollar Rate Advances has been suspended under this
Section shall thereafter promptly notify the Agent and Borrower of any cessation
of the Special Eurodollar Circumstance which gave rise to such suspension.

(d) If, with respect to any proposed Eurodollar Rate Loan or a conversion to or
continuation thereof:

(1) the Agent reasonably determines that, by reason of circumstances affecting
the Designated Eurodollar Market generally that are beyond the reasonable
control of the Lenders, (A) deposits in Dollars (in the applicable amounts) are
not being offered to any Lender in the Designated Eurodollar Market for the
applicable Eurodollar Period or (B) adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Eurodollar Period with
respect to a proposed Eurodollar Rate

 

61



--------------------------------------------------------------------------------

Loan or in connection with an existing or proposed Alternate Base Rate Loan (in
each case with respect to clause (A), “Impacted Loans”); or

(2) the Requisite Lenders advise the Agent that the Eurodollar Rate as
determined by the Agent (i) does not represent the effective pricing to such
Lenders for deposits in Dollars in the Designated Eurodollar Market in the
relevant amount for the applicable Eurodollar Period, or (ii) will not
adequately and fairly reflect the cost to such Lenders of making the applicable
Eurodollar Rate Advances;

then the Agent forthwith shall give notice thereof to Borrower and the Lenders,
whereupon until the Agent notifies Borrower that the circumstances giving rise
to such suspension no longer exist, (x) the obligation of the Lenders to make
any future Eurodollar Rate Advances shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Eurodollar Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Alternate Base Rate, the utilization of the Eurodollar
Rate component in determining the Alternate Base Rate shall be suspended, in
each case until the Agent (upon the instruction of the Requisite Lenders)
revokes such notice. Upon receipt of such notice, Borrower may revoke any
pending request for a borrowing of, conversion to or continuation of Eurodollar
Rate Loans (to the extent of the affected Eurodollar Rate Loans or Eurodollar
Periods) or, failing that, will be deemed to have converted such request into a
request for a borrowing of Alternate Base Rate Loans in the amount specified
therein.

Notwithstanding the foregoing, if the Agent has made the determination described
in clause (d)(1) of this Section, the Agent, in consultation with Borrower and
the affected Lenders, may establish an alternative interest rate for the
Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (i) the Agent revokes the notice
delivered with respect to the Impacted Loans under this Section, (ii) the
Requisite Lenders notify Borrower that such alternative interest rate does not
adequately and fairly reflect the cost to such Lenders of funding the Impacted
Loans, or (iii) any Lender determines that any Law has made it unlawful, or that
any Governmental Agency has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Agency has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Agent and Borrower written notice thereof.

(e) Upon conversion, payment or prepayment of any Eurodollar Rate Advance (other
than as the result of a conversion required under Section 3.6(c)) on a day other
than the last day in the applicable Eurodollar Period (whether voluntarily,
involuntarily, by reason of acceleration, or otherwise), or upon the failure of
Borrower (for a reason other than the breach by a Lender of its obligation
pursuant to Section 2.1(a) to make an Advance) to prepay, borrow, continue or
convert on the date or in the amount specified for a Eurodollar Rate Loan in any
Request for Loan after such Request for Loan has become irrevocable, Borrower
shall pay to the appropriate Lender within five (5) Banking Days after demand a
prepayment fee or failure to borrow fee, as the case may be (determined as
though 100% of the Eurodollar Rate Advance had been funded in the Designated
Eurodollar Market) equal to the sum of:

(1) $250; plus

(2) the amount, if any, by which (i) the additional interest would have accrued
on the amount prepaid or not borrowed at the Eurodollar Rate plus the

 

62



--------------------------------------------------------------------------------

Applicable Margin if that amount had remained or been outstanding through the
last day of the applicable Eurodollar Period exceeds (ii) the interest that the
Lender could recover by placing such amount on deposit in the Designated
Eurodollar Market for a period beginning on the date of the prepayment or
failure to borrow and ending on the last day of the applicable Eurodollar Period
(or, if no deposit rate quotation is available for such period, for the most
comparable period for which a deposit rate quotation may be obtained); plus

(3) all out-of-pocket expenses incurred by the Lender reasonably attributable to
such payment, prepayment or failure to borrow.

Each Lender’s determination of the amount of any prepayment fee payable under
this Section shall be conclusive in the absence of manifest error.

(f) Each Lender agrees to endeavor promptly to notify Borrower of any event of
which it has actual knowledge, occurring after the Closing Date, which will
entitle such Lender to compensation pursuant to clause (a) or clause (b) of this
Section. If any Lender requests compensation pursuant to clause (a) or clause
(b) of this Section, or if any Lender gives a notice pursuant to clause (c) of
this Section, such Lender agrees to designate a different Eurodollar Lending
Office if such designation will avoid the need for or reduce the amount of such
compensation or would eliminate the need for the notice pursuant to clause
(c) of this Section, as applicable, and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender. Any request
for compensation by a Lender under this Section shall set forth the basis upon
which it has been determined that such an amount is due from Borrower, a
calculation of the amount due, and a certification that the corresponding costs
have been incurred by the Lender. Borrower may replace such Lender by notifying
such Lender, within five (5) Banking Days after demand of such Lender, of
Borrower’s intention to replace such Lender and Borrower shall then replace such
Lender by causing such Lender to assign its Commitments to one or more other
then-existing Lenders or to another Eligible Assignee reasonably satisfactory to
the Agent within forty-five (45) days after demand of such Lender.in accordance
with Section 11.26.

3.7 Late Payments. If any installment of principal or interest or any fee or
cost or other amount payable under any Loan Document to the Agent, the Issuing
Lender or any Lender is not paid when due, it shall thereafter bear interest at
the Default Rate to the fullest extent permitted by applicable Laws. Accrued and
unpaid interest on past due amounts (including, without limitation, interest on
past due interest) shall be compounded monthly, on the last day of each calendar
month, to the fullest extent permitted by applicable Laws.

3.8 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) Computation of Interest and Fees. All computations of interest for Alternate
Base Rate Loans (including Alternate Base Rate Loans determined by reference to
the Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made; interest shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid. Any Loan
that is repaid on the same day on which it is made shall bear interest for one
day. Notwithstanding anything in this Agreement to the contrary, interest in
excess of the maximum amount permitted by applicable Laws shall not accrue or be

 

63



--------------------------------------------------------------------------------

payable hereunder or under the Notes, and any amount paid as interest hereunder
or under the Notes which would otherwise be in excess of such maximum permitted
amount shall instead be treated as a payment of principal.

(b) Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of Borrower and
its Subsidiaries or for any other reason, Borrower, or the Lenders determine
that (i) the Total Leverage Ratio as calculated by Borrower as of any applicable
date was inaccurate and (ii) a proper calculation of the Total Leverage Ratio
would have resulted in higher pricing for such period, Borrower shall
immediately and retroactively be obligated to pay to the Agent for the account
of the applicable Lenders or the Issuing Lender, as the case may be, promptly on
demand by the Agent (or, after the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, automatically and without further action by the Agent, any Lender
or the Issuing Lender), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period. This paragraph shall not limit the
rights of the Agent, any Lender or the Issuing Lender, as the case may be, under
any other provision of this Agreement to payment of any Secured Obligations
hereunder at the Default Rate. Borrower’s obligations under this paragraph shall
survive the termination of the Commitments and the repayment of all other
Secured Obligations hereunder.

3.9 Non-Banking Days. If any payment to be made by Borrower or any other Loan
Party under any Loan Document shall come due on a day other than a Banking Day,
payment shall instead be considered due on the next succeeding Banking Day and
the extension of time shall be reflected in computing interest and fees.

3.10 Manner and Treatment of Payments.

(a) All payments to be made by Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Each payment hereunder (except as otherwise expressly provided herein)
or on the Notes or under any other Loan Document shall be made to the Agent at
the Agent’s Office in Dollars for the account of each of the Lenders or the
Agent, as the case may be, in immediately available funds not later than 11:00
a.m. on the day of payment (which must be a Banking Day). All payments received
after such time, on any Banking Day, shall be deemed received on the next
succeeding Banking Day. The amount of all payments received by the Agent for the
account of each Lender shall be promptly paid by the Agent to the applicable
Lender in immediately available funds and, if such payment was received by the
Agent by 11:00 a.m. on a Banking Day and not so made available to the account of
a Lender on that Banking Day, the Agent shall reimburse that Lender for the cost
to such Lender of funding the amount of such payment at the Federal Funds Rate.
All payments shall be made in lawful money of the United States.

(b) Except to the extent provided in Sections 3.5 and 3.6(f), each payment or
prepayment on account of any Loan shall be applied pro rata according to the
outstanding Advances made by each Lender comprising such Loan.

(c) Each Lender shall use its best efforts to keep a record (in writing or by an
electronic data entry system) of Advances made by it and payments received by it
with respect to each of its Notes. Subject to Section 11.8(c), such record
shall, as against Borrower, be presumptive evidence of the amounts owing.
Notwithstanding the foregoing sentence, the failure by any Lender to keep such a
record shall not affect Borrower’s obligation to pay the Obligations.

 

64



--------------------------------------------------------------------------------

3.11 Taxes.

(a) Issuing Lender. For purposes of this Section 3.11, the term “Lender”
includes any Issuing Lender.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Agency in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(c) Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Agency in accordance with applicable law, or at the option
of the Agent timely reimburse it for the payment of, any Other Taxes.

(d) Indemnification by Borrower. Borrower shall indemnify each Recipient, within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Agency. A certificate as to the amount of such payment or liability
delivered to Borrower by a Lender (with a copy to the Agent), or by the Agent on
its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.8 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Agency. A certificate as to the
amount of such payment or liability delivered to any Lender by the Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the Agent to
set off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Agent to the Lender from any other
source against any amount due to the Agent under this subsection (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
Borrower to a Governmental Agency pursuant to this Section 3.11, Borrower shall
deliver to the Agent the original or a certified copy of a receipt issued by
such Governmental Agency

 

65



--------------------------------------------------------------------------------

evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to Borrower and the Agent, at the time or times
reasonably requested by Borrower or the Agent, such properly completed and
executed documentation reasonably requested by Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or the
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower or the Agent as will enable Borrower or the
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to Borrower and the Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or the
Agent), executed originals of IRS Form W-9 (or successor form) certifying that
such Lender is not subject to U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and to the extent it is legally entitled
to do so, from time to time thereafter upon the reasonable request of Borrower
or the Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN (or successor form) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI (or successor form);

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit N-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section

 

66



--------------------------------------------------------------------------------

881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN (or successor form);

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or successor form), accompanied by IRS Form W-8ECI
(or successor form), IRS Form W-8BEN (or successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit N-2 or Exhibit N-3, IRS Form
W-9 (or successor form), and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit N-4 on
behalf of each such direct and indirect partner; or

(v) in all other cases, executed originals of IRS Form W-8BEN (or successor
form).

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower or the Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and the Agent at the time or times prescribed by law
and at such time or times reasonably requested by Borrower or the Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or the Agent as may be necessary for Borrower
and the Agent to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and the Agent in writing of
its legal inability to do so.

The Agent shall be subject to this Section 3.11(g), and shall deliver to
Borrower any required forms described above, as if it were a Lender.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been

 

67



--------------------------------------------------------------------------------

indemnified pursuant to this Section 3.11 (including by the payment of
additional amounts pursuant to this Section 3.11), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Agency with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Agency) in the event that such indemnified party is required to repay such
refund to such Governmental Agency. Notwithstanding anything to the contrary in
this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 3.11 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all Obligations under any Loan Document.

(j) Mitigation. If any Lender requires Borrower to pay any Indemnified Taxes or
additional amounts to any Lender, the Issuing Lender, or any Governmental Agency
for the account of any Lender or the Issuing Lender pursuant to this
Section 3.11, such Lender or the Issuing Lender, as applicable, agrees (at the
request of Borrower) to use reasonable efforts to designate a different Lending
Office if such designation (1) would eliminate or reduce amounts payable
pursuant to this Section 3.11, in the future and (2) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. If Borrower is required to pay any Indemnified
Taxes or additional amounts pursuant to this Section 3.11, Borrower may replace
such Lender or such Issuing Lender in accordance with Section 11.26.

3.12 Funding Sources. Nothing in this Agreement shall be deemed to obligate any
Lender to obtain the funds for any Loan or Advance in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan or Advance in any particular place or manner.

3.13 Failure to Charge Not Subsequent Waiver. Any decision by the Agent or any
Lender not to require payment of any interest (including interest arising under
Section 3.7) fee, cost or other amount payable under any Loan Document, or to
calculate any amount payable by a particular method, on any occasion shall in no
way limit or be deemed a waiver of the Agent’s or such Lender’s right to require
full payment of any interest (including interest arising under Section 3.7),
fee, cost or other amount payable under any Loan Document, or to calculate an
amount payable by another method that is not inconsistent with this Agreement,
on any other or subsequent occasion.

3.14 Agent’s Right to Assume Payments Will be Made. Unless the Agent shall have
been notified by Borrower prior to the date on which any payment to be made by
Borrower hereunder is due that Borrower does not intend to remit such payment,
the Agent may, in its discretion, assume that

 

68



--------------------------------------------------------------------------------

Borrower has remitted such payment when so due and the Agent may, in its
discretion and in reliance upon such assumption, make available to each Lender
on such payment date an amount equal to such Lender’s or Issuing Lender’s share
of such assumed payment. If Borrower has not in fact remitted such payment to
the Agent, each Lender or Issuing Lender, as the case may be, shall forthwith on
demand repay to the Agent the amount of such assumed payment made available to
such Lender or Issuing Lender, together with interest thereon in respect of each
day from and including the date such amount was made available by the Agent to
such Lender to the date such amount is repaid to the Agent at the Federal Funds
Rate.

3.15 Fee Determination Detail. The Agent, and any Lender, shall provide
reasonable detail to Borrower regarding the manner in which the amount of any
payment to the Agent and the Lenders, or that Lender, under Article 3 has been
determined, concurrently with demand for such payment.

3.16 Survivability. All of Borrower’s obligations under Sections 3.5 and 3.6
shall survive for the ninety (90) day period following the date on which the
Commitments are terminated and all Loans hereunder are fully paid, and Borrower
shall remain obligated thereunder for all claims under such Sections made by any
Lender to Borrower prior to the expiration of such period to the extent provided
in such Sections.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to the Lenders that:

4.1 Existence and Qualification; Power; Compliance With Laws. Borrower is a
corporation duly formed, validly existing and in good standing under the Laws of
Delaware. Borrower is duly qualified or registered to transact business and is
in good standing in California and each other jurisdiction in which the conduct
of its business or the ownership or leasing of its Properties makes such
qualification or registration necessary, except where the failure so to qualify
or register and to be in good standing would not constitute a Material Adverse
Effect. Borrower has all requisite power and authority to conduct its business
and to own and lease its Properties, except where the failure to have such power
and authority would not constitute a Material Adverse Effect. Borrower has the
requisite corporate power and authority to execute and deliver each Loan
Document to which it is a party and to perform its Obligations. The chief
executive office of Borrower is located in California. Borrower is in compliance
with all Laws and other legal requirements applicable to its business, has
obtained all authorizations, consents, approvals, orders, licenses and permits
from, and has accomplished all filings, registrations and qualifications with,
or obtained exemptions from any of the foregoing from, any Governmental Agency
that are necessary for the transaction of its business, except where the failure
so to comply, obtain authorizations, consents, approvals, orders, licenses and
permits or file, register, qualify or obtain exemptions does not constitute a
Material Adverse Effect.

4.2 Authority; Compliance With Other Agreements and Instruments and Government
Regulations. The execution, delivery and performance by Borrower and the
Subsidiary Guarantors (if any) of the Loan Documents to which it is a party have
been duly authorized by all necessary corporate or limited liability company
action, and do not and will not:

(a) Require any consent or approval not heretofore obtained of any partner,
director, stockholder, security holder or creditor of such Loan Party;

 

69



--------------------------------------------------------------------------------

(b) Violate or conflict with any provision of such Loan Party’s certificate of
incorporation or bylaws or equivalent charter documents, as applicable;

(c) Result in or require the creation or imposition of any Lien (other than
pursuant to the Loan Documents) or Rights of Others (other than Permitted
Encumbrances) upon or with respect to any Property now owned or leased or
hereafter acquired by such Loan Party;

(d) Violate any Requirement of Law applicable to such Loan Party in any respect
that constitutes a Material Adverse Effect;

(e) Result in a breach of or constitute a default under, or cause or permit the
acceleration of any obligation owed under, any indenture or loan or credit
agreement or any other Contractual Obligation to which such Loan Party is a
party or by which such Loan Party or any of its Property is bound or affected in
any respect that constitutes a Material Adverse Effect; and such Loan Party is
not in violation of, or default under, any Requirement of Law or Contractual
Obligation, or any indenture, loan or credit agreement described in
Section 4.2(e), in any respect that constitutes a Material Adverse Effect.

4.3 No Governmental Approvals Required. Except as previously obtained or made
and as provided in Section 9.2(e), no authorization, consent, approval, order,
license or permit from, or filing, registration or qualification with, any
Governmental Agency is or will be required to authorize or permit under
applicable Laws the execution, delivery and performance by Borrower or any
Subsidiary Guarantor of the Loan Documents to which it is a party (except where
the failure to do so does not constitute a Material Adverse Effect).

4.4 Subsidiaries.

(a) Schedule 4.4 hereto correctly sets forth the names, form of legal entity,
number of shares of capital stock issued and outstanding (where applicable),
number of capital shares owned by Borrower or a Subsidiary of Borrower
(specifying such owner) (where applicable) and jurisdictions of organization of
all Subsidiaries of Borrower as of the Closing Date and specifies which (if any)
thereof as of the Closing Date is a Significant Subsidiary. As of the Closing
Date, except as described in Schedule 4.4, Borrower does not own any Equity
Interest or debt security which is convertible, or exchangeable, for Equity
Interest in any Person. As of the Closing Date, unless otherwise indicated in
Schedule 4.4, all of the outstanding Equity Interests of each Subsidiary are
owned of record and beneficially by Borrower, there are no outstanding options,
warrants or other rights to purchase Equity Interests of any such Subsidiary,
and all issued and outstanding Equity Interests that are so owned are duly
authorized, validly issued, fully paid and non-assessable, and were issued in
compliance with all applicable state and federal securities and other Laws, and
are free and clear of all Liens, except for Liens permitted under Section 6.9.

(b) Each Subsidiary listed in Schedule 4.4 is a legal entity of the type
described in Schedule 4.4 duly formed, validly existing and (where applicable)
in good standing under the Laws of its jurisdiction of organization, is duly
qualified to do business as a foreign organization and is in good standing as
such in each jurisdiction in which the conduct of its business or the ownership
or leasing of its Properties makes such qualification necessary (except, in each
case, where the failure to be so duly qualified and in good standing does not
constitute a Material Adverse Effect), and has all requisite power and authority
to conduct its business and to own and lease its Properties (except where the
failure to have such power and authority would not constitute a Material Adverse
Effect).

 

70



--------------------------------------------------------------------------------

(c) Each Subsidiary is in compliance with all Laws and other requirements
applicable to its business and has obtained all authorizations, consents,
approvals, orders, licenses, and permits from, and each such Subsidiary has
accomplished all filings, registrations, and qualifications with, or obtained
exemptions from any of the foregoing from, any Governmental Agency that are
necessary for the transaction of its business, except where the failure to be in
such compliance, obtain such authorizations, consents, approvals, orders,
licenses, and permits, accomplish such filings, registrations, and
qualifications, or obtain such exemptions, does not constitute a Material
Adverse Effect.

4.5 Financial Statements. Borrower has furnished to the Lenders (a) the audited
consolidated financial statements of Borrower for the Fiscal Year ended
March 29, 2013, and (b) the unaudited consolidated financial statements of
Borrower for the Fiscal Quarter ended October 4, 2013. The financial statements
described in the preceding sentence fairly present in all material respects the
consolidated financial condition and results of operations of Borrower as of
such dates and for such periods in conformity in all material respects with GAAP
consistently applied, subject, in the case of unaudited financial statements
only, to normal year-end accruals and audit adjustments and the absence of
footnotes.

4.6 No Other Liabilities; No Material Adverse Changes. As of the Closing Date,
Borrower and its Subsidiaries do not have any material liability or material
contingent liability required under GAAP to be reflected or disclosed, and not
reflected or disclosed, in the balance sheet described in Section 4.5(b), other
than liabilities and contingent liabilities arising in the ordinary course of
business since the date of such financial statements. No circumstance or event
has occurred that constitutes a Material Adverse Effect since March 29, 2013.

4.7 Intentionally Deleted.

4.8 Intangible Assets. Borrower and its Subsidiaries own, or possess the right
to use to the extent necessary in their respective businesses, all material
trademarks, trade names, copyrights, patents, patent rights, computer software,
licenses and other Intangible Assets that are used in the conduct of their
businesses as now operated, and no such Intangible Asset, to the best knowledge
of Borrower, conflicts with the valid trademark, trade name, copyright, patent,
patent right or Intangible Asset of any other Person to the extent that such
conflict constitutes a Material Adverse Effect. Except as set forth in
Schedule 4.8, Borrower has not used any trade name, trade style or “dba” during
the five year period ending on the Closing Date.

4.9 Intentionally Omitted.

4.10 Litigation. Except for (a) any matter fully covered as to subject matter
and amount (subject to applicable deductibles and retentions) by insurance for
which the insurance carrier has not asserted lack of subject matter coverage or
reserved its right to do so, (b) any matter, or series of related matters,
involving a claim against Borrower or any of its Subsidiaries of less than
$10,000,000, (c) matters of an administrative nature not involving a claim or
charge against Borrower or any of its Subsidiaries and (d) matters set forth in
Schedule 4.10, there are no actions, suits, proceedings or investigations
pending as to which Borrower or any of its Subsidiaries have been served or have
received notice or, to the best knowledge of Borrower, threatened against or
affecting Borrower or any of its Subsidiaries or any Property of any of them
before any Governmental Agency which could reasonably be expected to have a
Material Adverse Effect.

4.11 Binding Obligations. Each of the Loan Documents to which Borrower and any
Subsidiary Guarantor is a party will, when executed and delivered by such Loan
Party, constitute the

 

71



--------------------------------------------------------------------------------

legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms, except as enforcement may be limited by
Debtor Relief Laws or equitable principles relating to the granting of specific
performance and other equitable remedies as a matter of judicial discretion.

4.12 Intentionally Omitted.

4.13 ERISA.

(a) With respect to each Pension Plan:

(i) such Pension Plan complies in all material respects with ERISA and any other
applicable Laws to the extent that noncompliance constitutes a Material Adverse
Effect;

(ii) such Pension Plan has not incurred any “accumulated funding deficiency” (as
defined in Section 302 of ERISA) that constitutes a Material Adverse Effect;

(iii) no “reportable event” (as defined in Section 4043 of ERISA, but excluding
such events as to which the PBGC has by regulation waived the requirement
therein contained that it be notified within thirty days of the occurrence of
such event) has occurred that constitutes a Material Adverse Effect; and

(iv) neither Borrower nor any of its Subsidiaries has engaged in any non-exempt
“prohibited transaction” (as defined in Section 4975 of the Code) that
constitutes a Material Adverse Effect.

(b) Neither Borrower nor any of its Subsidiaries has incurred or expects to
incur any withdrawal liability to any Multiemployer Plan that constitutes a
Material Adverse Effect.

4.14 Regulation U; Investment Company Act. No part of the proceeds of any Loan
hereunder will be used to purchase or carry, or to extend credit to others for
the purpose of purchasing or carrying, any Margin Stock in violation of
Regulation U. Neither Borrower nor any of its Subsidiaries is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.

4.15 Disclosure. No written agreement, documents, certificates, written
statements or other correspondence made or executed by a Senior Officer and
delivered, provided or otherwise made available to the Agent, the Issuing Lender
or any Lender in connection with this Agreement, or in connection with any Loan,
as of the date thereof contained any untrue statement of a material fact or
omitted a material fact necessary to make the statement made not misleading in
light of the circumstances existing at the date the statement was made; it being
understood and agreed that this representation and warranty shall not apply to
any Projections, pro forma financial information, forecasts or forecast
assumptions delivered, provided or otherwise made available to the Agent or any
Lender.

4.16 Tax Liability. Borrower and its Subsidiaries have filed all federal and
state income tax returns and any other material tax returns which are required
to be filed, and have paid, or made provision for the payment of, all taxes with
respect to the periods, Property or transactions covered by said returns, or
pursuant to any assessment received by Borrower or any of its Subsidiaries,
except (a) such taxes, if any, as are being contested in good faith by
appropriate proceedings and as to which adequate reserves have been established
and maintained and (b) immaterial taxes so long as no material Property of

 

72



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries is at impending risk of being seized, levied
upon or forfeited as a result of the non-payment thereof.

4.17 Projections. As of the Closing Date, to the best knowledge of Borrower, the
assumptions set forth in the Projections are reasonable and consistent with each
other and with all facts known to Borrower, and the Projections are reasonably
based on such assumptions. Nothing in this Section 4.17 shall be construed as a
representation or covenant that the Projections in fact will be achieved.

4.18 Hazardous Materials. Except as described in Schedule 4.18, (a) neither
Borrower nor any of its Subsidiaries at any time has disposed of, discharged,
released or threatened the release of any Hazardous Materials on, from or under
the Real Property in violation of any Hazardous Materials Law that would
individually or in the aggregate constitute a Material Adverse Effect, (b) to
the best knowledge of Borrower, no condition exists that violates any Hazardous
Materials Law affecting any Real Property except for such violations that would
not individually or in the aggregate constitute a Material Adverse Effect,
(c) no Real Property or any portion thereof is or has been utilized by Borrower
or any of its Subsidiaries as a site for the manufacture of any Hazardous
Materials in violation of any Hazardous Materials Law and (d) to the extent that
any Hazardous Materials are used, generated or stored by Borrower or any of its
Subsidiaries on any Real Property, or transported to or from such Real Property
by Borrower or any of its Subsidiaries, such use, generation, storage and
transportation are in compliance with all Hazardous Materials Laws except for
such non-compliance that would not constitute a Material Adverse Effect or be
materially adverse to the interests of the Lenders.

4.19 Security Interests. Except as otherwise provided in the Security Agreements
and subject to Section 9.2(e), (a) each Security Agreement will create a valid
first priority security interest in the Collateral described therein securing
the Secured Obligations (subject only to Liens permitted by Section 6.9 and to
such qualifications and exceptions as are contained in the Uniform Commercial
Code with respect to the priority of security interests perfected by means other
than the filing of a financing statement or with respect to the creation of
security interests in Property to which Division 9 of the Uniform Commercial
Code does not apply), and (b) all actions necessary to perfect the security
interests so created have been taken and completed, other than any filings and
recordings to be made as of the Closing Date (and upon the making of such
filings and recordation the security interests so created shall be perfected).

4.20 Solvency. After giving effect to this Agreement and the other Loan
Documents (including after giving effect to the initial Advances under this
Agreement), Borrower will be Solvent.

4.21 OFAC. Borrower (i) is not a person whose property or interest in property
is blocked or subject to blocking pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) does not engage in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of such Section 2, or (iii) is not a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.

4.22 Patriot Act. Borrower and each Subsidiary is in compliance, in all material
respects, with the (i) the Trading with the Enemy Act, as amended, and each of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation
or executive order relating thereto, and (ii) the Uniting And Strengthening
America By Providing Appropriate Tools Required To Intercept And Obstruct
Terrorism (USA Patriot

 

73



--------------------------------------------------------------------------------

Act of 2001). No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

4.23 Communications Licenses. The list on Schedule 4.23 includes all material
Communications Licenses that are held by Borrower and its Subsidiaries and are
necessary for the provision of their consumer satellite broadband service in the
United States as of the Closing Date. Other than as specifically set forth on
Schedule 4.23, Borrower and its Subsidiaries hold all Communication Licenses
that they are required to hold for the provision of their consumer broadband
service in the United States as of the Closing Date, except for any
Communications Licenses the failure of which to be so held would not reasonably
be expected to have a Material Adverse Effect. Each Communications License
listed on Schedule 4.23 is in full force and effect, and neither Borrower nor
any such Subsidiary has received any written notice of proceedings relating to
the revocation or adverse modification of any such Communications License listed
on Schedule 4.23, except in either case for matters that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
No event has occurred that, after notice or lapse of time, would reasonably be
expected to allow the revocation or adverse modification of any Communications
License listed on Schedule 4.23, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Borrower
and its Subsidiaries have entered into all international frequency coordination
agreements necessary to operate the ViaSat-1 Satellite as currently operated,
except to the extent the failure to enter into such agreements, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

ARTICLE 5

AFFIRMATIVE COVENANTS

(OTHER THAN INFORMATION AND REPORTING REQUIREMENTS)

So long as any Advance remains unpaid, or any other Obligation remains unpaid
(other than contingent indemnification obligations for which no claim has been
made), or any portion of any Commitment remains in force or any Letter of Credit
is outstanding, Borrower shall, and shall cause its Subsidiaries to:

5.1 Payment of Taxes and Other Potential Liens. Pay and discharge promptly all
taxes, assessments and governmental charges or levies imposed upon any of them,
upon their respective Property or any part thereof and upon their respective
income or profits or any part thereof, except that Borrower and its Subsidiaries
shall not be required to pay or cause to be paid (a) any tax, assessment, charge
or levy that is not yet past due, or is being contested in good faith by
appropriate proceedings so long as the relevant entity has established and
maintains adequate reserves for the payment of the same or (b) any immaterial
tax, assessment, charge or levy so long as no material Property of Borrower or
any of its Subsidiaries is at impending risk of being seized, levied upon or
forfeited as a result of the non-payment thereof.

5.2 Preservation of Existence. Preserve and maintain their respective existences
in the jurisdiction of their formation and all material authorizations, rights,
franchises, privileges, consents, approvals, orders, licenses, permits, or
registrations from any Governmental Agency that are necessary for the
transaction of their respective business and qualify and remain qualified to
transact business in each jurisdiction in which such qualification is necessary
in view of their respective business or the

 

74



--------------------------------------------------------------------------------

ownership or leasing of their respective Properties except in each such case
(a) a merger or consolidation permitted by Section 6.3, a Disposition permitted
by Section 6.2 or as otherwise permitted by this Agreement and (b) where the
failure to do so would not constitute a Material Adverse Effect. Notwithstanding
the foregoing, Borrower may liquidate, wind up or dissolve any Subsidiary that
does not constitute a Significant Subsidiary if such liquidation, winding up or
dissolution would not have a Material Adverse Effect.

5.3 Maintenance of Properties. Maintain, preserve and protect all of their
respective Properties in good order and condition, subject to wear and tear in
the ordinary course of business, and not permit any waste of their respective
Properties, except that the failure to maintain, preserve and protect a
particular item of Property that is at the end of its useful life or obsolete or
that is not of significant value, either intrinsically or to the operations of
Borrower, shall not constitute a violation of this covenant.

5.4 Maintenance of Insurance

(a) General. Maintain liability, casualty, workers’ compensation and other
insurance (subject to customary deductibles and retentions) with responsible
insurance companies in such amounts and against such risks as is carried by
responsible companies engaged in similar businesses and owning similar assets in
the general areas in which Borrower and its Subsidiaries operate. Schedule 5.4
lists as of the Closing Date all insurance of any nature maintained for current
occurrences by Borrower and each of its Subsidiaries, as well as a summary of
the terms of such insurance. Borrower shall deliver to the Agent endorsements to
all of its and its Subsidiaries’ (a) “All Risk” and business interruption
insurance policies naming the Agent, for the benefit of the Agent and the
Lenders, as a loss payee, and (b) general liability and other liability policies
naming the Agent, for the benefit of the Agent and the Lenders, as an additional
insured. All policies of insurance on real and personal property will include an
endorsement, in form and substance acceptable to the Agent, showing loss payable
to the Agent, for the benefit of the Agent and the Lenders, (Form 438 BFU or
equivalent) and extra expense and business interruption endorsements. Such
endorsement, or an independent instrument furnished to the Agent, will provide
that the insurer will give at least 10 days’ prior written notice to the Agent
before any such policy or policies of insurance shall be altered or canceled.

(b) Satellite Insurance.

(1) Deliver a Certificate of Borrower to the Agent within 120 days after the end
of each Fiscal Year certifying that, subject to Section 5.4(b)(3), Borrower and
each of its Subsidiaries has obtained and has in full force and effect:

(i) with respect to each Covered Satellite for which the risk of loss passes to
Borrower or such Subsidiary at or before launch, launch insurance with respect
to each such Covered Satellite covering the launch of such Covered Satellite and
a period of time thereafter in an amount not less than the aggregate of the
purchase price of such Covered Satellite, the purchase price of launch services
therefor (other than for risks borne by the relevant satellite manufacturer or
by the relevant launch services provider pursuant to any launch risk guarantee)
and the premium payable for such insurance; provided that such launch insurance
is available for a price, in an amount and on other terms and conditions that
are, in the reasonable determination of Borrower, commercially reasonable; and

 

75



--------------------------------------------------------------------------------

(ii) at all times subsequent to the later of (x) initial completion of in-orbit
testing and (y) the coverage period of launch insurance described in clause
(1) above, In-Orbit Insurance with respect to Covered Satellites other than
Excluded Satellites in an amount not less than the Aggregate In-Orbit Insurance
Amount (with the allocation of such insurance among such Covered Satellites
being in Borrower’s discretion).

(2) Insurance policies required by Section 5.4(b)(1), shall:

(i) contain no exclusions other than:

(A) Acceptable Exclusions, and

(B) such specific exclusions applicable to the performance of the Covered
Satellite being insured as are reasonably acceptable to Borrower in order to
obtain insurance for a price that is, and on other terms and conditions that
are, commercially reasonable;

(ii) provide coverage on an all-risks basis for loss of and damage to the
Covered Satellite, subject to the exclusions specified above; and

(iii) name the Agent as an additional insured and loss payee.

(3) For any Covered Satellite, in lieu of In-Orbit Insurance, Borrower may, at
its option, maintain In-Orbit Spare Capacity in which event such Covered
Satellite (or portion, as applicable) shall be deemed to be insured for the
percentage of the Covered Satellite’s (or applicable portion’s) net book value
for which In-Orbit Spare Capacity is available. In the event of any loss, damage
or failure affecting a Covered Satellite or the expiration and non-renewal of an
insurance policy for a Covered Satellite resulting from a claim of loss under
such policy that causes a failure to comply with Section 5.4(b)(1)(ii), Borrower
and its Subsidiaries shall be deemed to be in compliance with
Section 5.4(b)(1)(ii) for the 120 days immediately following such loss, damage
or failure or policy expiration or non-renewal, provided that Borrower or a
Subsidiary, as the case may be, procures such In-Orbit Insurance or provides
such In-Orbit Spare Capacity as necessary to comply with Section 5.4(b)(1)(ii)
within such 120-day period.

5.5 Compliance With Laws. Comply with all Requirements of Law noncompliance with
which constitutes a Material Adverse Effect, except that Borrower and its
Subsidiaries need not comply with a Requirement of Law then being contested by
any of them in good faith by appropriate proceedings. No Covered Entity shall be
in violation of any Anti-Terrorism Laws or be named on any list of any
Governmental Agency promulgated in connection therewith (including, without
limitation, the U.S. Office of Foreign Asset Control list, Executive Order
No. 13224) that prohibits or limits the conduct of business with or the
receiving of funds, goods or services to or for the benefit of certain Persons
specified therein or that prohibits or limits any Lender or Issuing Lender from
making any advance or extension of credit to Borrower or from otherwise
conducting business with Borrower.

5.6 Inspection Rights. Upon reasonable notice, at any time during regular
business hours and as often as reasonably requested (but not so as to materially
interfere with the business of Borrower or any of its Subsidiaries) permit the
Agent, the Issuing Lender, or any Lender, or any authorized employee, agent or
representative thereof, at their own cost and expense prior to the occurrence of
an Event of Default, to examine, audit and make copies and abstracts from the
records and books of account of, and to

 

76



--------------------------------------------------------------------------------

visit and inspect the Properties of, Borrower and its Subsidiaries and to
discuss the affairs, finances and accounts of Borrower and its Subsidiaries with
any of their officers, key employees, internal accountants and, following the
occurrence of an Event of Default, independent accountants. The Agent or any
Lender, or any authorized employee, agent or representative shall (i) comply
with all sign-in procedures for visitors, (ii) observe all general and safety,
security, and governmental regulations in effect at the site, and (iii) observe
all rules regarding restricted areas and restricted information as required by
the United States Department of Defense.

5.7 Keeping of Records and Books of Account. Keep adequate records and books of
account reflecting all financial transactions in conformity in all material
respects with GAAP, consistently applied, and in conformity in all material
respects with all applicable requirements of any Governmental Agency having
regulatory jurisdiction over Borrower and its Subsidiaries.

5.8 Compliance With Agreements. Promptly and fully comply with all Contractual
Obligations to which any one or more of them is a party, except for any such
Contractual Obligations (a) the performance of which would not cause a Default
or Event of Default or (b) then being contested by any of them in good faith by
appropriate proceedings or (c) if the failure to comply does not constitute a
Material Adverse Effect.

5.9 Use of Proceeds. Use the proceeds of all Loans for working capital, capital
expenditures, and any other lawful corporate purposes permitted hereunder,
including, without limitation, refinancing or repayment of Indebtedness,
Satellite Activities and Permitted Acquisitions. Use each Letter of Credit for
the lawful corporate purposes of Borrower and its Subsidiaries.

5.10 Hazardous Materials Laws. Keep and maintain all Real Property and each
portion thereof in compliance in all material respects with all applicable
Hazardous Materials Laws, except to the extent that no Material Adverse Effect
could reasonably be expected to result therefrom, and promptly notify the Agent
in writing (attaching a copy of any pertinent written material) of (a) any and
all material enforcement, cleanup, removal or other governmental or regulatory
actions instituted, completed or threatened in writing by a Governmental Agency
pursuant to any applicable Hazardous Materials Laws, (b) any and all material
claims made or threatened in writing by any Person against Borrower relating to
damage, contribution, cost recovery, compensation, loss or injury resulting from
any Hazardous Materials and (c) discovery by any Senior Officer of Borrower of
any material occurrence or condition on any real Property adjoining or in the
vicinity of such Real Property that could reasonably be expected to cause such
Real Property or any part thereof to be subject to any material restrictions on
the ownership, occupancy, transferability or use of such Real Property under any
applicable Hazardous Materials Laws.

5.11 Syndication Process. Cooperate in such respects as may be reasonably
requested by the Arrangers in connection with the syndication of the credit
facilities under this Agreement, including the provision of information (in form
and substance acceptable to the Arrangers but subject to confidentiality
provisions) for inclusion in written materials furnished to prospective
syndicate members and the participation by Senior Officers in meetings with
prospective syndicate members. Nothing in this Section 5.11 shall obligate
Borrower to amend any Loan Document.

5.12 Future Subsidiaries; Additional Security Documentation.

(a) Cause each future Significant Domestic Subsidiary to promptly execute and
deliver to the Agent (x) no later than 10 Banking Days after the first
Determination Date (as defined below) following the creation or acquisition of
such Significant Domestic Subsidiary or the date on which such Domestic
Subsidiary becomes a Significant Domestic Subsidiary, or (y) in the case of a
Significant Domestic Subsidiary created or acquired in connection with a
Permitted

 

77



--------------------------------------------------------------------------------

Acquisition, no later than six (6) months after the consummation of such
Permitted Acquisition, in each case (i) the Subsidiary Guaranty, the Subsidiary
Pledge Agreement and the Subsidiary Security Agreement (or appropriate joinders
thereto, as applicable), and, as may reasonably be requested by the Agent,
landlord/mortgagee waivers, and (ii) an opinion of counsel from counsel and in
form and substance reasonably acceptable to the Agent.

(b) Pledge to the Agent pursuant to the Borrower Pledge Agreement (or, if
applicable, a Significant Domestic Subsidiary to pledge to the Agent pursuant to
the Subsidiary Pledge Agreement) (x) no later than 10 Banking Days after the
first Determination Date (as defined below) following the creation or
acquisition of a first-tier Significant Foreign Subsidiary or the date on which
a first-tier Foreign Subsidiary becomes a Significant Foreign Subsidiary, or
(y) in the case of a first-tier Significant Foreign Subsidiary created or
acquired in connection with a Permitted Acquisition, no later than six
(6) months after the consummation of such Permitted Acquisition, in each case
(i) 65% of the voting Equity Interests of such first-tier Significant Foreign
Subsidiary formed or acquired after the Closing Date and (ii) 100% of the
non-voting Equity Interests of such first-tier Significant Foreign Subsidiary.

(c) In addition to the foregoing, except to the extent set forth in the Borrower
Security Agreement, the Borrower Pledge Agreement, the Subsidiary Pledge
Agreement and the Subsidiary Security Agreement, respectively, Borrower, its
Significant Domestic Subsidiaries and each Subsidiary Guarantor shall cause such
documents and instruments as may be reasonably requested by the Agent (or any
Lender through the Agent) from time to time to be executed and delivered and do
such further acts and things as reasonably may be required in order for the
Agent, for the benefit of the Lenders, to obtain a fully perfected first
priority Lien on all Collateral, subject to Liens permitted by Section 6.9 and
subject to Section 9.2(e). For purposes of this Section 5.12, the “Determination
Date” shall be the date of delivery of the annual financial statements pursuant
to Section 7.1(c).

(d) In the event that any ECA Borrower or ECA Guarantor ceases to be party to a
Permitted ECA Financing, including due to the repayment of its obligations under
such Permitted ECA Financing, and such ECA Borrower or ECA Guarantor is (or
would be, but for the fact that it is an ECA Borrower or ECA Guarantor) a
Significant Domestic Subsidiary or a Significant Foreign Subsidiary, Borrower
shall comply with this Section 5.12 with respect to such Subsidiary within 90
calendar days from the date such Subsidiary ceases to be a party to a Permitted
ECA Financing.

5.13 Certain ECA Revenue. Unless the Agent shall otherwise consent in writing
with respect to any Permitted ECA Financing, 100% of the ECA Revenues Amount for
each ECA Project financed by a Permitted ECA Financing that is then outstanding,
to the extent not received by a Loan Party, must be transferred to a Loan Party
no later than 60 days following the end of each Fiscal Quarter (or 105 days in
the case of the fourth Fiscal Quarter of each Fiscal Year); provided that,
notwithstanding the foregoing, no portion of the ECA Revenues Amount shall be
required to be so transferred to a Loan Party if such transfer would be
prohibited by applicable Law.

For purposes of this Section 5.13, “ECA Revenues Amount” means, with respect to
any applicable ECA Project for any Fiscal Quarter, an amount equal to the total
subscription revenues received by any ECA Borrower or ECA Guarantor from
non-Affiliated third party retail or wholesale subscribers of their respective
satellite broadband services during such Fiscal Quarter to the extent generated
from such ECA Project; provided, that, in the event that subscription revenues
are generated from more than one ECA Project subject to a Permitted ECA
Financing, the calculation of the ECA Revenues Amounts for such ECA Projects
shall be without duplication.

 

78



--------------------------------------------------------------------------------

5.14 Post-Closing Obligations.

(a) Within 10 Banking Days after the Closing Date (or such longer period as may
be agreed to by the Agent in its sole discretion), the Agent shall have received
endorsements naming the Agent, for the benefit of the Secured Parties, as
additional insured and loss payee under each policy of insurance maintained by
Borrower or any of its Subsidiaries in accordance with, and to the extent
required by, Section 5.4(a).

(b) Within 45 days after the Closing Date (or such longer period as may be
agreed to by the Agent in its sole discretion), the Agent shall have received
endorsements naming the Agent, for the benefit of the Secured Parties, as
additional insured and loss payee under each policy of insurance maintained by
Borrower or any of its Subsidiaries with respect to any Covered Satellites in
accordance with, and to the extent required by, Section 5.4(b).

ARTICLE 6

NEGATIVE COVENANTS

So long as any Advance remains unpaid, or any other Obligation remains unpaid
(other than contingent indemnification obligations for which no claim has been
made), or any portion of any Commitments remains in force or any Letter of
Credit is outstanding, Borrower shall not, and shall not permit any of its
Subsidiaries to, unless the Agent (with the written approval of the Requisite
Lenders or, if required by Section 11.2, of all of the Lenders) otherwise
consents:

6.1 Payment of Subordinated Obligations. Pay any (a) principal (including
sinking fund payments) or any other amount (other than scheduled interest
payments) with respect to any Subordinated Obligation, or purchase or redeem (or
offer to purchase or redeem) any Subordinated Obligation, or deposit any monies,
securities or other Property with any trustee or other Person to provide
assurance that the principal or any portion thereof of any Subordinated
Obligation will be paid when due or otherwise to provide for the defeasance of
any Subordinated Obligation (unless permitted pursuant to an Affiliate
Subordination Agreement), in each case prior to the scheduled maturity thereof
or (b) scheduled interest on any Subordinated Obligation unless the payment
thereof is then permitted pursuant to the terms of the indenture or other
agreement governing such Subordinated Obligation, in each case, other than
(i) in connection with a refinancing, refunding, renewal, exchange or extension
of any such Subordinated Obligation to the extent permitted by Section 6.10(f)
or (ii) such payments that are made with the Available Basket Amount so long as
both before and after giving effect to such payment on a pro forma basis, (a) no
Default or Event of Default exists or would result therefrom and (b) the Senior
Secured Leverage Ratio does not exceed 2.00 to 1.0.

6.2 Disposition of Property. Make any Disposition of its Property, whether now
owned or hereafter acquired, except (a) a Disposition by Borrower to a
Wholly-Owned Subsidiary which is a Subsidiary Guarantor, or by a Subsidiary to
Borrower or another Subsidiary (provided that any Disposition by a Subsidiary
Guarantor must be to another Subsidiary Guarantor or to Borrower),
(b) Investments permitted by Section 6.16 to the extent constituting
Dispositions, (c) Dispositions permitted by Section 6.15, (d) Dispositions of
(i) accounts receivable and (ii) collateral securing accounts receivable and
guarantees supporting accounts receivable, in each case set forth in clauses
(i) and (ii) as transferred in connection with a receivables financing permitted
under Section 6.10(k) (it being agreed that any lien releases to be executed by
the Agent in connection therewith shall be limited to Collateral not exceeding
$25,000,000 in the aggregate and shall otherwise be in form reasonably
acceptable to the Agent),

 

79



--------------------------------------------------------------------------------

(e) Dispositions, of which the fair market value (as reasonably determined in
good faith by Borrower’s senior management), when aggregated with the proceeds
of all other Dispositions incurred under this clause (e) within the same Fiscal
Year, are less than or equal to the greater of (i) $75,000,000 and (ii) 10% of
Consolidated Total Assets, and (f) sales, rentals or leases of satellite
capacity, bandwidth, beams, transponders or threads or other grants of rights of
satellite use or of any other portion of a Satellite in the ordinary course of
business; provided that in the case of clause (d), no Default or Event of
Default then exists or would result from Dispositions made in connection with
any new or extended receivables financing and in the case of clause (e), no
Default or Event of Default then exists or would result from such Disposition.

6.3 Mergers. Merge or consolidate with or into any Person, except (a) mergers
and consolidations of a Subsidiary of Borrower or TrellisWare into Borrower or a
Wholly-Owned Subsidiary, or of Subsidiaries with each other, (b) a merger or
consolidation of any Subsidiary of Borrower to the extent in connection with a
disposition not prohibited by Section 6.2 and (c) a merger or consolidation of a
Person into Borrower or with or into a Wholly-Owned Subsidiary of Borrower which
constitutes a Permitted Acquisition; provided that, in each case set forth in
clauses (a) and (c) above, (i) Borrower is the surviving entity of any merger to
which it is a party, (ii) a Subsidiary Guarantor is the surviving entity of any
merger between a non- Subsidiary Guarantor and a Subsidiary Guarantor, (iii) no
Default or Event of Default then exists or would result therefrom and
(iv) Borrower and each of the Subsidiary Guarantors execute such amendments to
the Loan Documents as the Agent may reasonably determine are appropriate as a
result of such merger in order to preserve the enforceability of the Loan
Documents on the parties thereto and their successors, if any, and except to the
extent set forth in the Security Agreements, maintain the perfection of the
Agent’s Liens on the Collateral.

6.4 Hostile Acquisitions. Use the proceeds of any Loan in connection with the
acquisition of part or all of a voting interest of five percent (5%) or more in
any corporation or other business entity if such acquisition is opposed by the
board of directors or equivalent governing body of such corporation or business
entity.

6.5 Acquisitions. Make any Acquisition other than a Permitted Acquisition.

6.6 Distributions. Make any Distribution, whether from capital, income or
otherwise, and whether in Cash or other Property if immediately before and after
giving effect to such Distribution, (x) the Senior Secured Leverage Ratio,
calculated on a pro forma basis after giving effect to such Distribution,
exceeds 2.50 to 1.00 or (y) Liquidity is less than $50,000,000, except:

(a) Distributions by any Subsidiary to Borrower or to any other Subsidiary (and
if such Subsidiary is not a Wholly-Owned Subsidiary, to the other holders of its
Equity Interests, provided that Borrower or such other Subsidiary receives at
least its pro rata share of such Distribution);

(b) Distributions by any Subsidiary or Borrower involving the retirement,
redemption, purchase or other acquisition of Equity Interests under any stock
option or other equity compensation plan or any other agreement to compensate
employees, officers, directors, management or consultants of Borrower or its
Subsidiaries, not to exceed $5,000,000 in the aggregate in any Fiscal Year;

(c) stock dividends payable on Common Stock;

(d) Distributions not to exceed $10,000,000 in the aggregate in any Fiscal Year;
and

 

80



--------------------------------------------------------------------------------

(e) Distributions made with the Available Basket Amount.

6.7 ERISA. At any time, (a) permit any Pension Plan to: (i) engage in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code);
(ii) fail to comply with ERISA or any other applicable Laws; (iii) incur any
material “accumulated funding deficiency” (as defined in Section 302 of ERISA);
or (iv) terminate in any manner, which, with respect to each event listed above,
could reasonably be expected to result in a Material Adverse Effect or
(b) withdraw, completely or partially, from any Multiemployer Plan if to do so
could reasonably be expected to result in a Material Adverse Effect.

6.8 Change in Nature of Business. Engage in any businesses other than the
Permitted Business.

6.9 Liens. Create, incur, assume or suffer to exist any Lien of any nature upon
or with respect to any of their respective Properties, whether now owned or
hereafter acquired, except:

(a) Liens existing on the Closing Date and disclosed in Schedule 6.9 and any
renewals/extensions or amendments thereof, provided that the obligations secured
or benefited thereby are not increased (except as expressly contemplated by the
contracts or other instruments governing such Liens, as in effect on the Closing
Date);

(b) Liens in favor of the Agent pursuant to the Security Agreements;

(c) Permitted Encumbrances;

(d) Liens on personal property acquired by Borrower or any of its Subsidiaries
that were in existence at the time of the acquisition of such Property and were
not created in contemplation of such acquisition;

(e) Liens on real property acquired by Borrower or any of its Subsidiaries for
use in the business of Borrower or such Subsidiary;

(f) Liens on Property or Equity Interests of a Person at the time such Person,
as permitted by this Agreement, becomes a Subsidiary or is merged or
consolidated with or into Borrower or any of its Subsidiaries; provided,
however, that such Liens were in existence at the time such Person became a
Subsidiary or merged or consolidated with or into Borrower or any of its
Subsidiaries and were not created in contemplation of such event; provided
further, however, that any such Lien may not extend to any other property owned
by Borrower or any other Subsidiary thereof;

(g) Liens securing Indebtedness permitted by Section 6.10(d); provided, that
(i) any such Lien shall attach only to the Property, insurance or services
purchased or otherwise leased, constructed, installed, improved, designed,
repaired or maintained, and any insurance, licenses, permits, authorizations and
construction or launch contracts relating thereto, and (ii) any such Lien shall
be created concurrently with or within twelve (12) months following the
acquisition of such Property, insurance or services;

(h) Liens securing obligations of Borrower or any of its Subsidiaries under any
Secured Hedging Agreement;

(i) Liens securing Indebtedness permitted under Section 6.10(k);

 

81



--------------------------------------------------------------------------------

(j) Liens encumbering ECA Assets securing Permitted ECA Financings; and

(k) Liens securing Indebtedness or other obligations in an aggregate principal
amount not to exceed $50,000,000 at any time outstanding; provided that any such
Liens attaching to Collateral shall not secure Indebtedness for borrowed money
and the aggregate amount of Indebtedness and other obligations secured by Liens
on Collateral shall not exceed $10,000,000 at any time outstanding.

6.10 Indebtedness and Guaranty Obligations. Create, incur or assume any
Indebtedness or Guaranty Obligation except:

(a) Indebtedness and Guaranty Obligations existing on the Closing Date and
disclosed in Schedule 6.10, and refinancings, renewals, extensions or amendments
that do not increase the amount thereof (except by an amount no greater than the
sum of unpaid accrued interest thereon, any premium reasonably determined to be
necessary to accomplish such transaction, any original issue discount on such
refinancing, renewing, extending or replacement Indebtedness, and reasonable
fees and expenses incurred in connection with the foregoing);

(b) Indebtedness and Guaranty Obligations under the Loan Documents;

(c) Subject to Section 6.16, unsecured Indebtedness (and unsecured Guaranty
Obligations with respect thereto) of any Subsidiary to Borrower or to any other
Subsidiary, or of Borrower to any Subsidiary;

(d) Indebtedness consisting of (i) Capital Lease Obligations or (ii) otherwise
incurred to finance all or any part of (X) the purchase, lease, construction,
installation or improvement of any Property (including, without limitation, any
satellites or related gateway facilities, earth stations and other ground
infrastructure), (Y) the design, repair or maintenance of any Satellite Project
(including, without limitation, any satellites or related gateway facilities,
earth stations and other ground infrastructure) or (Z) satellite launch or
in-orbit insurance premiums or launch services (so long as, in the case of this
clause (ii) (A) the Indebtedness incurred therewith shall not exceed one hundred
percent (100%) of the price or cost of the purchase, lease, construction,
installation, improvement, design, repair or maintenance of such Property or
such premiums or launch services, as applicable, and (B) such Indebtedness shall
be incurred concurrently with or within twelve (12) months following the
purchase, lease, construction, installation, improvement, design, repair or
maintenance of such Property or incurrence of such premiums or launch services,
as applicable), and any refinancings, renewals, extensions or amendments of such
Indebtedness under clause (i) or (ii) that do not increase the amount thereof
(except by an amount no greater than the sum of unpaid accrued interest thereon,
any premium reasonably determined to be necessary to accomplish such
transaction, any original issue discount on such refinancing, renewing,
extending or replacement Indebtedness, and reasonable fees and expenses incurred
in connection with the foregoing); provided that, in the case of any
Indebtedness incurred under this clause (d), if immediately before or after
giving effect to the incurrence of any such Indebtedness, the Senior Secured
Leverage Ratio (calculated on a pro forma basis after giving effect to the
incurrence of such Indebtedness and the application of the proceeds therefrom)
is greater than 2.50 to 1.00, the outstanding principal amount of such
Indebtedness incurred at a time when the Senior Secured Leverage Ratio
(calculated on a pro forma basis after giving effect to the incurrence of such
Indebtedness and the application of the proceeds therefrom) is greater than 2.50
to 1.00, shall not exceed the sum of (x) $50,000,000 plus (y) 10% of Borrower’s
consolidated trailing twelve month EBITDA as of Borrower’s most recent Fiscal
Quarter end for

 

82



--------------------------------------------------------------------------------

which financial statements prepared on a consolidated basis in accordance with
GAAP are available (or are required to have been delivered pursuant to
Section 7.1(a) and (c));

(e) Indebtedness incurred to finance the purchase or construction of real
property used in the business of Borrower or any of its Subsidiaries;

(f) Subordinated Obligations, and any Permitted Refinancing Indebtedness in
respect thereof;

(g) Indebtedness under Hedging Agreements permitted under Section 6.20;

(h) Subject to Section 6.16, unsecured Guaranty Obligations in support of the
obligations of a Wholly Owned Subsidiary or a Joint Venture; provided that such
obligations of a Wholly Owned Subsidiary or a Joint Venture are not prohibited
by this Agreement;

(i) Indebtedness of a Person acquired in a Permitted Acquisition which is
outstanding at the time of such acquisition (other than Indebtedness incurred
solely in contemplation of such acquisition);

(j) Indebtedness or Guaranty Obligations incurred in connection with Investments
permitted under clause (m) of Section 6.16;

(k) Indebtedness incurred by Borrower or any Subsidiary arising from the
factoring or securitizing of accounts receivable in the ordinary course of
business in an aggregate principal amount outstanding at any one time not to
exceed $25,000,000;

(l) Permitted Additional Senior Indebtedness if, immediately before and after
giving effect to the incurrence thereof, the Total Leverage Ratio (calculated on
a pro forma basis after giving effect to the incurrence of such Indebtedness and
the application of the proceeds therefrom) would not be greater than 4.25 to
1.00;

(m) Indebtedness of an ECA Borrower and ECA Guarantors under a Permitted ECA
Financing; provided that if immediately before or after giving effect to the
incurrence of any such Indebtedness the Senior Secured Leverage Ratio
(calculated on a pro forma basis after giving effect to the incurrence of such
Indebtedness and the application of the proceeds therefrom) exceeds 2.50 to
1.00, then no additional Indebtedness may be incurred under this clause (m) if
(or that would otherwise cause) the sum of (i) the aggregate outstanding
principal amount of all Indebtedness under this clause (m) incurred at a time
when the Senior Secured Leverage Ratio (calculated on a pro forma basis after
giving effect to the incurrence of such Indebtedness and the application of the
proceeds therefrom) exceeded 2.50 to 1.00 plus (ii) the aggregate amount of
Investments then outstanding that were made under Section 6.16(o) at a time when
the Senior Secured Leverage Ratio (calculated on a pro forma basis after giving
effect to the making of such Investment) exceeded 2.50 to 1.00, would exceed the
sum of (x) $50,000,000 plus (y) 10% of Borrower’s consolidated trailing twelve
month EBITDA as of Borrower’s most recent Fiscal Quarter end for which financial
statements prepared on a consolidated basis in accordance with GAAP are
available (or are required to have been delivered pursuant to Section 7.1(a) and
(c));

(n) Unsecured Guaranty Obligations of Borrower in respect of Indebtedness
relating to Permitted ECA Financings and permitted by Section 6.10(m);

 

83



--------------------------------------------------------------------------------

(o) Indebtedness in a principal aggregate amount not to exceed $50,000,000 at
any time outstanding; and

(p) Obligations under Bank Products;

provided that all Indebtedness owed by Borrower or a Subsidiary Guarantor to a
Subsidiary that is not a Subsidiary Guarantor shall be subordinated pursuant to
an Affiliate Subordination Agreement.

6.11 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of Borrower other than (a) employment, consulting, service,
termination, compensation, expense reimbursement or indemnification arrangements
with directors or officers, or loans or advances to officers, in each case in
the ordinary course of business and otherwise permitted under this Agreement,
(b) transactions that are fully disclosed to the board of directors (or a
committee thereof) of Borrower and expressly authorized by a resolution of the
board of directors (or committee) of Borrower which is approved by a majority of
the directors (or committee) not having an interest in the transaction,
(c) transactions between or among Borrower and its Subsidiaries,
(d) transactions on overall terms at least as favorable to Borrower or its
Subsidiaries as would be the case in an arm’s-length transaction between
unrelated parties of equal bargaining power and (e) transactions specifically
permitted by Sections 6.2(a) and (b), Section 6.6 and Sections 6.16(e), (f),
(j) and (k) and (f) payment by Borrower or any of its Subsidiaries of management
fees or fees for services not to exceed $500,000 in the aggregate in any fiscal
year (exclusive of reimbursements to Borrower by its Subsidiaries of actual
costs and allocable overhead), to Borrower or any Affiliate of Borrower (as such
amount may be increased with the prior written approval of the Agent).

6.12 Negative Pledges. Agree with any Person other than the Agent not to grant a
security interest in or otherwise encumber, any of its property, or covenant to
any other Person that Borrower or any Subsidiary Guarantor in the future will
refrain from creating, incurring, assuming or allowing any Lien with respect to
any of Borrower’s or such Subsidiary Guarantor’s property, in each case, except
(i) as set forth in the documents implementing any Permitted Additional Senior
Indebtedness, (ii) customary restrictions on assignment in leases, license,
contracts and other agreements, (iii) any agreement evidencing Indebtedness
secured by Liens permitted by Section 6.9, as to the assets securing such
Indebtedness, (iv) any agreement evidencing an asset sale or other disposition
permitted by this Agreement, as to the assets being sold or disposed of,
(v) restrictions or conditions contained in the documents governing the 2012
Senior Notes and the documents governing any refinancing, renewal, extension or
amendment thereof permitted by Section 6.10(a) (provided such restrictions in
any documents governing any refinancing, renewal, extension or amendment thereof
permitted by Section 6.10(a) are not materially more restrictive, taken as a
whole and as determined in good faith and certified on behalf of Borrower by a
Responsible Official, than those in the Indebtedness being refinanced),
(vi) intellectual property licenses, (vii) Communications Licenses and other
government licenses, authorizations, approvals, orders, consents and permits,
(viii) customary provisions with respect to the creation or assumption of any
such Liens in joint venture agreements to the extent such Joint Ventures are
permitted hereunder and (ix) as set forth in the documents governing any
Permitted ECA Financings so long as such restrictions relate only to ECA
Borrowers, ECA Guarantors and ECA Assets.

6.13 Total Leverage Ratio. Permit the Total Leverage Ratio as of the last day of
any Fiscal Quarter to be greater than 4.50 to 1.00; provided, however, that in
the event of (a) any Permitted Acquisition for which the aggregate purchase
consideration exceeds $200,000,000 and/or (b) any Satellite Trigger, the maximum
permitted Total Leverage Ratio shall increase to 4.75 to 1.00 for the six
consecutive Fiscal Quarter period beginning with the Fiscal Quarter in which
each such Permitted Acquisition or Satellite Trigger occurs, so long as Borrower
is in compliance on a Pro Forma Basis with

 

84



--------------------------------------------------------------------------------

this Section 6.13 at such 4.75 to 1.00 level after giving effect to such
Permitted Acquisition or Satellite Trigger.

6.14 Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the last
day of any Fiscal Quarter to be less than 3.25 to 1.00.

6.15 Sales and Lease-Backs. Enter into any Sale and Leaseback Transaction other
than with respect to (i) real property owned by Borrower or any Subsidiary and
(ii) customer premises equipment.

6.16 Investments. Make any Investment if, immediately before and after giving
effect to such Investment, (x) the Senior Secured Leverage Ratio, calculated on
a pro forma basis after giving effect to such Investment, exceeds 2.50 to 1.00
or (y) Liquidity is less than $50,000,000, other than:

(a) [Intentionally Omitted];

(b) Investments consisting of Cash Equivalents;

(c) Investments in a Person that is the subject of a Permitted Acquisition;

(d) Investments consisting of advances to officers, directors and employees of a
Borrower or of any Subsidiary for travel, entertainment, relocation, anticipated
bonus and analogous ordinary business purposes;

(e) Investments in a Loan Party;

(f) Investments in a Foreign Subsidiary that is a Wholly-Owned Subsidiary or a
Domestic Subsidiary that is a Wholly-Owned Subsidiary and not a Subsidiary
Guarantor, ECA Borrower, or ECA Guarantor; provided that (i) at the time any
such Investment is made (and giving effect thereto), the aggregate amount of all
such Investments in all Foreign Subsidiaries and all such Domestic Subsidiaries
made pursuant to this clause (f) then outstanding, together with all Investments
in Joint Ventures made pursuant to clause (k) below that are then outstanding,
does not exceed one and one-half (1.50) times Borrower’s consolidated trailing
twelve month EBITDA as of Borrower’s most recent Fiscal Quarter end for which
financial statements prepared on a consolidated basis in accordance with GAAP
are available (or are required to have been delivered pursuant to Section 7.1(a)
and (c)) and (ii) the Agent has received a pledge of Equity Interests in such
Foreign Subsidiary and such Domestic Subsidiary to the extent required pursuant
to Section 5.12, and Borrower is otherwise in compliance with any deliveries
expressly contemplated by Section 5.12 with respect to such Foreign Subsidiary
and such Domestic Subsidiary;

(g) Investments consisting of the extension of credit to customers or suppliers
of Borrower and its Subsidiaries in the ordinary course of business and any
Investments received in satisfaction or partial satisfaction thereof;

(h) Investments received in connection with the settlement of a bona fide
dispute with another Person;

(i) Investments representing all or a portion of the sales price of Property
sold or services provided to another Person;

 

85



--------------------------------------------------------------------------------

(j) Investments by Foreign Subsidiaries in any other Subsidiary of a Borrower
(whether a Domestic Subsidiary or a Foreign Subsidiary);

(k) Investments in a Joint Venture; provided that (i) at the time any such
Investment is made (and giving effect thereto), the aggregate amount of all such
Investments in all Joint Ventures made pursuant to this clause (k) then
outstanding, together with all Investments in Foreign Subsidiaries and in
Domestic Subsidiaries made pursuant to clause (f) above that are then
outstanding, does not exceed one and one half (1.50) times Borrower’s
consolidated trailing twelve month EBITDA as of Borrower’s most recent Fiscal
Quarter end for which financial statements prepared on a consolidated basis in
accordance with GAAP are available (or are required to have been delivered
pursuant to Section 7.1(a) and (c)) and (ii) the Agent has received a pledge of
Borrower or any Subsidiary Guarantor’s Equity Interests in such Joint Venture,
if any, to the extent required pursuant to the Borrower Pledge Agreement or
Subsidiary Pledge Agreement, as the case may be;

(l) In addition to clause (g) above, Investments consisting of the extension of
credit to customers of Borrower and its Subsidiaries for the purpose of
financing such customers’ purchases of Borrower’s and/or its Subsidiaries’
products, not to exceed $10,000,000 in the aggregate at any time during the term
of this Agreement;

(m) Investments not to exceed, in any Fiscal Year (when taken together with all
other Investments then outstanding made under this clause (m) in such Fiscal
Year), an amount equal to $25,000,000; provided that (i) if at the end of the
applicable Fiscal Year, Investments made pursuant to this clause (m) are less
than $25,000,000 in the aggregate in such Fiscal Year, then the amount by which
$25,000,000 exceeds the Investments made in such Fiscal Year pursuant to this
clause (m) may be carried forward and included in the aggregate amount of
Investments permitted to be made in succeeding Fiscal Years pursuant to this
clause (m) (including the application of any carry-forward permitted by this
subclause (i)), and (ii) in no event shall the amount of Investments made
pursuant to this clause (m) in any Fiscal Year exceed $50,000,000;

(n) Investments made with the Available Basket Amount; and

(o) Investments in an ECA Borrower or an ECA Guarantor (or in any Subsidiary
substantially concurrently with such Subsidiary becoming an ECA Borrower or an
ECA Guarantor) in connection with a Permitted ECA Financing; provided that at
the time any such Investment is made (and giving effect thereto), the sum of
(i) the aggregate outstanding principal amount of all Indebtedness under
Section 6.10(m) incurred at a time when the Senior Secured Leverage Ratio
(calculated on a pro forma basis after giving effect to the incurrence of such
Indebtedness and the application of the proceeds therefrom) exceeded 2.50 to
1.00 plus (ii) the aggregate amount of Investments then outstanding that were
made under this Section 6.16(o) at a time when the Senior Secured Leverage Ratio
(calculated on a pro forma basis after giving effect to the making of such
Investment) exceeded 2.50 to 1.00, does not exceed the sum of (x) $50,000,000
plus (y) 10% of Borrower’s consolidated trailing twelve month EBITDA as of
Borrower’s most recent Fiscal Quarter end for which financial statements
prepared on a consolidated basis in accordance with GAAP are available (or are
required to have been delivered pursuant to Section 7.1(a) and (c)).

6.17 Capital Expenditures. Make any Capital Expenditure if, immediately before
and after giving effect to the making thereof, (x) the Senior Secured Leverage
Ratio (calculated on a pro forma basis after giving effect to the making of any
such Capital Expenditure) exceeds 2.50 to 1.00, (y) Liquidity is less than
$50,000,000 or (z) Borrower is not in compliance with the financial covenants
set

 

86



--------------------------------------------------------------------------------

forth in Sections 6.13 and 6.14 determined on a pro forma basis as of the Fiscal
Quarter most recently ended for which financial statements prepared on a
consolidated basis in accordance with GAAP are available (or are required to
have been delivered pursuant to Section 7.1(a) and (c)), other than:

(a) Capital Expenditures in respect of the Existing Satellite Systems, including
all Satellite Activities in connection with Existing Satellite Systems, in an
amount not to exceed $40,000,000 in the aggregate;

(b) Capital Expenditures in respect of any Other Satellite Projects (“Satellite
Project Capex”), in an amount not to exceed $675,000,000 in the aggregate per
Satellite Project;

(c) Capital Expenditures (including, for the avoidance of doubt, Capital
Expenditures in respect of any Satellite Project allocated by Borrower to this
clause (c)) in an amount not to exceed $200,000,000 in any Fiscal Year; provided
that, (x) if at the end of the applicable Fiscal Year, Capital Expenditures made
pursuant to this clause (c) are less than $200,000,000 in the aggregate in such
Fiscal Year, then the amount by which $200,000,000 exceeds the Capital
Expenditures made in such Fiscal Year pursuant to this clause (c) may be carried
forward and included in the aggregate amount of Capital Expenditures permitted
to be made in succeeding Fiscal Years pursuant to this clause (c) (including the
application of any carry-forward permitted by this subclause (x)) and (y) in no
event shall Capital Expenditures made pursuant to this clause (c) exceed
$250,000,000 in any Fiscal Year; and

(d) Capital Expenditures made using the Available Basket Amount (including, for
the avoidance of doubt, Capital Expenditures in respect of any Satellite Project
allocated by Borrower to this clause (d)).

For purposes of this Section 6.17, (i) expenditures by Borrower or the
Subsidiaries with respect to customer premises equipment and capitalized
software costs shall not be deemed to be Capital Expenditures, (ii) Capital
Expenditures to be used for or in relation to more than one Satellite Project
shall not be double-counted and may be allocated by Borrower in whole or in part
to any applicable Satellite Project and (iii) in the event that Satellite
Project Capex relates to or is used in connection with more than one Satellite
or Satellite Project (including with respect to the Existing Satellite Systems),
Satellite Project Capex allocated by Borrower to one Satellite Project for
purposes of this Section 6.17 shall not count towards any other Satellite
Project.

6.18 Amendments to Subordinated Obligations. Amend or modify any term or
provision of any indenture, agreement or instrument evidencing or governing any
Subordinated Obligation in any respect that will or may have a Material Adverse
Effect, in each case, other than in connection with a refinancing, renewal,
exchange or extension of any such Subordinated Obligation to the extent
permitted by Section 6.10(f).

6.19 Changes in Name, Location of Chief Executive Offices, Etc. Without
providing notification to the Agent make any change in the corporate name of
Borrower, or without providing ten (10) calendar days prior written notice to
the Agent, make any change in the location of Borrower’s material assets (other
than changes in the location of Satellites following the launch thereof),
principal place of business or chief executive office.

6.20 Hedging Agreements. Enter into any Hedging Agreement, except
(a) non-speculative Hedging Agreements entered into to hedge or mitigate risks
to which Borrower or any Subsidiary has actual or anticipated exposure (other
than those in respect of Equity Interests of Borrower or any of its
Subsidiaries), and (b) non-speculative Hedging Agreements entered into in order
to effectively cap, collar

 

87



--------------------------------------------------------------------------------

or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of Borrower or any Subsidiary.

ARTICLE 7

INFORMATION AND REPORTING REQUIREMENTS

7.1 Financial and Business Information. So long as any Advance remains unpaid,
any Letter of Credit is outstanding or any other Obligation remains unpaid
(other than contingent indemnification obligations for which no claim has been
made), or any portion of any Commitments remains in force, Borrower shall, at
Borrower’s sole expense, deliver to the Agent for distribution by it to the
Lenders:

(a) As soon as practicable, and in any event within 45 days after the end of
each Fiscal Quarter (other than the fourth Fiscal Quarter in any Fiscal Year),
the consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such Fiscal Quarter and the consolidated statements of operations and cash flows
for such Fiscal Quarter and the portion of the Fiscal Year ended with such
Fiscal Quarter, together with a backlog report of Borrower and its Subsidiaries,
all in reasonable detail. Such financial statements shall be certified by the
chief financial officer of Borrower or his or her designated representative as
fairly presenting in all material respects the consolidated financial condition,
results of operations and cash flows of Borrower and its Subsidiaries in
accordance with GAAP (other than footnote disclosures), consistently applied, as
at such date and for such periods, subject only to normal year-end accruals and
audit adjustments;

(b) As soon as practicable, and in any event before the commencement of a
Pricing Period, a Pricing Certificate for such Pricing Period setting forth a
calculation of the Total Leverage Ratio as of the last day of the Fiscal Quarter
immediately prior to such Pricing Period, and providing reasonable detail as to
the calculation thereof, which calculations in the case of the fourth Fiscal
Quarter in any Fiscal Year shall be based on the preliminary unaudited financial
statements of Borrower and its Subsidiaries for such Fiscal Quarter, and as soon
as practicable thereafter, in the event of any material variance in the actual
calculation of the Total Leverage Ratio from such preliminary calculation, a
revised Pricing Certificate setting forth the actual calculation thereof;

(c) As soon as practicable, and in any event within 90 days after the end of
each Fiscal Year, (i) the consolidated balance sheet of Borrower and its
Subsidiaries as at the end of such Fiscal Year and the consolidated statements
of operations, stockholders’ equity and cash flows, in each case of Borrower and
its Subsidiaries for such Fiscal Year, together with a backlog report of
Borrower and its Subsidiaries, all in reasonable detail, (ii) supplements to
Schedule A to the Borrower Security Agreement and any Subsidiary Security
Agreement to reflect any new deposit accounts and securities accounts included
in the Collateral and to remove deposit accounts and securities accounts no
longer included in the Collateral, and supplements to Schedule B to the Borrower
Security Agreement and any Subsidiary Security Agreement to reflect the
publication or registration of new Copyrights or applications thereof, new Marks
and new Patents (each as defined in the Borrower Security Agreement or
Subsidiary Security Agreement, as applicable), and (iii) worksheets or other
calculations used by Borrower in determining whether or not Significant
Subsidiaries exist as of the Determination Date occurring as of the end of such
Fiscal Year. Such financial statements shall be prepared in accordance with
GAAP, consistently applied, and such consolidated financial statements shall be
accompanied by a report of PricewaterhouseCoopers LLP or other independent
public accountants of recognized standing selected by Borrower and reasonably
satisfactory to the Requisite Lenders, which report

 

88



--------------------------------------------------------------------------------

shall be prepared in accordance with GAAP as at such date, and shall not be
subject to any qualifications or exceptions as to the scope of the audit nor to
any other qualification or exception determined by the Requisite Lenders in
their good faith business judgment to be adverse to the interests of the
Lenders;

(d) As soon as practicable, and in any event within 120 days after the end of
each Fiscal Year, a budget and projections by Fiscal Quarter for the
then-current Fiscal Year (the “First Year”) and by Fiscal Year for each
succeeding Fiscal Year through the latest Maturity Date in effect (the
“Succeeding Years”), including for the First Year, projected consolidated
balance sheets, statements of operations and statements of cash flow of Borrower
and its Subsidiaries, forecast assumptions, and a budget for Capital
Expenditures, and, for the Succeeding Years, projected consolidated condensed
balance sheets and statements of operations and cash flows of Borrower and its
Subsidiaries, forecast assumptions, and a budget for Capital Expenditures, all
in reasonable detail;

(e) Promptly after request by the Agent or any Lender, copies of any detailed
audit reports by independent accountants in connection with the accounts or
books of Borrower or any of its Subsidiaries, or any audit of any of them;

(f) Promptly, and in any event within five (5) Banking Days after receipt
thereof by Borrower or any Subsidiary thereof, copies of each material notice or
other material correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of Borrower or any Subsidiary thereof;

(g) Promptly after request by the Agent or any Lender, copies of any other
report or other document that was filed by Borrower with any Governmental
Agency, but excluding such reports or documents as are filed with any
Governmental Agency as part of Borrower’s ordinary course transactions with any
Governmental Agency;

(h) Promptly upon a Senior Officer becoming aware, and in any event within five
(5) Banking Days after becoming aware, of the occurrence of any (i) “reportable
event” (as such term is defined in Section 4043 of ERISA, but excluding such
events as to which the PBGC has by regulation waived the requirement therein
contained that it be notified within thirty days of the occurrence of such
event) or (ii) non-exempt “prohibited transaction” (as such term is defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Pension Plan or
any trust created thereunder, telephonic notice specifying the nature thereof,
and, no more than two (2) Banking Days after such telephonic notice, written
notice again specifying the nature thereof and specifying what action Borrower
is taking or proposes to take with respect thereto, and, when known, any action
taken by the Internal Revenue Service with respect thereto;

(i) As soon as practicable, and in any event within five (5) Banking Days after
a Senior Officer becomes aware of the existence of any condition or event which
constitutes a Default or Event of Default, telephonic notice specifying the
nature and period of existence thereof, and, no more than five (5) Banking Days
after such telephonic notice, written notice again specifying the nature and
period of existence thereof and specifying what action Borrower is taking or
proposes to take with respect thereto;

(j) Promptly upon a Senior Officer becoming aware that (i) any Person has
commenced a legal proceeding with respect to a claim against Borrower that is
$10,000,000 or more in excess of the amount thereof that is fully covered by
insurance, (ii) any creditor under a

 

89



--------------------------------------------------------------------------------

credit agreement involving Indebtedness of $10,000,000 or more or any lessor
under a lease involving aggregate rent of $10,000,000 or more has asserted a
default thereunder on the part of Borrower or, (iii) any Person has commenced a
legal proceeding with respect to a claim against Borrower under a contract that
is not a credit agreement or material lease with respect to a claim of in excess
of $10,000,000 or which otherwise may reasonably be expected to result in a
Material Adverse Effect, a written notice describing the pertinent facts
relating thereto and what action Borrower is taking or proposes to take with
respect thereto; and

(k) Such other data and information as from time to time may be reasonably
requested by the Agent, any Lender (through the Agent) or the Requisite Lenders,
to the extent reasonably available to Borrower.

7.2 Intentionally Omitted.

7.3 Compliance Certificates. Borrower shall, at Borrower’s sole expense, deliver
to the Agent for distribution by it to the Lenders concurrently with the
financial statements required pursuant to Sections 7.1(a) and 7.1(c), a
Compliance Certificate signed by a Senior Officer or his or her designated
representative.

7.4 Electronic Communications; Platform.

(a) Reports required to be delivered pursuant to Sections 7.1(a) and 7.1(c) may
be delivered electronically and if so, shall be deemed to have been delivered on
the date on which Borrower posts such reports, or provides a link thereto, when
such report is posted electronically on SyndTrak, IntraLinks, DebtX or such
other similar electronic platform (the “Platform”) as the Agent may select, the
SEC’s EDGAR database, or other relevant website that each Lender and the Agent
have access to (whether a commercial, third-party website or whether sponsored
by the Agent), if any, on Borrower’s behalf; provided, that: (a) Borrower shall
deliver paper copies of such reports to the Agent or any Lender who requests
Borrower to deliver such paper copies until written request to cease delivering
paper copies is given by the Agent or such Lender; (b) Borrower shall notify
(which may be by facsimile or electronic mail) the Agent and each Lender of the
posting of any such reports and immediately following such notification Borrower
shall provide to the Agent, by electronic mail, electronic versions (i.e., soft
copies) of such reports; and (c) in each instance Borrower shall provide paper
copies of the Compliance Certificates required by Section 7.2 to the Agent.
Except for such Compliance Certificates, the Agent shall have no obligation to
request the delivery of or to maintain copies of the reports referred to above,
and in any event shall have no responsibility to monitor compliance by Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such reports.

(b) Unless the Agent otherwise prescribes, (i) notices and other communications
sent to an electronic mail address shall be deemed received upon the sender’s
receipt of an acknowledgement from the intended recipient (such as by the
“return receipt requested” function, as available, return electronic mail
address or other written acknowledgement), and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its electronic mail address as
described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

 

90



--------------------------------------------------------------------------------

(c) Borrower hereby acknowledges that (A) the Agent and/or the Arrangers may,
but shall not be obligated to, make available to the Lenders and the Issuing
Lender materials and/or information provided by or on behalf of Borrower
hereunder (collectively, “Borrower Materials”) by posting Borrower Materials on
the Platform and (B) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Borrower or its Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Borrower hereby agrees that
so long as Borrower is the issuer of any outstanding debt or Equity Interests
that are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities it will use commercially reasonable
efforts to identify that portion of Borrower Materials that may be distributed
to the Public Lenders and that (1) all such Borrower Materials shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (2) by marking
Borrower Materials “PUBLIC,” Borrower shall be deemed to have authorized the
Agent, any Affiliate thereof, the Arrangers, the Issuing Lender and the Lenders
to treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to
Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute confidential information, they shall be treated as set forth in
Section 11.14); (3) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (4) the Agent and any Affiliate thereof and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

(d) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF BORROWER MATERIALS
OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN
OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to
Borrower, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of Borrower’s, any Subsidiary’s or the Agent’s
transmission of Borrower Materials through the Internet.

ARTICLE 8

CONDITIONS

8.1 Initial Credit Issuance. The obligation of each Lender to make the initial
Credit Issuance, on the terms and conditions set forth herein, is subject to the
following conditions precedent, each of which shall be satisfied prior to the
making of the initial Advances (unless all of the Lenders, in their sole and
absolute discretion, shall agree otherwise):

(a) The Agent shall have received all of the following, each (other than the
documents referred to in clauses (5), (7) and (9) below) properly executed by a
Responsible

 

91



--------------------------------------------------------------------------------

Official of each party thereto, each dated as of the Closing Date and each in
form and substance satisfactory to the Agent and its legal counsel (unless
otherwise specified or, in the case of the date of any of the following, unless
the Agent otherwise agrees or directs):

(1) at least one (1) executed counterpart of this Agreement, together with
arrangements satisfactory to the Agent for additional executed counterparts;

(2) to the extent requested by any Revolving Lender, Revolving Notes executed by
Borrower in favor of each Revolving Lender, each in a principal amount equal to
that Lender’s Pro Rata Share of the Revolving Commitment;

(3) the Borrower Security Agreement executed by Borrower;

(4) the Borrower Pledge Agreement executed by Borrower;

(5) [intentionally omitted];

(6) such financing statements on Form UCC-1 with respect to the Borrower
Security Agreement as the Agent may request and searches of UCC filings in the
jurisdiction of incorporation of Borrower;

(7) (A) a Certificate of the Secretary of Borrower (or other Responsible
Official) attaching (and certifying as to) (i) a copy of the certificate of
incorporation of Borrower and any and all amendments thereof, certified as of a
recent date by the Secretary of State of the State of Delaware, (ii) a copy of
the bylaws of Borrower and any and all amendments thereof, (iii) resolutions of
the Board of Directors of Borrower (or committee thereof) approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party as of the Closing Date and
(iv) signature and incumbency certificates of the officers of Borrower; and
(B) a good standing certificate from the Secretary of State of the State of
Delaware, certifying as to the good standing of Borrower;

(8) the Opinion of Counsel (and Borrower hereby instructs such counsel to
deliver such opinion to the Agent and the Lenders);

(9) a Certificate of Borrower, executed by the chief financial officer of
Borrower or his or her designated representative, certifying that the conditions
specified in Sections 8.1(e) and 8.1(f) have been satisfied; and

(10) a payoff letter, in form acceptable to the Agent, as to the Existing Credit
Agreement.

(b) The fees payable on the Closing Date pursuant to Section 3.2, shall have
been paid.

(c) The Agent shall be reasonably satisfied that it holds (or has the reasonable
ability to hold) a first priority perfected Lien in the Collateral (except to
the extent permitted herein and except to the extent set forth in the Security
Agreements), for the ratable benefit of the Lenders, subject only to Liens
permitted in Section 6.9.

 

92



--------------------------------------------------------------------------------

(d) The reasonable costs and expenses of the Agent in connection with the
preparation of the Loan Documents payable pursuant to Section 11.3, and invoiced
to Borrower prior to the Closing Date (if applicable), shall have been (or shall
concurrently be) paid.

(e) The representations and warranties of Borrower contained in Article 4 shall
be true and correct in all material respects (except that any representation and
warranty that is qualified by materiality shall be true and correct in all
respects), except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date.

(f) After giving effect to the initial Credit Issuance, no Default or Event of
Default shall have occurred and be continuing.

(g) The Agent shall have received certificate(s) from Borrower or applicable
Subsidiary’s insurance broker or other evidence satisfactory to it that all
insurance required to be maintained pursuant to Section 5.4 is in full force and
effect.

Without limiting the generality of the provisions of Section 10.3(c), for the
purposes of determining compliance with the conditions specified in this
Section, each Lender that has signed this Agreement shall be deemed to have
consented to, approved, or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Agent shall have received written notice
from such Lender prior to the date hereof specifying its objection thereto.

8.2 Any Advance. The obligation of each Lender to make any Advance, and the
obligation of the Issuing Lender to issue any Letter of Credit, is subject to
the following conditions precedent (unless the Requisite Lenders, in their
reasonable discretion, shall agree otherwise):

(a) except (i) for representations and warranties which expressly speak as of a
particular date or are no longer true and correct as a result of a change which
is permitted by this Agreement or (ii) as disclosed by Borrower and approved in
writing by the Requisite Lenders, the representations and warranties contained
in any Loan Document (other than Sections 4.6 (with respect to the last sentence
only) and 4.17) shall be true and correct in all material respects (except that
any representation and warranty that is qualified by materiality shall be true
and correct in all respects) on and as of the date of the Advance as though made
on that date;

(b) no circumstance or event shall have occurred since the Closing Date that
constitutes a Material Adverse Effect;

(c) other than matters described in Schedule 4.10 or not required as of the
Closing Date to be therein described, there shall not be then pending or
threatened any action, suit, proceeding or investigation against or affecting
Borrower or any of its Subsidiaries or any Property of any of them before any
Governmental Agency that constitutes a Material Adverse Effect;

(d) the Agent shall have timely received a Request for Loan (or telephonic or
other request for Loan referred to in the second sentence of Section 2.1(c), if
applicable), or a Request for Letter of Credit (as applicable), in compliance
with Article 2; and

 

93



--------------------------------------------------------------------------------

(e) no Default or Event of Default shall have occurred and be continuing.

ARTICLE 9

EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

9.1 Events of Default. The existence or occurrence of any one or more of the
following events, whatever the reason therefor and under any circumstances
whatsoever, shall constitute an Event of Default:

(a) Borrower fails to pay any principal of any Loan, or any portion thereof,
within two (2) Banking Days after the date when due; or

(b) Borrower fails to pay any interest on any Loan, or any fees under
Sections 3.3, 3.4 or 3.5, or any portion thereof, within two (2) Banking Days
after the date when due; or fails to pay any other fee or amount payable to the
Agent, the Issuing Lender or the Lenders under any Loan Document, or any portion
thereof, within two (2) Banking Days after demand therefor, or

(c) Borrower fails to comply with any of the covenants contained in Article 6
(other than Sections 6.8, 6.11 or 6.16); or

(d) Borrower fails to comply with Section 7.1(i) in any respect that has a
Material Adverse Effect and the related Default or Event of Default continues
for longer than any applicable cure or grace period permitted hereunder for such
Default or Event of Default; or

(e) Borrower or any other Loan Party fails to perform or observe any other
covenant or agreement (not specified in clause (a), (b), (c) or (d) above)
contained in any Loan Document on its part to be performed or observed within
twenty (20) Banking Days after the giving of notice by the Agent on behalf of
the Requisite Lenders of such Default or, if such Default is not reasonably
susceptible of cure within such period, within such longer period as is
reasonably necessary to effect a cure so long as such Borrower or Loan Party
continues to diligently pursue cure of such Default but not in any event in
excess of forty (40) Banking Days; or

(f) Any representation or warranty of Borrower or any other Loan Party made in
any Loan Document, or in any certificate or other writing delivered by Borrower
or such Loan Party pursuant to any Loan Document, proves to have been incorrect
in any material respect when made or reaffirmed; or

(g) (i) Borrower or any Subsidiary (A) fails to pay the principal, or any
principal installment, of any present or future Indebtedness or any guaranty of
present or future Indebtedness in the aggregate amount of $25,000,000 or more,
on its part to be paid, when due (or within any stated grace period), whether at
the stated maturity, upon acceleration, by reason of required prepayment or
otherwise or (B) fails to perform or observe any other term, covenant or
agreement on its part to be performed or observed, or suffers any event of
default to occur, in connection with any present or future Indebtedness in the
aggregate amount of $25,000,000 or more, or of any guaranty of present or future
Indebtedness in the aggregate amount of $25,000,000 or more, if as a result of
such failure or sufferance any holder or holders thereof (or an agent or trustee
on its or their behalf) has the right to declare such Indebtedness due before
the date on which it otherwise would become due or the right to require Borrower
or any Subsidiary to redeem or purchase, or offer to redeem or purchase, all or
any portion of such Indebtedness; or (ii) there occurs under any Secured Hedging
Agreement an Early Termination Date (as defined in

 

94



--------------------------------------------------------------------------------

such Secured Hedging Agreement) resulting from (A) any event of default under
such Secured Hedging Agreement as to which Borrower or any Subsidiary thereof is
the Defaulting Party (as defined in such Secured Hedging Agreement) or (B) any
Termination Event (as so defined) under such Secured Hedging Agreement as to
which Borrower or any Subsidiary thereof is an Affected Party (as defined in
such Secured Hedging Agreement) and, in either event, the Hedge Termination
Value owed by Borrower or such Subsidiary as a result thereof is greater than
$25,000,000; or

(h) Any Loan Document, at any time after its execution and delivery and for any
reason other than the agreement or action (or omission to act) of the Agent or
the Lenders or satisfaction in full of all the Obligations, ceases to be in full
force and effect or is declared by a court of competent jurisdiction to be null
and void, invalid or unenforceable in any respect which has a Material Adverse
Effect; or any Loan Document purporting to grant a Lien in favor of the Agent
ceases (other than by action or inaction of the Agent or any Lender or as
permitted under any Loan Document) to create a valid and effective Lien in any
material portion of the Collateral; or any Loan Party thereto denies in writing
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind same; or

(i) A final judgment against Borrower or any Subsidiary is entered for the
payment of money in excess of $25,000,000 in the aggregate (not covered by
insurance or for which an insurer has reserved its rights) and, absent
procurement of a stay of execution, such judgment remains unsatisfied for thirty
(30) calendar days after the date of entry of judgment, or in any event later
than five (5) days prior to the date of any proposed sale thereunder; or any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the Property of Borrower or any
Subsidiary and is not released, vacated or fully bonded within thirty
(30) calendar days after its issue or levy; or

(j) Borrower or any Subsidiary institutes or consents to the institution of any
proceeding under a Debtor Relief Law relating to it or to all or any material
part of its Property, or is unable or admits in writing its inability to pay its
debts as they mature, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its Property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of that Person and the appointment continues
undischarged or unstayed for sixty (60) consecutive calendar days; or any
proceeding under a Debtor Relief Law relating to any such Person or to all or
any part of its Property is instituted without the consent of that Person and
continues undismissed or unstayed for sixty (60) consecutive calendar days
(provided that Borrower’s voluntary liquidation, winding-up or dissolution of
any Subsidiary that does not constitute a Significant Subsidiary to the extent
permitted by the last sentence of Section 5.2 shall not be an Event of Default
under this Section 9.1(j)); or

(k) The occurrence of an Event of Default (as such term is or may hereafter be
specifically defined in any other Loan Document) under any other Loan Document;
or

(l) Any Pension Plan maintained by Borrower is finally determined by the PBGC to
have a material “accumulated funding deficiency” as that term is defined in
Section 302 of ERISA in excess of an amount equal to 5% of the Consolidated
Total Assets as of the most-recently ended Fiscal Quarter, or

(m) A Change in Control occurs.

 

95



--------------------------------------------------------------------------------

9.2 Remedies Upon Event of Default. Without limiting any other rights or
remedies of the Agent or the Lenders provided for elsewhere in this Agreement,
or the other Loan Documents, or by applicable Law, or in equity, or otherwise:

(a) Upon the occurrence, and during the continuance, of any Event of Default
other than an Event of Default described in Section 9.1(j):

(1) the Commitments to make Advances and all other obligations of the Agent or
the Lenders, and all rights of Borrower and any other Parties under the Loan
Documents, shall be suspended without notice to or demand upon Borrower, which
are expressly waived by Borrower;

(2) the Issuing Lender may, with the approval of the Agent on behalf of the
Requisite Lenders, demand immediate payment by Borrower of an amount equal to
the aggregate amount of all outstanding Letters of Credit to be held by the
Issuing Lender in an interest-bearing cash collateral account as collateral
hereunder; and

(3) the Requisite Lenders may request the Agent to, and the Agent thereupon
shall, terminate the Commitments and/or declare all or any part of the unpaid
principal of all Loans, all interest accrued and unpaid thereon and all other
amounts payable under the Loan Documents to be forthwith due and payable,
whereupon the same shall become and be forthwith due and payable, without
protest, presentment, notice of dishonor, demand or further notice of any kind,
all of which are expressly waived by Borrower.

(b) Upon the occurrence of any Event of Default described in Section 9.1(j):

(1) the Commitments to make Advances and all other obligations of the Agent, the
Issuing Lender and the Lenders, and all rights of Borrower and any other Loan
Parties under the Loan Documents, shall terminate without notice to or demand
upon Borrower, which are expressly waived by Borrower;

(2) an amount equal to the aggregate amount of all outstanding Letters of Credit
shall be immediately due and payable to the Issuing Lender without notice to or
demand upon Borrower, which are expressly waived by Borrower, to be held by the
Issuing Lender in an interest-bearing cash collateral account as collateral
hereunder; and

(3) the unpaid principal of all Loans, all interest accrued and unpaid thereon
and all other amounts payable under the Loan Documents shall be forthwith due
and payable, without protest, presentment, notice of dishonor, demand or further
notice of any kind, all of which are expressly waived by Borrower.

(c) Upon the occurrence of any Event of Default, the Lenders and the Agent or
any of them, without notice to (except as expressly provided for in any Loan
Document) or demand upon Borrower, which are expressly waived by Borrower
(except as to notices expressly provided for in any Loan Document), may proceed
(but only with the consent of the Requisite Lenders) to protect, exercise and
enforce their rights and remedies under the Loan Documents against Borrower and
any other Loan Party and such other rights and remedies as are provided by Law
or equity, subject to Section 9.2(e).

(d) After the exercise of remedies by the Agent provided for in Section 9.2 (or
after the Advances have automatically become immediately due and payable and the
Letters of Credit

 

96



--------------------------------------------------------------------------------

have automatically been required to be Cash Collateralized as set forth above)
or if at any time insufficient funds are received by and available to the Agent
to pay fully all Secured Obligations then due hereunder, any amounts received on
account of the Secured Obligations shall be applied by the Agent in the
following order :

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Sections 3.5 and
3.6) payable to the Agent its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit fees) payable to the Lenders and the Issuing Lender (including fees,
charges and disbursements of counsel to the respective Lenders and Issuing
Lender arising under the Loan Documents and amounts payable under Sections 3.5
and 3.6, ratably among them in proportion to the respective amounts described in
this clause Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit fees and interest on the Advances and other
Secured Obligations arising under the Loan Documents, ratably among the Lenders
and the Issuing Lender in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
(i) unpaid principal of the Advances and other Secured Obligations then owing
under Secured Hedging Agreements and Bank Products and (ii) any amounts needed
to Cash Collateralize Borrower’s obligations with respect to Letters of Credit,
ratably among the Lenders, the Issuing Lender, the Hedge Banks party thereto and
those Bank Product Lenders in proportion to the respective amounts described in
clauses (a) and (b) of this clause Fourth held by them; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to Borrower or as otherwise required by Law.
Notwithstanding the foregoing, Secured Obligations arising under Bank Products
and Secured Hedging Agreements shall be excluded from the application described
above if the Agent has not received a written notice, in form acceptable to the
Agent, from the holder of such Secured Obligations, together with such
supporting documentation as the Agent may request, from the applicable Bank
Product Lender or Hedge Bank, as the case may be.

No application of payments will cure any Event of Default (other than an Event
of Default caused by a failure to pay), or prevent acceleration, or continued
acceleration, of amounts payable under the Loan Documents, or prevent the
exercise, or continued exercise, of rights or remedies of the Lenders hereunder
or thereunder or at Law or in equity.

Notwithstanding the foregoing, Secured Obligations arising under the Secured
Hedging Agreements shall be excluded from the application described above if the
Agent has not received a Secured Party Designation Notice, together with such
supporting documentation as the Agent may request, from the applicable Hedge
Bank, as the case may be. Each Bank Product Lender or Hedge Bank not a party to
this Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Agent pursuant to the terms of Article10 for itself and its
Affiliates as if a “Lender” party hereto. Excluded Swap Obligations with respect
to any Guarantor shall not be paid with amounts received from such Guarantor or
its assets, but appropriate adjustments shall be made with respect to payments
from other Loan Parties to preserve the allocations to Secured Obligations
otherwise set forth above in this Section.

 

97



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained in this Agreement, but
without waiving or limiting any obligation of Borrower hereunder, the Agent will
not take any action pursuant to this Agreement or any other Loan Document that
would constitute or result in any assignment of any Communications License or
any transfer of control of the holder of any Communications License, within the
meaning of Section 310(d) of the Communications Act or other Communications
Laws, if such assignment of such Communications License or such transfer of
control would require thereunder the prior approval of the FCC or other
Governmental Agency, without first obtaining such approval. The Agent each
agrees that (a) voting rights in the Equity Interests of each Subsidiary
Guarantor, but solely to the extent any such Subsidiary Guarantor is the holder
of any Communications License, will remain with the holders of such voting
rights upon and following the occurrence of an Event of Default until any
required prior approvals of the FCC or other Governmental Agency, as applicable,
shall have been obtained; (b) to the extent required by law, upon and following
the occurrence of any Event of Default and foreclosure upon the Equity Interests
of any Subsidiary of Borrower holding any Communications License by the Agent,
there will be either an arm’s length private or public sale of such Equity
Interests; and (c) prior to the exercise of stockholder rights by the purchaser
at any such sale, the prior consent of the FCC pursuant to Section 310(d) of the
Communications Act, and of any other Governmental Agency pursuant to applicable
Communications Laws, will be obtained.

ARTICLE 10

THE AGENT

10.1 Appointment and Authority.

(a) Appointment. Each of the Lenders and the Issuing Lender hereby irrevocably
appoints Union Bank, N.A. to act on its behalf as the Agent hereunder and under
the other Loan Documents and authorizes the Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Other than Borrower’s consent rights set forth in
Section 10.6, the provisions of this Article are solely for the benefit of the
Agent, the Lenders and the Issuing Lender, and neither Borrower nor any other
Subsidiary shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b) The Agent. The Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Hedge Bank or potential Bank Product Lender) and the Issuing Lender hereby
irrevocably appoints and authorizes the Agent to act as the agent of such Lender
and the Issuing Lender for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of Borrower or Subsidiary Guarantors to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto. In this connection, the Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Agent pursuant to Section 10.5 for purposes of holding or enforcing any
Lien on the Collateral (or any portion thereof) granted under the Security
Agreements, or for exercising any rights and remedies thereunder at the
direction of the Agent), shall be entitled to the benefits of all provisions of
this Article 10, as

 

98



--------------------------------------------------------------------------------

though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

10.2 Rights as a Lender. The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with,
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.

10.3 Exculpatory Provisions. (a) The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Requisite Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Requisite Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 11.2 and 9.2, or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Agent in writing by Borrower, a Lender or an Issuing Lender.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or

 

99



--------------------------------------------------------------------------------

genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or the creation, perfection or priority of any Lien
purported to be created by the Security Agreements, (v) the value or the
sufficiency of the Collateral, or (vi) the satisfaction of any condition set
forth in Article 8 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agent.

10.4 Reliance by Agent. The Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an Issuing Lender, the Agent may
presume that such condition is satisfactory to such Lender or Issuing Lender
unless the Agent shall have received notice to the contrary from such Lender or
Issuing Lender prior to the making of such Loan or the issuance, extension,
renewal or increase of such Letter of Credit. The Agent may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

10.5 Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Agent. The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Agent. The Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

10.6 Resignation of the Agent.

(a) The Agent may at any time give notice of its resignation to the Lenders, the
Issuing Lender and Borrower. Upon receipt of any such notice of resignation, the
Requisite Lenders shall have the right, with the consent (if no Event of Default
pursuant to Section 9.1(a), (b) or (j) then exists and not to be unreasonably
withheld or delayed) of Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Requisite Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Requisite Lenders) (the “Resignation Effective Date”),
then the retiring Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Lender, appoint a successor Agent meeting the
qualifications set forth above with the consent (if no Event of Default pursuant
to Section 9.1(a), (b) or (j) then exists and not to be unreasonably withheld or
delayed) of Borrower. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as the Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Requisite Lenders may, to the extent
permitted by applicable law, by

 

100



--------------------------------------------------------------------------------

notice in writing to Borrower and such Person remove such Person as the Agent
and, with the consent (if no Event of Default pursuant to Section 9.1(a), (b) or
(j) then exists and not to be unreasonably withheld or delayed) of Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Requisite Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders or the Issuing Lender under any of the Loan Documents, the retiring or
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) and (2) except for any indemnity payments or
other amounts owed to the retiring or removed Agent, all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and Issuing Lender directly,
until such time, if any, as the Requisite Lenders appoint a successor Agent as
provided for above. Upon the acceptance of a successor’s appointment as the
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed Agent
(other than as provided in Section 3.11(i) and other than any rights to
indemnity payments or other amounts owed to the retiring or removed Agent), and
the retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
the retiring or removed Agent’s resignation or removal hereunder and under the
other Loan Documents, the provisions of this Article and Sections 11.3 and 11.11
shall continue in effect for the benefit of such retiring or removed Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed Agent was
acting as the Agent.

(d) Any resignation by Union Bank, N.A. as Agent pursuant to this Section shall
also constitute its resignation as Issuing Lender and Swing Line Lender. If
Union Bank, N.A. resigns as an Issuing Lender, it shall retain all the rights,
powers, privileges and duties of the Issuing Lender hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
Issuing Lender and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Alternate Base Rate Loans or fund risk
participations in unreimbursed drawings pursuant to Section 2.4(c). If Union
Bank, N.A. resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Advances
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Alternate Base Rate Loans or
fund risk participations in outstanding Swing Line Advances pursuant to
Section 2.9(c). Upon the appointment by Borrower of a successor Issuing Lender
or Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender or Swing Line Lender, as applicable, (ii) the retiring Issuing
Lender and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents and (iii) the
successor Issuing Lender shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Union Bank, N.A. to effectively assume the
obligations of Union Bank, N.A. with respect to such Letters of Credit. After
the retiring Issuing Lender and/or

 

101



--------------------------------------------------------------------------------

Swing Line Lender’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 11.3 shall continue in effect for the
benefit of such retiring Issuing Lender and Swing Line Lender in respect of any
actions taken or omitted to be taken by any of them while the retiring Issuing
Lender or Swing Line Lender was acting in such capacity.

10.7 Non-Reliance on the Agent and Other Lenders. Each Lender and Issuing Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.8 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Syndication Agents or Documentation Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Agent, a Lender or an Issuing Lender hereunder.

10.9 The Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to Borrower or any Subsidiary Guarantor, the Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Agent
shall have made any demand on Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Lender and the
Agent and their respective agents and counsel and all other amounts due the
Lenders, the Issuing Lender and the Agent under Sections 3.3, 3.4, 11.3 and
11.11) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Lender to make such payments to the Agent and, in the
event that the Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Lender, to pay to the Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agent and
its agents and counsel, and any other amounts due the Agent under Sections 11.3
and 11.11.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to, or accept or adopt on behalf of any Lender, any plan of
reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender to authorize the Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

102



--------------------------------------------------------------------------------

10.10 Collateral and Guaranty Matters. (a) Each of the Lenders (including in its
capacities as a potential Hedge Bank or potential Bank Product Lender) and the
Issuing Lender irrevocably authorize the Agent, at its option and in its
discretion,

(i) to release any Lien on any property granted to or held by the Agent under
any Loan Document (x) upon termination of all Commitments and payment in full of
all Secured Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Agent and the
applicable Issuing Lender shall have been made), (y) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted under the Loan Documents, or
(z) subject to Section 11.2, if approved, authorized or ratified in writing by
the Requisite Lenders;

(ii) to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 6.9(g); and

(iii) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary Guarantor as a
result of a transaction permitted under the Loan Documents.

Upon request by the Agent at any time, the Requisite Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.10. In each case as
specified in this Section 10.10, the Agent will, at Borrower’s expense, execute
and deliver to Borrower or any Subsidiary Guarantor, as applicable, such
documents as Borrower or such Subsidiary Guarantor may reasonably request to
evidence the release of such item of Collateral from the assignment and security
interest granted under the Security Agreements or to subordinate its interest in
such item, or to release such Subsidiary Guarantor from its obligations under
the Subsidiary Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 10.10.

(b) The Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Agent’s Lien thereon, or any certificate prepared by Borrower or any Subsidiary
Guarantor in connection therewith, nor shall the Agent be responsible or liable
to the Lenders for any failure to monitor or maintain any portion of the
Collateral.

10.11 Secured Hedging Agreements; Bank Products. Except as otherwise expressly
set forth herein, no Hedge Bank or Bank Product Lender that obtains the benefit
of the provisions of Section 9.2, the Subsidiary Guaranty or any Collateral by
virtue of the provisions hereof or any Security Agreements shall have any right
to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or of the Subsidiary Guaranty or any Security Agreements) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article 10 to the contrary, the Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Secured Obligations arising under Secured Hedging Agreements or Bank
Products except to the extent expressly provided herein and unless the Agent has
received a Secured Party Designation Notice of such Secured Obligations,
together with such supporting documentation as the Agent may request, from the

 

103



--------------------------------------------------------------------------------

applicable Hedge Bank or Bank Product Lender, as the case may be. The Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Hedging Agreements or Bank Products in the case of a Maturity Date.

10.12 Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under Section 11.3 or 11.11
to be paid by them to the Agent (or any sub-agent thereof), the Issuing Lender,
the Swing Line Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Agent (or any such sub-agent), the Issuing
Lender, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the outstanding Loans, unfunded Commitments and participation interests in
Swing Line Loans and L/C Obligations of all Lenders at such time at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Agent (or any such sub-agent), the Issuing Lender or the Swing Line Lender in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Agent (or any such sub-agent), the Issuing Lending or the Swing
Line Lender in connection with such capacity. The obligations of the Lenders
under this Section are subject to the provisions of Section 11.4.

ARTICLE 11

MISCELLANEOUS

11.1 Cumulative Remedies; No Waiver. The rights, powers, privileges and remedies
of the Agent, the Issuing Lender and the Lenders provided herein or in any Note
or other Loan Document are cumulative and not exclusive of any right, power,
privilege or remedy provided by Law or equity. No failure or delay on the part
of the Agent or any Lender in exercising any right, power, privilege or remedy
may be, or may be deemed to be, a waiver thereof; nor may any single or partial
exercise of any right, power, privilege or remedy preclude any other or further
exercise of the same or any other right, power, privilege or remedy. The terms
and conditions of Article 8 hereof are inserted for the sole benefit of the
Agent and the Lenders; the same may be waived in whole or in part, with or
without terms or conditions, in respect of any Loan without prejudicing the
Agent’s or the Lenders’ rights to assert them in whole or in part in respect of
any other Loan.

11.2 Amendments; Consents. Other than (i) as provided in Section 2.8 with
respect to any New Term Loans or New Revolving Commitments and (ii) as provided
in Section 2.12 with respect to an Extended Facility Agreement, no amendment,
modification, supplement, extension, termination or waiver of any provision of
this Agreement or any other Loan Document, no approval or consent thereunder,
and no consent to any departure by Borrower or any other Loan Party therefrom,
may in any event be effective unless in writing signed by the Agent with the
written approval of the Requisite Lenders (and, in the case of any amendment,
modification or supplement of or to any Loan Document to which Borrower is a
party, signed by Borrower, and, in the case of any amendment, modification or
supplement to Article 10, signed by the Agent), and then only in the specific
instance and for the specific purpose given; provided that no such amendment,
modification, supplement, termination, waiver or consent may be effective (in
each case, other than (i) as provided in Section 2.8 with respect to any New
Term Loans or New Revolving Commitments and (ii) as provided in Section 2.12
with respect to an Extended Facility Agreement):

 

104



--------------------------------------------------------------------------------

(a) to (i) reduce the principal of or the rate of interest payable on, any Loan
(provided that no amendment resulting in the payment of a higher rate of
interest to any Lender or group of Lenders within the same class than the rate
of interest payable to the other Lenders of the same class hereunder shall be
permitted without the written consent of all Lenders of such class),
(ii) increase the amount of the Commitments, (iii) (subject to the last 2
paragraphs of this Section 11.2) amend or modify the Pro Rata Share of any
Lender, (iv) reduce the amount of any fee or amount payable to any Lender under
the Loan Documents or (v) waive an Event of Default consisting of the failure of
Borrower to pay when due principal, interest or any fee owing under any Loan
Document, without the written consent of each Lender directly affected thereby;

(b) to postpone any date fixed for any payment or prepayment of principal of or
any installment of interest on, any Loan or any installment of any fee, or to
extend the applicable “Maturity Date,” or to extend the term of the Commitments,
without the written consent of each Lender directly affected thereby;

(c) except as set forth in the last paragraph of this Section 11.2, to amend the
definition of “Requisite Lenders” without the written consent of each Lender;

(d) to release any Subsidiary Guarantor from its Subsidiary Guaranty if the
assets and net income of such Subsidiary as of the most recently-ended Fiscal
Year, together with the assets and net income of each other Subsidiary Guarantor
released on or after the Closing Date (in each case as of the Fiscal Year
most-recently ended prior to such release), would exceed 40% of (i) Net Income
or (ii) Consolidated Total Assets as at the end of such Fiscal Year, without the
written consent of each Lender; or to release all or substantially all of the
Collateral from the Lien of the Loan Documents without the written consent of
each Lender;

(e) to amend or waive Section 8.1 or this Section 11.2 without the written
consent of each Lender;

(f) change Sections 3.10(b) or 9.2(d) in a manner that would alter the pro rata
sharing or order of payments required thereby without the written consent of
each Lender directly affected thereby;

(g) to amend any provision of this Agreement that expressly requires the consent
or approval of all or a specified portion of the Lenders without the written
consent of all Lenders or such specified portion of the Lenders, as applicable.

Notwithstanding anything to the contrary in this Section 11.2, in the event that
Borrower awards any agent or other titles under this Agreement to Lenders,
whether existing Lenders or New Lenders, the Agent and Borrower may enter into
amendments to this Agreement to the extent necessary to reflect such title(s).

Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section 11.2 shall apply equally to, and shall be binding upon, all the
Lenders and the Agent.

Notwithstanding anything to the contrary in this Section 11.2, (i) neither
Section 2.4 nor any other provision affecting the rights or duties of the
Issuing Lender shall be amended without the consent of the Issuing Lender and
(ii) neither Article 10 nor any provision affecting the rights or duties of the
Agent shall be amended without the consent of the Agent.

 

105



--------------------------------------------------------------------------------

(1) Notwithstanding anything to the contrary in this Section 11.2, the Agent is
authorized by the Lenders to enter into amendments or supplements to this
Agreement, or any other Loan Document to which it is a party, with Borrower or
the applicable Subsidiary Guarantor for the purpose of curing any typographical
error, incorrect cross-reference, defect in form, inconsistency, omission or
ambiguity herein or therein (without any consent or approval by the Lenders).

(2) Notwithstanding anything to the contrary in this Section 11.2, (i) the Agent
and Borrower or applicable Subsidiary Guarantor may enter into amendments,
supplements or modifications to the Loan Documents or additional Loan Documents
to reflect additional Collateral provided under the Loan Documents or effect
releases of Collateral or guarantees permitted by the Loan Documents, or to take
such further actions in respect of the Security Documents as contemplated
hereunder and thereunder (ii) the Agent and Borrower may make amendments and
supplements to the Loan Documents to add additional Lenders, Extending Revolving
Lenders and Extending Term Loan Lenders to the Credit Agreement, including the
definitions of “Requisite Lenders” and “Pro Rata Share” and (iii) the Agent and
Borrower may make amendments, modifications and supplements to the Agent Fee
Letter.

11.3 Costs and Expenses. Borrower shall pay within five (5) Banking Days after
demand, accompanied by an invoice therefor, the reasonable costs and expenses of
the Agent incurred in connection with the negotiation, preparation, syndication,
execution and delivery and administration of the Loan Documents and of the
Issuing Lender in connection with the issuance of Letters of Credit. Borrower
shall also pay on demand, accompanied by an invoice therefor, the reasonable
costs and expenses of the Agent, the Issuing Lender and the Lenders in
connection with each amendment of or waiver relating to the Loan Documents and
in connection with the refinancing, restructuring, reorganization (including a
bankruptcy reorganization) and enforcement or attempted enforcement of the Loan
Documents, and any matter related thereto. The foregoing costs and expenses
shall include filing fees, recording fees, title insurance fees, appraisal fees,
search fees, and other out-of-pocket expenses, and the reasonable fees and
out-of-pocket expenses of any legal counsel (including reasonably allocated
costs of legal counsel employed by the Agent, the Issuing Lender or any Lender),
independent public accountants and other outside experts retained by the Agent,
the Issuing Lender or any Lender, whether or not such costs and expenses are
incurred or suffered by the Agent, the Issuing Lender or any Lender in
connection with or during the course of any bankruptcy or insolvency proceedings
of Borrower or any of its Subsidiaries. Borrower shall pay all costs, expenses,
fees and charges payable or determined to be payable in connection with the
filing or recording of this Agreement, any other Loan Document or any other
instrument or writing to be delivered hereunder or thereunder, or in connection
with any transaction pursuant hereto or thereto, and shall reimburse, hold
harmless and indemnify on the terms set forth in Section 11.11 the Agent, the
Issuing Lender and the Lenders from and against any and all loss, liability or
legal or other expense with respect to or resulting from any delay in paying or
failure to pay any such cost, expense, fee or charge or that any of them may
suffer or incur by reason of the failure of Borrower or any Subsidiary Guarantor
to perform any of its Obligations. Any amount payable to the Agent, the Issuing
Lender or any Lender under this Section 11.3 shall bear interest from the fifth
Banking Day following the date of demand for payment at the Default Rate. This
Section 11.3 shall survive termination of this Agreement.

11.4 Nature of Lenders’ Obligations. The obligations of the Lenders hereunder
are several and not joint or joint and several. Nothing contained in this
Agreement or any other Loan Document and no action taken by the Agent or the
Lenders or any of them pursuant hereto or thereto may, or may be deemed to, make
the Lenders a partnership, an association, a joint venture or other entity,
either among themselves or with Borrower or any Affiliate of Borrower.

 

106



--------------------------------------------------------------------------------

11.5 Survival of Representations and Warranties. All representations and
warranties contained herein or in any other Loan Document, or in any certificate
or other writing delivered by or on behalf of any one or more of the Loan
Parties to any Loan Document, will survive the making of the Loans hereunder and
the execution and delivery of the Loan Documents, and have been or will be
relied upon by the Agent and each Lender, notwithstanding any investigation made
by the Agent or any Lender or on their behalf.

11.6 Notices. Except as otherwise expressly provided in the Loan Documents, all
notices, requests, demands, directions and other communications provided for
hereunder or under any other Loan Document must be in writing and must be
mailed, telegraphed, faxed, dispatched by commercial courier or delivered to the
appropriate party at the address set forth on the signature pages of this
Agreement or other applicable Loan Document or, as to any party to any Loan
Document, at any other address as may be designated by it in a written notice
sent to all other parties to such Loan Document in accordance with this Section.
Except as otherwise expressly provided in any Loan Document, if any notice,
request, demand, direction or other communication required or permitted by any
Loan Document is given by mail it will be effective on the earlier of receipt or
the fourth Banking Day after deposit in the United States mail with first class
or airmail postage prepaid; if given by facsimile, when sent; if dispatched by
commercial courier, on the scheduled delivery date; or if given by personal
delivery, when delivered. Notices and other communications to the Lenders and
the Issuing Lender hereunder may be delivered electronically as set forth in
Section 7.4.

11.7 Execution of Loan Documents. Unless the Agent otherwise specifies with
respect to any Loan Document, (a) this Agreement and any other Loan Document may
be executed in any number of counterparts and any party hereto or thereto may
execute any counterpart, each of which when executed and delivered will be
deemed to be an original and all of which counterparts of this Agreement or any
other Loan Document, as the case may be, when taken together will be deemed to
be but one and the same instrument and (b) execution of any such counterpart may
be evidenced by a facsimile or electronic transmission of the signature of such
party. The execution of this Agreement or any other Loan Document by any party
hereto or thereto will not become effective until counterparts hereof or
thereof, as the case may be, have been executed by all the parties hereto or
thereto.

11.8 Binding Effect; Assignment.

(a) This Agreement and the other Loan Documents to which Borrower is a party
will be binding upon and inure to the benefit of Borrower, the Agent, each of
the Lenders, and their respective successors and assigns, except that Borrower
may not assign its rights hereunder or thereunder or any interest herein or
therein without the prior written consent of all the Lenders. Each Lender
represents that it is not acquiring its Advances and other Obligations hereunder
with a view to the distribution thereof within the meaning of the Securities Act
of 1933, as amended (subject to any requirement that disposition of such Note
must be within the control of such Lender). Any Lender may at any time pledge
its Note or any other instrument evidencing its rights as a Lender under this
Agreement to a Federal Reserve Bank, but no such pledge shall release that
Lender from its obligations hereunder or grant to such Federal Reserve Bank the
rights of a Lender hereunder absent foreclosure of such pledge.

(b) From time to time following the Closing Date, each Lender may assign to one
or more Eligible Assignees all or any portion of its respective Commitments and
the Loans; provided that (i) such Eligible Assignee, if not then a Lender or an
Affiliate of the assigning Lender, shall be approved by the Agent and the
Issuing Lender and (if no Event of Default pursuant to Section 9.1(a), (b) or
(j) then exists) Borrower (neither of which approvals shall be unreasonably
withheld or delayed); provided that Borrower shall be deemed to have consented
to

 

107



--------------------------------------------------------------------------------

any such assignment unless it shall object thereto by written notice to the
Agent within 10 Banking Days after having received notice thereof, (ii) no such
assignment shall be made to (A) Borrower or any of Borrower’s Affiliates or
Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), (iii) such assignment shall be
evidenced by an Assignment and Acceptance, a copy of which shall be furnished to
the Agent as hereinbelow provided, (iv) except in the case of an assignment to
an Affiliate of the assigning Lender, to another Lender or of the entire
remaining Commitments and/or Loans of the assigning Lender, the assignment shall
not assign any portion of any Commitment and/or Loans that is equivalent to less
than $5,000,000 and (v) the effective date of any such assignment shall be as
specified in the Assignment and Acceptance, but not earlier than the date which
is five (5) Banking Days after the date the Agent has received the Assignment
and Acceptance. Upon the effective date of such Assignment and Acceptance, the
Eligible Assignee named therein shall be a Lender for all purposes of this
Agreement, with the Pro Rata Share of the Commitments and/or Loans therein set
forth and, to the extent of such Pro Rata Share, the assigning Lender shall be
released from its further obligations under this Agreement; provided, that
except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Borrower agrees that, to the extent requested by any such Lender, it
shall execute and deliver (against delivery by the assigning Lender to Borrower
of its Notes) to such assignee Lender, Notes evidencing that assignee Lender’s
respective Commitments and/or Loans, and to the assigning Lender, Notes
evidencing the remaining balance of its respective Commitments and/or Loans. In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent, the Issuing Lender, the Swing Line Lender and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(c) By executing and delivering an Assignment and Acceptance, the Eligible
Assignee thereunder acknowledges and agrees that: (i) other than the
representation and warranty that it is the legal and beneficial owner of the
Commitments and/or Loans being assigned thereby free and clear of any adverse
claim, the assigning Lender has made no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness or sufficiency of this Agreement or any
other Loan Document; (ii) the assigning Lender has made no representation or
warranty and assumes no responsibility with respect to the financial condition
of Borrower or the performance by Borrower of the Obligations; (iii) it has
received a copy of this Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.1 and such other documents
and information as it has deemed

 

108



--------------------------------------------------------------------------------

appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) it will, independently and without reliance upon
the Agent or any Lender and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) it appoints and authorizes
the Agent to take such action and to exercise such powers under this Agreement
as are delegated to the Agent by this Agreement; (vi) it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender; and (vii) it is not a
Disqualified Institution.

(d) The Agent shall maintain at the Agent’s Office a copy of each Assignment and
Acceptance delivered to it and a register (the “Register”) of the names and
address of each of the Lenders and the Pro Rata Share of the Commitments and/or
the principal amounts (and stated interest) of the Loans held by each Lender,
giving effect to each Assignment and Acceptance. The Register shall be available
during normal business hours for inspection by Borrower or any Lender upon
reasonable prior notice to the Agent. After receipt of a completed Assignment
and Acceptance executed by any Lender and an Eligible Assignee, and receipt of
an assignment fee of $3,500 from such Lender or Eligible Assignee, the Agent
shall, promptly following the effective date thereof, provide to Borrower and
the Lenders a revised Schedule 1.1 giving effect thereto. Borrower, the Agent
and the Lenders shall deem and treat the Persons listed as Lenders in the
Register as the holders and owners of the Commitments and/or Loans listed
therein for all purposes hereof, and no assignment or transfer of any such
Commitments and/or Loans shall be effective, in each case unless and until an
Assignment and Acceptance effecting the assignment or transfer thereof shall
have been accepted by the Agent and recorded in the Register as provided above.
Prior to such recordation, all amounts owed with respect to the Commitments
and/or Loans shall be owed to the Lender listed in the Register as the owner
thereof, and any request, authority or consent of any Person who, at the time of
making such request or giving such authority or consent, is listed in the
Register as a Lender shall be conclusive and binding on any subsequent holder,
assignee or transferee of the corresponding Commitments and/or Loans. All
parties hereto acknowledge and agree that the Agent shall have no obligation or
duty to monitor or track whether any Disqualified Institution shall have become
an assignee or Lender hereunder.

(e) Each Lender may from time to time grant participations to one or more banks
or other financial institutions (other than a Disqualified Institution, a
Defaulting Lender or Borrower or any of Borrower’s Affiliates or Subsidiaries)
in a portion of the Commitments and/or Loans; provided, however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participating banks or other
financial institutions shall not be a Lender hereunder for any purpose except,
if the participation agreement so provides, for the purposes of Sections 3.6,
3.7, 3.11, 11.11 and 11.22 but only to the extent that the cost of such benefits
to Borrower does not exceed the cost which Borrower would have incurred in
respect of such Lender absent the participation, (iv) Borrower, the Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
(v) the participation interest shall be expressed as a percentage of the
granting Lender’s Commitments and/or Loans as it then exists and shall not
restrict an increase in the Commitments and/or Loans, or in the granting
Lender’s Commitments and/or Loans, so long as the amount of the participation
interest is not affected thereby, (vi) the holder of the participation interest
shall abide by the confidentiality provisions set forth herein and (vii) the
consent of the holder of such participation interest shall not be required for
amendments or waivers of provisions of the Loan Documents other than those which
(a) extend the applicable Maturity Date or any other date upon which any payment
of money is due to the Lenders, (b) reduce the rate of interest on the Loan, any
fee or any other monetary amount payable to the

 

109



--------------------------------------------------------------------------------

Lenders, (c) reduce the amount of any installment of principal due with respect
to the Loan, (d) release any Subsidiary Guaranty, or (e) release all or
substantially all of the Collateral from the Lien of the Collateral Documents,
except if such release of Collateral occurs in connection with a Disposition
permitted under Section 6.2 or grant of a purchase-money Lien of the type
permitted by Section 6.9(g) (unless the holder of such Lien does not prohibit a
subordinate Lien on the acquired property or assets, in which case the Agent
shall subordinate its Lien on such acquired property or assets in a manner
acceptable to the holder of the purchase-money Lien without the need for the
consent of any Lender), in which case such release shall not require the consent
of any of the Lenders or of any holder of a participation interest in the
Commitments and/or Loans. In the event that a participation has been granted
pursuant to this Section 11.8(e) to a financial institution that is not a U.S.
Person, then, upon request made by Borrower or the Agent to the Lender which
granted such participation, such Lender shall cause such participant financial
institution to deliver the same documents and information to Borrower and the
Agent as would be required under Section 3.11(g) if such financial institution
were a Lender. Each Lender that grants a participation shall, acting solely for
this purpose as a non-fiduciary agent of Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Loan or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

(f) Any assignment or participation made to any Disqualified Institution in
violation of this Section 11.8(b) shall be void ab initio. In the event of such
an assignment or participation in violation of Section 11.8(b), Borrower shall
be entitled to pursue any remedy available to it (whether at law or in equity,
including specific performance to unwind such assignment or participation)
against the assignor Lender and such Disqualified Institution. Borrower shall
indemnify the Agent as a result of any such unwinding.

11.9 Right of Setoff. If an Event of Default has occurred and is continuing, the
Agent, the Issuing Lender, the Agent, any Lender or any Affiliate of any Lender
(but in each case only with the consent of the Requisite Lenders) may exercise
its rights under Article 9 of the Uniform Commercial Code and other applicable
Laws and, to the extent permitted by applicable Laws, apply any funds in any
deposit account maintained with it by Borrower and/or any Property of Borrower
in its possession against the Obligations; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Agent for further application in
accordance with the provisions of Section 2.10 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Agent, the Issuing Lender, the Swing Line Lender
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the Issuing Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender or their respective Affiliates may
have. Each Lender and the Issuing Lender agrees to notify Borrower and the Agent
promptly after any such setoff and

 

110



--------------------------------------------------------------------------------

application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

11.10 Sharing of Setoffs. Each Lender severally agrees that if it, through the
exercise of any right of setoff, banker’s lien or counterclaim against Borrower,
or otherwise receives payment of the Obligations held by it that is ratably more
than any other Lender, through any means, receives in payment of the Obligations
held by that Lender (in each case, other than (x) payment made by or on behalf
of Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender), (y) the application of Cash Collateral provided for in
Section 2.11 or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant (other than an assignment to Borrower or any Subsidiary thereof, as
to which the provisions of this Section shall apply), then, subject to
applicable Laws: (a) the Lender exercising the right of setoff, banker’s lien or
counterclaim or otherwise receiving such payment shall purchase, and shall be
deemed to have simultaneously purchased, from each of the other Lenders a
participation in the Obligations held by the other Lenders and shall pay to the
other Lenders a purchase price in an amount so that the share of the Obligations
held by each Lender after the exercise of the right of setoff, banker’s lien or
counterclaim or receipt of payment shall be in the same proportion that existed
prior to the exercise of the right of setoff, banker’s lien or counterclaim or
receipt of payment; and (b) such other adjustments and purchases of
participations shall be made from time to time as shall be equitable to ensure
that all of the Lenders share any payment obtained in respect of the Obligations
ratably in accordance with each Lender’s share of the Obligations immediately
prior to, and without taking into account, the payment; provided that, if all or
any portion of a disproportionate payment obtained as a result of the exercise
of the right of setoff, banker’s lien, counterclaim or otherwise is thereafter
recovered from the purchasing Lender by Borrower or any Person claiming through
or succeeding to the rights of Borrower, the purchase of a participation shall
be rescinded and the purchase price thereof shall be restored to the extent of
the recovery, but without interest. Each Lender that purchases a participation
in the Obligations pursuant to this Section 11.10 shall from and after the
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. Borrower expressly consents to
the foregoing arrangements and agrees that any Lender holding a participation in
an Obligation so purchased pursuant to this Section 11.10 may exercise any and
all rights of setoff, banker’s lien or counterclaim with respect to the
participation as fully as if the Lender were the original owner of the
Obligation purchased.

11.11 Indemnity by Borrower. Borrower agrees to indemnify, save and hold
harmless the Agent, the Issuing Lender, the Swing Line Lender, the Arrangers and
each Lender and their respective Affiliates, directors, officers, agents,
attorneys and employees (collectively the “Indemnitees”) from and against:
(a) any and all claims, demands, actions or causes of action if the claim,
demand, action or cause of action arises out of or relates to any act or
omission (or alleged act or omission) of Borrower, its Affiliates or any of its
officers, directors or stockholders relating to the Commitment, the use or
contemplated use of proceeds of any Loan, or the relationship of Borrower and
the Lenders under this Agreement; (b) any administrative or investigative
proceeding by any Governmental Agency arising out of or related to a claim,
demand, action or cause of action described in clause (a) above; and (c) any and
all liabilities, losses, reasonable costs or expenses (including reasonable
attorneys’ fees and the reasonably allocated costs of attorneys employed by any
Indemnitee and disbursements of such attorneys and other professional services)
that any Indemnitee suffers or incurs as a result of the assertion of any
foregoing claim, demand, action or cause of action; provided that no Indemnitee
shall be entitled to indemnification for any loss caused by its own gross
negligence or willful misconduct (determined to be so by a final determination
of a court of competent jurisdiction) or for any loss asserted against it by

 

111



--------------------------------------------------------------------------------

another Indemnitee. If any claim, demand, action or cause of action is asserted
against any Indemnitee, such Indemnitee shall promptly notify Borrower, but the
failure to so promptly notify Borrower shall not affect Borrower’s obligations
under this Section unless such failure materially prejudices Borrower’s right to
participate in the contest of such claim, demand, action or cause of action, as
hereinafter provided. Such Indemnitee may (and shall, if requested by Borrower
in writing) contest the validity, applicability and amount of such claim,
demand, action or cause of action and shall permit Borrower to participate in
such contest. Such Indemnitee shall act reasonably and in good faith in dealing
with such claim, demand, action or cause of action, including in electing
whether to offer or accept any settlement or compromise of such claim, demand,
action or cause of action. Borrower shall have the burden of establishing the
lack of good faith or reasonableness of such Indemnitee. Any Indemnitee that
proposes to settle or compromise any claim or proceeding for which Borrower may
be liable for payment of indemnity hereunder shall give Borrower written notice
of the terms of such proposed settlement or compromise reasonably in advance of
settling or compromising such claim or proceeding and shall obtain Borrower’s
prior written consent (which shall not be unreasonably withheld or delayed). In
connection with any claim, demand, action or cause of action covered by this
Section 11.11 against more than one Indemnitee, all such Indemnitees shall be
represented by the same legal counsel (which may be a law firm engaged by the
Indemnitees or attorneys employed by an Indemnitee or a combination of the
foregoing) selected by the Indemnitees and reasonably acceptable to Borrower;
provided, that if such legal counsel determines in good faith that representing
all such Indemnitees would or could result in a conflict of interest under Laws
or ethical principles applicable to such legal counsel, then to the extent
reasonably necessary to avoid such a conflict of interest or to permit
unqualified assertion of such a defense or counterclaim, each affected
Indemnitee shall be entitled to separate representation by legal counsel
selected by that Indemnitee and reasonably acceptable to Borrower, with all such
legal counsel using reasonable efforts to avoid unnecessary duplication of
effort by counsel for all Indemnitees; and further provided that the Agent (as
an Indemnitee) shall at all times be entitled to representation by separate
legal counsel (which may be a law firm or attorneys employed by the Agent or a
combination of the foregoing). Any obligation or liability of Borrower to any
Indemnitee under this Section 11.11 shall survive the expiration or termination
of this Agreement and the repayment of all Loans and the payment and performance
of all other Secured Obligations owed to the Lenders. Notwithstanding anything
to the contrary herein, Borrower shall not be liable under this Section 11.11
for any amounts in respect of Indemnified Taxes, which shall be governed
exclusively by Section 3.11, or any amounts in respect of Excluded Taxes.

11.12 Nonliability of the Lenders. Borrower acknowledges and agrees that:

(a) Any inspections of any Property of Borrower made by or through the Agent,
the Issuing Lender or the Lenders are for purposes of administration of the Loan
only and Borrower is not entitled to rely upon the same (whether or not such
inspections are at the expense of Borrower);

(b) By accepting or approving anything required to be observed, performed,
fulfilled or given to the Agent, the Issuing Lender or the Lenders pursuant to
the Loan Documents, neither the Agent, the Issuing Lender nor the Lenders shall
be deemed to have warranted or represented the sufficiency, legality,
effectiveness or legal effect of the same, or of any term, provision or
condition thereof, and such acceptance or approval thereof shall not constitute
a warranty or representation to anyone with respect thereto by the Agent, the
Issuing Lender or the Lenders;

(c) The relationship between Borrower and the Agent, the Issuing Lender and the
Lenders is, and shall at all times remain, solely that of borrowers and lenders;
neither the Agent, the Issuing Lender nor the Lenders shall under any
circumstance be construed to be partners or joint venturers of Borrower or its
Affiliates; neither the Agent, the Issuing Lender nor the Lenders shall under
any circumstance be deemed to be in a relationship of confidence or trust or a

 

112



--------------------------------------------------------------------------------

fiduciary relationship with Borrower or its Affiliates, or to owe any fiduciary
duty to Borrower or its Affiliates; neither the Agent, the Issuing Lender nor
the Lenders undertake or assume any responsibility or duty to Borrower or its
Affiliates to select, review, inspect, supervise, pass judgment upon or inform
Borrower or its Affiliates of any matter in connection with their Property or
the operations of Borrower or its Affiliates; Borrower and its Affiliates shall
rely entirely upon their own judgment with respect to such matters; and any
review, inspection, supervision, exercise of judgment or supply of information
undertaken or assumed by the Agent, the Issuing Lender or the Lenders in
connection with such matters is solely for the protection of the Agent, the
Issuing Lender and the Lenders and neither Borrower nor any other Person is
entitled to rely thereon; and

(d) The Agent, the Issuing Lender and the Lenders shall not be responsible or
liable to any Person for any loss, damage, liability or claim of any kind
relating to injury or death to Persons or damage to Property caused by the
actions, inaction or negligence of Borrower and/or its Affiliates and Borrower
hereby indemnifies and holds the Agent, the Issuing Lender and the Lenders
harmless on the terms set forth in Section 11.11 from any such loss, damage,
liability or claim.

11.13 No Third Parties Benefited. This Agreement is made for the purpose of
defining and setting forth certain obligations, rights and duties of Borrower,
the Agent and the Lenders in connection with the Loans, and is made for the sole
benefit of Borrower, the Agent and the Lenders, and the Agent’s and the Lenders’
successors and assigns. Except as provided in Sections 11.8 and 11.11, no other
Person shall have any rights of any nature hereunder or by reason hereof.

11.14 Confidentiality. Each Lender agrees to hold any confidential information
that it may receive from Borrower in connection with this Agreement in
confidence, except for disclosure: (a) to other Lenders or Affiliates of a
Lender; (b) to legal counsel and accountants for Borrower or any Lender; (c) to
other professional advisors to Borrower or any Lender, provided that the
recipient has accepted such information subject to a confidentiality agreement
substantially similar to this Section 11.14; (d) to regulatory officials having
jurisdiction over that Lender (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (e) as required by Law or
legal process, provided that each Lender agrees to notify Borrower of any such
disclosures unless prohibited by applicable Laws, or in connection with any
legal proceeding to which that Lender and Borrower are adverse parties; (f) to
another financial institution in connection with a disposition or proposed
disposition to that financial institution of all or part of that Lender’s
interests hereunder or a participation interest in its Loan, or to a prospective
Lender pursuant to Section 2.8(c), provided that the recipient has accepted such
information subject to a confidentiality agreement substantially similar to this
Section 11.14, (g) in connection with the exercise of remedies under any of the
Loan Documents, (h) on a confidential basis to any rating agency in connection
with rating Borrower or its Subsidiaries or the credit facilities provided
hereunder and (i) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder. For purposes of the foregoing, “confidential information” shall mean
any information respecting Borrower or its Subsidiaries reasonably considered by
Borrower to be confidential, other than (i) information previously filed with
any Governmental Agency and available to the public, (ii) information previously
published in any public medium from a source other than, directly or indirectly,
that Lender, and (iii) information previously disclosed by Borrower to any
Person not associated with Borrower which does not owe a professional duty of
confidentiality to Borrower or which has not executed an appropriate
confidentiality agreement with Borrower. Nothing in this Section shall be
construed to create or give rise to any fiduciary duty on the part of the Agent
or the Lenders to Borrower.

 

113



--------------------------------------------------------------------------------

11.15 Further Assurances. Borrower shall, at its expense and without expense to
the Lenders or the Agent, do, execute and deliver such further acts and
documents as the Requisite Lenders, the Agent from time to time reasonably
requires for the assuring and confirming unto the Lenders or the Agent, of the
rights hereby created or intended now or hereafter so to be, or for carrying out
the intention or facilitating the performance of the terms of any Loan Document

11.16 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and supersedes all prior agreements, written or oral, on the
subject matter hereof. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control and govern; provided that the inclusion of supplemental
rights or remedies in favor of the Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

11.17 GOVERNING LAW; VENUE

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL
RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF
LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES. BORROWER HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN SAN DIEGO COUNTY, CALIFORNIA
SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN BORROWER AND ANY SECURED PARTY PERTAINING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT EACH SECURED PARTY AND BORROWER
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF SAN DIEGO COUNTY, CALIFORNIA; AND FURTHER PROVIDED, THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE ANY SECURED
PARTY FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY
FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
THE AGENT FOR THE BENEFIT OF ITSELF AND THE OTHER SECURED PARTIES. BORROWER
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND BORROWER HEREBY WAIVES ANY OBJECTION WHICH
IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM
NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. BORROWER HEREBY WAIVES PERSONAL
SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR
SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY
BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET
FORTH IN SECTION 11.6 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON
THE EARLIER OF BORROWER’S ACTUAL RECEIPT THEREOF OR THREE DAYS AFTER DEPOSIT IN
THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.

 

114



--------------------------------------------------------------------------------

11.18 Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable or invalid as to any party or in any
jurisdiction shall, as to that party or jurisdiction, be inoperative,
unenforceable or invalid without affecting the remaining provisions or the
operation, enforceability or validity of that provision as to any other party or
in any other jurisdiction, and to this end the provisions of all Loan Documents
are declared to be severable. Without limiting the foregoing provisions of this
Section, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Agent, the Issuing Lender or the Swing Line
Lender, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.

11.19 Headings. Article and Section headings in this Agreement and the other
Loan Documents are included for convenience of reference only and are not part
of this Agreement or the other Loan Documents for any other purpose.

11.20 Time of the Essence. Time is of the essence of the Loan Documents.

11.21 Hazardous Material Indemnity. Borrower hereby agrees to indemnify, hold
harmless and defend (by counsel reasonably satisfactory to the Agent) the Agent
and each of the Lenders and their respective directors, officers, employees,
agents, successors and assigns from and against any and all claims, losses,
damages, liabilities, fines, penalties, charges, administrative and judicial
proceedings and orders, judgments, remedial action requirements, enforcement
actions of any kind, and all reasonable costs and expenses incurred in
connection therewith (including but not limited to reasonable attorneys’ fees
and the reasonably allocated costs of attorneys employed by the Agent or any
Lender, and expenses to the extent that the defense of any such action has not
been assumed by Borrower), arising directly or indirectly out of (i) the
presence on, in, under or about any Real Property of any Hazardous Materials, or
any releases or discharges of any Hazardous Materials on, under or from any Real
Property and (ii) any activity carried on or undertaken on or off any Real
Property by Borrower or any of its predecessors in title, whether prior to or
during the term of this Agreement, and whether by Borrower or any predecessor in
title or any employees, agents, contractors or subcontractors of Borrower or any
predecessor in title, or any third persons at any time occupying or present on
any Real Property, in connection with the handling, treatment, removal, storage,
decontamination, clean-up, transport or disposal of any Hazardous Materials at
any time located or present on, in, under or about any Real Property. The
foregoing indemnity shall further apply to any residual contamination on, in,
under or about any Real Property, or affecting any natural resources, and to any
contamination of any Property or natural resources arising in connection with
the generation, use, handling, storage, transport or disposal of any such
Hazardous Materials, and irrespective of whether any of such activities were or
will be undertaken in accordance with applicable Laws, but the foregoing
indemnity shall not apply to Hazardous Materials on any Real Property, the
presence of which is caused by the Agent or the Lenders. Borrower hereby
acknowledges and agrees that, notwithstanding any other provision of this
Agreement or any of the other Loan Documents to the contrary, the obligations of
Borrower under this Section shall be unlimited corporate obligations of Borrower
and shall not be secured by any Lien on any Real Property. Any obligation or
liability of Borrower to any Indemnitee under this Section 11.21 shall survive
the expiration or termination of this Agreement and the repayment of all Loans
and the payment and performance of all other Obligations owed to the Lenders.

11.22 DISPUTES.

TO THE EXTENT PERMITTED BY LAW, IN CONNECTION WITH ANY CLAIM, CAUSE OF ACTION,
PROCEEDING OR OTHER DISPUTE CONCERNING THE LOAN DOCUMENTS (EACH A “CLAIM”), THE
PARTIES TO THIS AGREEMENT EXPRESSLY, INTENTIONALLY, AND DELIBERATELY WAIVE ANY
RIGHT EACH MAY OTHERWISE HAVE TO TRIAL BY

 

115



--------------------------------------------------------------------------------

JURY. IN THE EVENT THAT THE WAIVER OF JURY TRIAL SET FORTH IN THE PREVIOUS
SENTENCE IS NOT ENFORCEABLE UNDER THE LAW APPLICABLE TO THIS AGREEMENT, THE
PARTIES TO THIS AGREEMENT AGREE THAT ANY CLAIM, INCLUDING ANY QUESTION OF LAW OR
FACT RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY, BE DETERMINED
BY JUDICIAL REFERENCE PURSUANT TO THE STATE LAW APPLICABLE TO THIS AGREEMENT.
THE PARTIES SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE
OR FEDERAL JUDGE. IN THE EVENT THAT THE PARTIES CANNOT AGREE UPON A REFEREE, THE
COURT SHALL APPOINT THE REFEREE. THE REFEREE SHALL REPORT A STATEMENT OF
DECISION TO THE COURT. NOTHING IN THIS PARAGRAPH SHALL LIMIT THE RIGHT OF ANY
PARTY AT ANY TIME TO EXERCISE SELF-HELP REMEDIES, FORECLOSE AGAINST COLLATERAL
OR OBTAIN PROVISIONAL REMEDIES. THE PARTIES SHALL BEAR THE FEES AND EXPENSES OF
THE REFEREE EQUALLY, UNLESS THE REFEREE ORDERS OTHERWISE. THE REFEREE SHALL ALSO
DETERMINE ALL ISSUES RELATING TO THE APPLICABILITY, INTERPRETATION, AND
ENFORCEABILITY OF THIS PARAGRAPH. THE PARTIES ACKNOWLEDGE THAT IF A REFEREE IS
SELECTED TO DETERMINE THE CLAIMS, THEN THE CLAIMS WILL NOT BE DECIDED BY A JURY.

11.23 Purported Oral Amendments. BORROWER EXPRESSLY ACKNOWLEDGES THAT THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY ONLY BE AMENDED OR MODIFIED, OR THE
PROVISIONS HEREOF OR THEREOF WAIVED OR SUPPLEMENTED, BY AN INSTRUMENT IN WRITING
THAT COMPLIES WITH SECTION 11.2. BORROWER AGREES THAT IT WILL NOT RELY ON ANY
COURSE OF DEALING, COURSE OF PERFORMANCE, OR ORAL OR WRITTEN STATEMENTS BY ANY
REPRESENTATIVE OF THE AGENT OR ANY BANK THAT DOES NOT COMPLY WITH SECTION 11.2
TO EFFECT AN AMENDMENT, MODIFICATION, WAIVER OR SUPPLEMENT TO THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS.

11.24 Patriot Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow such Lender or the Agent, as applicable, to identify
Borrower in accordance with the Act. Borrower shall, promptly following a
request by the Agent or any Lender, provide all documentation and other
information that the Agent or such Lender requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.

11.25 [Reserved].

11.26 Replacement of Lenders. If Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.5, 3.6 or 3.11, if any Lender is a
Defaulting Lender or if any Lender (a “Non-Consenting Lender”) has failed to
consent to a proposed amendment or waiver which pursuant to the terms of
Section 11.2 requires the consent of all of the Lenders or all of the affected
Lenders and with respect to which the Requisite Lenders shall have granted their
consent, then in each such case Borrower shall have the right, upon three
(3) Banking Days’ prior notice (or such lesser period of notice as such Lender
and the Agent may agree to) to such Lender and the Agent, to replace such Lender
by requiring such Lender to assign, in accordance with Section 11.8, all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.5, 3.6 and 3.11) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

 

116



--------------------------------------------------------------------------------

(a) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or Borrower (in the case of all other amounts),

(b) the replacement Lender shall pay the assignment fee referred to in
Section 11.8(b),

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.5 or 3.6 or payments required to be made pursuant to
Section 3.11, such assignment will result in a reduction in such compensation or
payments thereafter,

(d) such assignment does not conflict with applicable Laws;

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the replacement Lender shall grant its consent with
respect to the applicable proposed amendment or waiver.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

11.27 Judgment Currency. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due hereunder in Dollars into another currency,
Borrower agrees that (i) the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at 11:00 a.m. (London time) on the Banking Day preceding
that on which judgment is given and (ii) it agrees to indemnify, save and hold
harmless the Agent, the Issuing Lender(s) and each Lender and their respective
Affiliates, directors, officers, agents, attorneys and employees from and
against any and all losses, claims and demands resulting from such conversion.

11.28 Keepwell.

At such time as Borrower is a Qualified ECP Guarantor at the time the Subsidiary
Guaranty by any Subsidiary Guarantor that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support to each Specified Loan Party with respect to such Swap
Obligation as may be needed by such Specified Loan Party from time to time to
honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering Borrower’s obligations and
undertakings under this Section 11.28 voidable under applicable Debtor Relief
Laws, and not for any greater amount). The obligations and undertakings of
Borrower under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Borrower intends
this Section to constitute, and this Section shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Specified Loan
Party for all purposes of the Commodity Exchange Act.

[Signature Pages Follow]

 

117



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

VIASAT, INC.

By:

 

/s/ BRUCE DIRKS

Name: Bruce Dirks

Title: Chief Financial Officer

Address:

ViaSat, Inc.

6155 El Camino Real

Carlsbad, California 92009

Attn: Bruce Dirks, Chief Financial Officer

Facsimile:

  (760) 929-3926

Telephone:

  (760) 476-2200

 

ViaSat - Credit Agreement



--------------------------------------------------------------------------------

UNION BANK, N.A.,

as Agent

By:

 

/s/ MARK ADELMAN

            Mark Adelman

            Senior Vice President

Address:

UNION BANK, N.A.

San Diego Commercial Banking Office

530 “B” Street, 4th Floor, S-420

San Diego, California 92101-4407

Attn:

  Mark Adelman

Facsimile:

  (619) 230-3766

Telephone:

  (619) 230-3516

 

ViaSat - Credit Agreement



--------------------------------------------------------------------------------

UNION BANK, N.A.,

as a Lender

By:

 

/s/ MARK ADELMAN

 

Mark Adelman

 

Senior Vice President

Address:

 

UNION BANK, N.A.

San Diego Commercial Banking Office

530 “B” Street, 4th Floor, S-420

San Diego, California 92101-4407

Attn:

  Mark Adelman

Facsimile:

  (619) 230-3766

Telephone:

  (619) 230-3516

 

ViaSat - Credit Agreement



--------------------------------------------------------------------------------

Bank of America, N.A.,

as a Lender

By:

 

/s/ CHRISTOPHER D. PANNACCIULLI

Name: Christopher D. Pannacciulli

Title: Senior Vice President

Address:

450 B Street

Suite 1500

San Diego, California 92101

Attn:

  Evea Becerra

Facsimile:

  (619) 515-5553

Telephone:

  (619) 515-7513



--------------------------------------------------------------------------------

BANK OF THE WEST,

as a Lender

By:

 

/s/ JASON ANTRIM

Name: Jason Antrim

Title: Vice President

Address:

4180 La Jolla Village Dr, Suite 405

La Jolla, California 92037

Attn:

  Jason Antrim

Facsimile:

  858-457-1748

Telephone:

  858-352-0007



--------------------------------------------------------------------------------

CALIFORNIA BANK & TRUST,

as a Lender

By:

 

/s/ STEVE DELONG

Name: Steve DeLong

Title: Senior Vice President & Manager

Address:

 

4320 La Jolla Village Drive Suite 100

San Diego, CA 92122

Attn:

  Steve DeLong

Telephone:

  858-623-3134



--------------------------------------------------------------------------------

COMERICA BANK,

as a Lender

By:

 

/s/ MARK C. SKRZYNSKI

Name: Mark C. Skrzynski

Title: Vice President

Address:

 

611 Anton Blvd., 4th Floor M/C 4462

Costa Mesa, CA 92626

Attn:

  Mark C. Skrzynski

Facsimile:

  (714) 433-3239

Telephone:

  (714) 433-3236



--------------------------------------------------------------------------------

COMPASS BANK

as a Lender

By:

 

/s/ ERIK VELASTEGUI

Name: Erik Velastegui

Title: Senior Vice President

Address:

    2020 Main Street  

  Suite 950

 

  Irvine, CA 92614

Attn:

  Erik Velastegui

Facsimile:

  (949) 214-0029

Telephone:

  (949) 214-0059

 

ViaSat - Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as a Lender

By:

 

/s/ CHRISTOPHER DAY

Name: CHRISTOPHER DAY

Title: AUTHORIZED SIGNATORY

By:

 

/s/ SAMUEL MILLER

Name: Samuel Miller

Title: Authorized Signatory

Address:

11 Madison Avenue, 233rd Floor

New York, NY 10001

Attn:

  Christopher Day

Facsimile:

  (212) 322-3124

Telephone:

  (212) 325-2841



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.,

as a Lender

By:

 

/s/ ANNA C. ARAYA

Name: Anna C. Araya

Title:Vice President

Address:

3 Park Plaza, Suite 900

Irvine, CA 92614

Attn:

  Anna C. Araya

Facsimile:

  (310) 975-1353

Telephone:

  (949) 471-1979



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender

By:

 

/s/ KELLY CHIN

Name: Kelly Chin

Title: Authorized Signatory

Address:

One Utah Center

201 South Main St, 5th Floor

Salt Lake City, UT 84111

Telephone:

  (801) 236-3600

 

ViaSat - Credit Agreement



--------------------------------------------------------------------------------

RBS Citizens, N.A.

as a Lender

By:

 

/s/ RAMEZ GOBRAN

Name: Ramez Gobran

Title: Vice President

Address:

340 Madison Avenue, 22nd Floor

New York, NY 10173

Attn:

  Jan Kate

Facsimile:

  212-401-3885

Telephone:

  212-401-3474



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

By:

 

/s/ RICHARD C. SMITH

Name: Richard C. Smith

Title: Authorized Signatory

Address:

3 World Financial Center

200 Vesey Street – 12th Floor

New York, NY 10281

Attn:

  Richard Smith

Facsimile:

  212-428-6201

Telephone:

  212-905-5894

 

ViaSat - Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ BRIAN Y. GUFFIN

Name: Brian Y. Guffin Title: Director Address: 3333 Peachtree Road, NE 8th
Floor, GA-Atlanta-2020 Atlanta, GA 30326 Attn:   ViaSat Portfolio Manager
Facsimile:   404-439-7409 Telephone:   404-926-5566

 

ViaSat - Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDER COMMITMENTS

 

Lender

   Commitment Amount      Pro Rata Share of
Commitment  

Bank of America, N.A.

   $ 65,000,000         13.00 % 

JPMorgan Chase Bank, N.A.

   $ 65,000,000         13.00 % 

Union Bank, N.A.

   $ 40,000,000         8.00 % 

Morgan Stanley Bank, N.A.

   $ 35,000,000         7.00 % 

Compass Bank

   $ 47,500,000         9.50 % 

Royal Bank of Canada

   $ 47,500,000         9.50 % 

SunTrust Bank

   $ 47,500,000         9.50 % 

Credit Suisse AG, Cayman Islands Branch

   $ 47,500,000         9.50 % 

RBS Citizens, N.A.

   $ 30,000,000         6.00 % 

Bank of the West

   $ 30,000,000         6.00 % 

Comerica Bank

   $ 25,000,000         5.00 % 

California Bank & Trust

   $ 20,000,000         4.00 % 

Total

   $ 500,000,000         100.00 % 

 

ViaSat - Credit Agreement